FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                       INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                         RECEIVED NYSCEF: 08/29/2019




                                               [Space Below This LIaeFor Acknowledgmeati
                    STATE OF NEW YORK            )
                                                 ) SS:
                    COUNTY OF QUEENS             )                                                                  .
                    On the 13th day of February, 2007, before me, the undersigned, a notary public in and
                    for said State, personally appeared Alfred Del Rio and Olivia Del Rio, personally known         .
                    to me or proved to me on the basis of satisfactory evidence to be the individual(s)
                    whose name(s) is (are) subscribed to the within instrument and acknowledged to me
                    that he/she/they executed the same in his/herAheir capacity(ies), and that by
                    his/hernheir signature(s) on the I            the hdMdual(s), or the person on behalf of
                    which      individual(s)                          ment.


                                                                                  PsCODEMD
                                                                                         R.8ELLocco
                    Notary P    Ic                                               emwamutermeneuveme

                    STATE OF NEW YORK            )
                                                 ) SS:
                    COUNTY OF QUEENS             )
                    On the 13th day of February, 2007, before me, the We=ign=d,a        notary public in and
                    for said State, personally appeared Marco Ortiz, personally known to me or proved to
                    me on the basis of satisfactory evidence to be the individual(s) whose name(s) is (are)
                    subscribed to the within instrument and acknowledged to me that he/she/they executed
                    the same in his/her/their capacity(ies), and that by his/hernheir sig6atu••(s) on the
                    instrument, the individual(s), or       rson on behalf of which the Individual(s) acted,
                    ex            ins                                 upsf s GusGol.D
                           ,                                      NOTARYF A"...1Ege ofNewYork
                                                                         n e;woe42
                                .     -·                             Qu:1tA , •p. rm County


                    Ackrsw:êvgmant by a Person Outside New York State (RPL § 309-b)
                    STATE OF                        ), COUNTY OF
                    On the           day of                        in the year                         before me,
                    the unciamignad,      personally    appeared
                    personally known to me or proved to me on the basis of satisfactory evidence to be the
                    indMdual(s) whose name(s) is (are) subscribed to the within instrument and
                    acknowledged to me that he/she/they executed the same in his/herAheir caparkyf,âa),
                    and that by his/herAheir signature(s) on the instrument, the irg:Mdu.1(a), or the person
                    upon behalf of which the individual(s) acted, executed the instrument, and that such
                    individual(s)    made      such      appearance        before      the     undersigned     in
                                                 (insert the city or other political subdivision and the state or
                    country or other place the acknowledgment was taken).


                    (signature and office of indMducl taking acknowledgmeñi)




                                                                              BELLE
                                                                             ABSTRACT CORP.
                                                                         TELEPHONE (888) 635-0200




                                                         88 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                                                 INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                                                           RECEIVED NYSCEF: 08/29/2019




         NYC        DEPARMENT                      OF FWANCE                                                                                                                             HHHMHH|H|||
                                                                                 ---.......                       -.--     - 1H1H11||||                      ||j||||||]|||||||j
                                                                                                                                                                 ------------
         OFFICE           OF THE         CITY        REGISTER                                                                 f lillinan                                           L..
        This page is part of the instrument. The City                            llÃ¡ÏÜl
        Register will rely on the ir.fe:=::ticñ                                  is||                         "
                                                provided
        by you on this page for purposes of indexing                                                                                                  :.
        this instrument.The information on this page                             nun.....                     GE P                                                II I II
        will control for indexing purposes in the event
        of any conflict         with the rest ofthe        document·
                                                                                                       2013062601230001001EEFDA
                                                           RECORDING            AND ENDORSEMENT                             COVER          PAGE                                          PAGE    1 OF 4
        Document          ID:      2013062601230001                              Document         Date:    06-20-2013                                       Prsparatiañ           Date: 06-26-2013
        Document          Type: ASSIGNMENT,                    MORTGAGE
        Document          Page Count: 2

        PRESENTER:                                                                                     RETURN               TO:
       CORELOGIC          .  .                                                                         CORELOGIC
       MAIL    STOP: ASGN                                                                              MAIL  STOP:                ASGN
       I CORELOGIC     DRIVE                                                                           1 CORELOGIC                  DRIVE
       WESTLAKE,     TX 76262                                                                          WESTLAKE,                  TX 76262
       877-226-1155                                                                                    877-226-1155
       DOCCREATION.MIT.RES@CORELOGIC.COM                                                               DOCCREATION.MIT.RES@CORELOGIC.COM


                                                                                   PROPERTY     DATA
       Borough                             Block       Lot                        Unit    Address
       BRONX                             5868          656       Entire   Lot                     5910 TYNDALL                    AVENUE
                           Property          Type:     DWELLING           ONLY      - 2 FAMILY




                                                                            CROSS             REFERENCE                  DATA
       CRFN:      2004000555693
        El Additi0ñal    Cross References                     on Condnmdan           Page
                                                                                               PAR   IES
       ASSIGNOR/OLD       LENDER:                                                                    ASSIGNEE/NEW   LENDER:
       MORTGAOE      ELECTRONIC     REGISTRATION                                                     THE BANK OF NEW YORK                                  MELLON
       SYSTEMS,   INC.                                                                               1800 TAPO CANYON ROAD
       1901 E VOORHEES      STREET,  SUITE C                                                         SIMI VALLEY, CA 93063
       DANVILLE,    IL 61834

         El   Additicñal           Parties    Listed   on C0ñtiñüsties          Page
                                                                                      FEES       AFD      TAXES

       Mortgage       :                                                                              Filing         Fee:
       Mortgage      Amount:                           $                          0.00                                                                $                                         0.00
       Taxable      Mortgage        Amount:            $                          0.00               NYC Real Property                 Transfer       Tax:
       Exemption:                                                                                                                                     $                                         0.00
       TAXES:        County (Basic):                   $                          0.00               NYS          Real Estate Transfer            Tax:
                     City (Additional):                $                          0.00                                                              S                                           0.00
                      Spec (Additional):               $                          0.00                                        RECORDED               OR FILED               IN THE         OFFICE
                      TASF:                            $                          0.00                                               F THE          CITY     REGISTER                OF THE
                                                       $                          0.00
                                                                                                                                            CITY    OF NEW                   YORK
                     NYCTA:                            $                          0.00
                                                                                                                                            Recorded/Filed                        07-08-2013 14:34
                     Additional         MRT:           $                          0.00
                                                                                                                                            City Register File No.(CRFN)
                                  TOTAL:               $                          0,00                                                                             201300a268015
        Recording          Fee:                        $                        50.00
        Affidavit      Fee:                            $                          0.00


                                                                                                                                             City    Register          OfficialSignature




                                                                                              89 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                      INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                           RECEIVED NYSCEF: 08/29/2019




                    o    I E OF THE CIT   R G STER




                                                                 2013062601230001001CED5A
                                    RECQRS)NG AND ENDORSEMENT COVER PAGE (CONTINUATION)          PAGE 2 OF 4
                    Document ID: 2013062601230001      Document Date:06-20 2013     PreparationDate: 06-26-2013
                    Document Type: ASSIGNMENT, MORTGAGE

                    CROSS REFERENCE DATA
                    CRFN: 2007000213373
                    PARTIES

                        MER E       EST RS CÒRP.                    M           M RT AGE   NKERS

                     A    I   E L   83                             A    IL E,      83




                              K     EW

                         VA LEY, CA 93




                                                     90 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                     INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                        RECEIVED NYSCEF: 08/29/2019




                    RecordingRequestedBy:
                    Benk of Americm
                    PreparedBy:DianaDeAvila
                    800-444-4302
                    Whenrecordedrnailto:
                    CoreLogic
                         re      Drl e



                           Address:
                    Property                          -.
                    5910TyndallAve
                    Bronx,NY10471-1914
                           Location:
                    Froperty
                    BoroughofBRONX


             lid                                 ASSIGNMENT           OF MORTGAGE
                     ForValueReceived,  MORTCACEELECTRONIC           REGISTRATION     SYSTEMS,INC.      (herein  "Assignora'),
                     whose addressis 1901E Vooritees Street,SalteC,Danville,IL 4I234andP.O.Box2024,Ffist,MS                      · •.
                     48503-2026,ASNOMINEEFORSOMERSET              3NVESTORS   CORP.DBASOMERSET           MORTGACE
                     BANKERS    andhesuccessors andassignshetebyassign andtransfertoTHEBANKOFNEWYORK
                     MELLONFKATHEBANKOFNEWYORK,ASTRUSTEE                       FORTHECERTIFICATEHOLDERS                 OF
                     CWALT,INC.,ALTERNATIVE.LOAN            TRUST2007-11T1,   MORTGAGE      PASS-THROUGH
                     CERTIFICATES,    SERIES  2007-11T1  (herein           whose
                                                                "Assignes"),      a ddress
                                                                                         isC/OBAC,MICtCA6414-0           A-43,
                     1800TapeCanypeRoad,ShnIValley,CA 93063,anditssuccessors        andassigns
                                                                                             sil itsright,title,andintatustin
                     andgoacattainMortgage described below.
                     OriginalLender:         MORTGACEELECTRONIC           RECISTRATION      SYSTEMS,     INC.,AS
                                             NOMINEEFORSOMERSET           INVESTORS     CORP.DBASOMERSET
                                             MORTGAGE       BANKERS
                     MadeBy:                 ALFREDDELR10ANDOLIVIA DELR10
                     Dateof Mortgage:        6/7/2004
                    OriginalLoanAmount- 3402,000.00
                    SectioniN/A      Lot:656 Block:5868
                    Recorded inBronxCounty,NYon:9/7/2004,     bookN/A,pageN/Aandinstrument   number    2004000555693
                    Thisassignment isnotsubjectmtherequirements           275of theRealFroperty
                                                                  ofSection                      Lawbecause     it isan
                    assignment withinthesecondarymortgage unerket
                    (1) TheMortgage  givenbyALFREDDELR10ANDOLfV1ADELR30datedJune7,2004infavorof
                    MORTGAGE     ELECfRONIC    REGISTRATION      SYSTEMS, INC.,ASNOMINEE     FORSOMERSET
                    (NVESTORS    CORP.  DBASOMERSET      MORTOAGE
                    BANKERS    securingtheoriginalprincipal
                                                          amount  ofU.S.S402,000.00. ThisMortgage  wasreconfed    on
                    September 7,2004,in theCountyof Brona,StateofNY,Document/Instrument    number  2004000555693,
                    (2) TheMortgage
                                  givenbyALFREDDELR10,ANDOLIVIADELR10datedFebrumy           13,2007infavorof
                    MORTGAGE   ELECTRONIC  REGISTRATION     SYSTEMS,  INC.,ASNOMINEE  FORCOUNTILYWIDE
                    HOMELOANS,INC.securing  theoriginalprincipalamountofU.S.$146,632.33.
                                                                                      ThisMortgagewasrecorded
                    anApril25.2007,intheCountyof Bronx,Stateof NY, Document/Instrument
                                                                                  number 2007000213373.
                    A Consolidation,
                                   Extension             Agreement
                                           andModification        madebetweenALFREDDELRIOANDOLIVIADEL
                    RIOandMORTOAGE      ELECTRONIC  REOISTRATION  SYSTEMS,  INC.,ASNOMINEE   FOR
                    COUNTRY    WIDEHOMEIJDANS.   INC.datedFebrumy 13,2007consolidating
                                                                                    Mortgages1sad2toforma
                    sinalelienof3536,000.00
                                         wasrecondedonApril25,2007,intheCountyof Bronx.Stuseof
                                                                                            NY,
                    Document/instrument
                                      number 2007000213374.
                    ThisMortgage hasnotbeenassigned
                                                  unless
                                                       otherwise
                                                               stated
                                                                    below:




                                                                 MORTCAGEELECTRONIC REGISTRATION
                                                                        INC.,ASNOMINEEFORSOMERSET
                                                                 SYSTEMS,
                                                                 INVESTORSCORP.DBASOMERSETMORTGAGE
                                                                 BANK


                                                                      OWilt SantosAnalalantRunememmy.




                                                            91 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                         INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                              RECEIVED NYSCEF: 08/29/2019




                    StateofCalifemim
                    CountyorVentura
                                                      LA         NIAsyW
                    On                beforem                                       NearyPubthpersonally
                                                                                                       evidencetobe
                    appeared #4,59tRWF d3rrpfps              . whopmvedtomeonthebasisofsstisfactmy
                    theperson(s)
                              whose       is/aresubscribed
                                    name(s)                                 and
                                                        tothewithisinstrument  acknowledged tomethathetabahhey
                    executed                  authorized
                           thesametobis/herhheir       capacity(ies),                  signe::::(:):= ±: instrument
                                                                   andthatbyhis/her/their
                               ortheentkyuponbehalfofwhichtheperson(s)
                    theperson(s),                                                 theinstrument.
                                                                     acted,executed
                    I certIryunderPENALTYOFPERJURY   underthelawsoftheStateofCaliforniathattheforegoing
                    paragraph  h trueandcorrect.                                 L.A.LLAll05
                    W1WESS    myhandandofficialseal.


                    NotaryPubtic-          I a II                      (Seal)
                    MyCommission  Expires: pop n M




                                                        92 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM         INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                               RECEIVED NYSCEF: 08/29/2019




                            EXHIBIT        C




                               93 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                    INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                     RECEIVED NYSCEF: 08/29/2019




                                                                        SCHEDULE             C


            Defendant                                                                                        Type    of Lien
            Mortgage       Electronic         Registration   Systems,      Inc.   ("MERS")         acting    Subordinate       Mortgage

            solely     as nominee       for    Countrywide    Bank,      N.A.,    its successors       and
            assigns
            Bank      of America,       N.A.                                                                 Subordinate       Mortgage




                                                                         94 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                               INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                            RECEIVED NYSCEF: 08/29/2019




                    NYC   DEPARTMENT             OF FINANCE        n,,,,m,,,-.---::--                                                             ----mm
                                                                                                                        ---;;;


                This page is part of the instrurneat. ne City                                                                    p
                Register will rely on the information provided                  I n
                by you on this page fór purposes of indexing                                 jj--         µns.
                this laa:=met. The information on this page                                              satilliiÄ                                    ---15t 85"""
                wnlcontrotforindexinspurposesintheeveni            lisiitials                          I1111111111                        uns        iamilitllllll
                of any contiict with sheest of the document.
                                                                                        2006080400708001001E7C13

          .                                           RECORD       G AND ENDO              NT CO                  PAGE                                 PAGE    I OF 14
                Document   ID: 2006080400708001                      Document Date:07-13-2006                                        Preparation Date:08        04-2006
                Document Type: MORTGAGE
                Document     e Count: 12
                PRESENTER:                                                               RETURN        TO:
                ABSTRACTS,  INCORPORATED-PICK                    UP BY                   COUNTRYWIDE    HOME LOANS, INC
                USTA                                                                     P.O. BOX 10423
                AGENT FOR# 33-12982BX UNITED                  GENERAL                    MS SV 79 DOCUMENT  PROCESSING
                TITLE                                                                    VAN NUYS, CA 91499
                585 STEWART AVE P.O. BOX 28                                              999-999-9999
                GARDEN CITY, NY 11530

                                                                           PROPERTY         DATA
                Borough                      Block   Lot             Unit     Address
                BRONX                        5868    656  Entire Lot          5910 TYNDALL                   AVENUE
                               Property      Type:   DWELLING    ONLY - 2 FAMILY




                CRFN___              or Document      ID-
                                                                  CROSS
                                                                   or      _    REFERENCE
                                                                                    Year__
                                                                                                    DATA
                                                                                                     Reel -..    Page    -            or File Number

                                                                                  PARTIES
                MORTGAGER/BORROWER:                                                      MORTGAGEE/LENDER:
                ALFRED DEL RIO                                                          MERS
                5910 TYNDALL AVENUE                                                     4318 MILLER ROAD,             P.O. BOX 2026
                BRONX, NY 10471                                                         FLINT, MI 48501

                    x Additional   Parties
                                                                           FEES AND TAXES
                Mortgage                                                                Recording Fee: $              97.00
                Mo      e Amount:                                 50000.00              Affidavit Fee: 5               0.00
                Taxable Mort a e Amount:                          50 000.00             NYC Real Property Transfer Tax Filing                 Fee:
                Exem tion:                                                                                         S                                           0.00
                TAXES:      Coun   Basic :                           250.00             NYS Real Estate Transfer Tax:
                             it Additional :                         50 .00                                        $                                           0.00
                            S ec Additional :                          0.00                             RECORDED        OR FILED IN THE OFFICE
                            TASF:                                    125.00                                      THE CITY REGISTER     OF THE
                            MTA:                                     120.00                                         CITY OF NEW YORK
                            NYCTA:                                     0.00                                        Recorded/Fded    08-10-200613:13
                            Additic::nl MRT:                           0.00                                           City RegisterFilc No.(CRFN):
                                     TOTAL:                          995.00                                                               2006000452850




                                                                                                                  Cit       Re       ister Off icial    Sl    nature
!




                                                                     95 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                      INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                            RECEIVED NYSCEF: 08/29/2019




           NYC  DEPARTMENT    OF FINANCE               .. s---                                                      ;:7'
                                                                     pnmnmm::=ii     p      I        g   I                 ini
           OFFICE  OF THE CITY REGISTER                               --
                                                      ggg!::




                                                                   2006080400708001001C7E93
                            REGORDING       AND   ENDORSEMENT       COVER     PAGE                               PAGE 2 OF 14
                                                                                         (CONTINUATION)
          Document   ID: 2006080400708001            Document Date:07-13-2006                       Preparation Date:08-04-2006
          Document Type: MORTGAGE

          PARTIES
          MORTGAGER/BORROWER:
          OLIVIA  DEL RIO
          5910 TYNDALL   AVENUE
          BRONX,    NY   10471




                                                                           ..




                                                                 96 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                     INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                           RECEIVED NYSCEF: 08/29/2019




              AngirRecordingRetamTo:
              COUNTRTREDE  HOMELOANS, INC.
              MS SV-79 DOCUHBMT  PROCESSING
              P.O.Box 10423
              Van Nuys, CA 91410-0423
              PagansiBy:
              SHARON DELEON




                                                                                        [DocID f)

              THIS MORTGAGEB A CREDITLDTEMORTGAGEASDEFINEDIN SECIf0N2810F TBB
              nEW YORE Esal, PRarmerf 1.AW. rr SBCURESAN DGEBTEDNIES UNDER THE
              paunrmuzNT WIHCE REFLECTS THE FACE THAT 11IE PARI2ES BMIWARI.T
              CONTEMPLA23ENTERINGRTIO A mantan OF ADVANCESOR ADVANCES,PAYMENTS,
              ANDREADVANCES
                                             MORTGAGE
                                              (LineofCadit)
                                                        MIN
                  TRISMOR1UAGB,datedJULY 13, 2006           , isbetween
              ALFREDDEL RIO, ANDOLIVIA DEL RIO




              asidingat
              5910 TYNDALLAV8, BRONX,NY 10471-1914                                                      ,
              abspemen cryessags           "Mar=••nr(s)"belowandhemismnersedmed mas"we "our," cr "us"and
                                  algningas
              MORT0AGBELBCrRONicRBGBIRATl0N SYSTEB&lNC., ("&GIRS")aDelawmoraTa=rh wit
              an address-ofP.O.3cZ 2026,Plint, MI 48501-2026,   rel. (888) 679-MBRS.FOR PURPOSESOF
         5    RECORDINGTIES MORTGAGE,MERSE THE "MORIUAGEE" OF RECORDandis acting
              solelya nominee for
              courltrywide Bank, N.A.
              ("Emnder"or "you")anditssuccesumsandassigns.

                 MORT0AGBDPREMISES:  10            of tholoanhereinaRerdescn1led,
                                                                              we hambynurrgage,
             gentandconveyloMERS (soMyasnuninesfor IanderandLander's        used      and10the
                                                                               assigns)
             succenorsandassignsofMERS,thermaniseslocatedac
                                     5910 TINDALL   AVENUE,BRONX
                                             smu--r+my
                             BRONX                   NewYork 10471        (4e"Premiaes").

             andfurtherdescribedas:
             SEEEXHIBIT "A" ATTACHEDHERETOANDMADBA PARTHEREOF.


                                                                                                                                   I




             Section:                Block:    5860                656           Unic

                        [dl                           Page
                                                         1cl5




                                                                          97 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                          INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                                RECEIVED NYSCEF: 08/29/2019




                                                                                    DOC ID 4 :
                 Bonower's Mah         RegardingthePtemisea[cheektor asapplicaNe]
                 ix) his Secodty In•rmarss covers real paperty haproved, or to be imptoved, by a one or two family
                 dweRinganly.
                 I } This Security Instrumentcoversreal propertyprincipally impmved, or to be improved, by one or more
                 structurescontaining, in the aggegate, not more than six residential dwelling units with eachdwelling enit
                 bavingits own separatecooking acilWn
                    3 This Security Instrumentdoesnot coversal property impmvedasdescribedabove.
                 h addition, the Premisesincludesall buildingsand olber improvemealsnow or in the future on thePremises
                 and all rights and interestswhich derive from our owneship, ase or pnserentanof the Premisesand all
                 apportenances  thereto.

                       WB UNDERSTAND andagreethatMERSis aseparatecorporationacting solely asnarninanfor Iander
                 andLender'ssuccessorsand assigas,andholds only legal title In theinterestsgrantedby us in this Mortgage,
                 but, if necessaryto comply with law or custom,MERS (asnomineefor Leaderand Iander's                      and
                                  right• to exercise
                 assigns)has the                     any ar all of those interests,including, but not limited to, the right to
                 forecloseand sell the Property, and to take any action required of Lander including, but not limited to,
                 releasingor cancelingthis Mortgage.

                 LOAN: 'Ihis Mortgagewill sconteyour loan to us in the principal amountof S 50, 000. 00                 or so
                 muchthereof asmay be advancedandreadvancedfrom time to time to
                 ALFRED DEL RIO
                 OLIVIA DEL RIO


                 the Borrower(s)under the Home Bquity Oedit Line Agreementand DisclosureStatement(the "Note") dated
                 JULY 13, 2 006             , plus interestandcosts,latechargesandall otherchargesrelatedto the loan, all
                 of which sumsarerepsyableaccordingto the Note. This Mortgagewill also securethe perfnmenr·e.of all of
                 the gnomisesand *F""       made by us andcachBorrower andCo¬Signerin the Note, all of our promises
                andagrnarrentsin this Mortgage,any evwnelanerenewals,anwndnrnm anppienrna andother an,nrrenn-
                of the Note, and any amountsadvancedby you under the tennsof the nectionof this Mortgageentitled "Our
                              You."
                Authority To        Loans underthe Note may be made,repaidand reada from time to time in acconiance
                with abetennsof the Note andsubject to the Oedit Limit set 1brthin the Note, he Loans securedby this
                Mortgagehayea variableinterestrate featme,and the ammalpercentagerate (caresponding to theperindie
                rate) andthe mintanm*monthly paymentmay increaseor d=mea m a result.

                OWlGRSHIP: We are thesole owner(s)of thePremises.We havethe legal right to rnortgagethe Premisesto
                you.

                OURIMPORTANT OBLIGATIONS:

                     (a) TAXES: We will pay all real estatetaxes,••=-M     waterchargesand sewerrents relating to the
                Premiseswhenthey becomedue.We will not elaim any crediton, or makedeductionfrom, theloan anderthe
                Note becausewe pay thesetaxesand charges.We will provide yon with proof of payrnentuponrequest

                     (b) MAINTENANQk We will maintainthe building(s) on the Pr-nim in good condition. We will not
                makemajor changesin the imilding(s) enceptfor nounalrepain. We will not teardown any of the haiMinwe)
                on thePremiseswithout first gening your consentWe will not usethe Pre:aisesIBegany.If this Mortgageis
                             =w
                on a anit in a             or a phn=rt unit develoganent,
                                                                       we shaUperform aUof ont chngennm gnderthe
                declarationor covenantscreasingor goveming the condominiumor plannedunit development,the by-laws
                andagulations of thecondominiumor plannedunit developmentandconstituent documents.

                     (c) INSURANClk We will keep the boliding(s) on thePremi= immredat all timesagainstloss by fire,
               flood and any other harank you may specify. We may choosethe insurancecompany,but our choice is
               subjectto your reasonableapproval.he policies must be for ar least the amountsand the time periodsthat
               you specify.We will deliver to you uponyourrequestthe policiesor otherpmof of theinsurance.Thepolicies
               nmstnameyou as "mortgagee"and "loss-payee"so tharyou will receivepaymenton all insuranceetehne to
               theestantof your interest underthis Mortgsge,beforewe do. The insurancepolicies must alsoprovide that
               you be given not less than 20 daysptior written noticeof any cancellationor reductionin
                                                                                                        coverage,for any
               reason.Upon request,we shall deliver the policies, cernnearavor other evirim of in•nanea to you. In the
               eventof loss or damageto the Prernises,we will 'w:-idy       notify you in writing and file a proof of loss       .
               with theinsurer.You may file aproof of losson car behalfif we2allor refuseto do so.Yan may alsosign our
               nameto any check,draft or other order for thepaymentof insuranœproceedsin the eventof lossor damage
               to thePtemises.If you receivepaymentof a claim, you will havetheright to choonsto useths moneyeitherto
               repairthePremisesor toreduce theamountowing on theNote.




                E   NYce/0                                      Page
                                                                   2ats                            Ird5als




                                                                          98 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                       INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                             RECEIVED NYSCEF: 08/29/2019




                                                                                 DOC ID f
                                                                                                      dama cs, direct or
                    (d) CONDEMNATION: We assignto you the proceedsof any awardor claim for
                consequential,in connectionwith any caartar•=•tha or other taking of the Premises,or part thereof, or for
                conveyancein lieu of an6n=•rian    all of which shall be paid to you, subject to the tenns of any Prior
                Mongqge.
                                                                                          daranenre and, at carexpense,
                     (e) SBCURT!Y INIBRBS'h We will join with yonin signing sad filing
                in doing whatever you believe is =ry        to perfectand anati•na theperfbetionof your lien and socadty
                       in the Premises.It is agreedthat the Leadershall be sutmogatedto the claims and lions of all parties
                inancest
                whoseclaimsorliens aredischargedorpaid with theproceedsof theNote securedhereby.

                     (f) OUR AUTHORITY TO YOU: If we fail to perfonn our obligationsunderthis Mortgage,you may, if
                you choose,perform our obEgadonsandpay suchcostsandexpenses.You will addtheamountsyou advance
                to thesumsowing on the Note, on which you will chargeintmentat theinterestrate set forth in theNote. If,
                for example,we fail to honor our pmmisesto maintaininsurancein effect, or to pay filing fees, taxesor the
                costsnecessaryto keep the Premisesin good condition andrepair or to perform any of our other agreements
                with you, you may, if you choose,advanceany sumsto satisfyany of our agreementswith you and chargeus
                intereston suchadvancesat the interestrate setforth in theNote. This Mottgageseenresall suchadvances.
                Your paymentson our behalf will not cure oar failure to perfonn car gxomisesin this Martgage. Any
                replacernentinsurancethat you obtainto coverloss or damagesto thePremisesmay be limited to theamount
                owing on theNote pins theamountof any Prior Mortgages.

                      (g) PRIORMO1tT0AGB: If thepmvisionsof thisparagraphare completed,thisMontgageis subjectand
                subordina»to a prior mortgagedated 01/01/1998                      andgiven by us to
                COUNTRY    WIDE HOMELO
                as mongages,in the original amount of $ 24 0, 000. 00              (the "Prior Mottgage"). We shall not
                increase,amendor modify thePrior Mortgagewithoutyour prior written consentandshallupon receiptof any
                writtennotice from the holder of the Prior Mortgagepromptly deliver a copy of suchnotice to you. We shall
                pay and perforrn all of our obligations under the Prior Mortgage as and when required under the Prior
                Mortgqge.

                     (h) HA2ARDOUS SUBSTANCES:We shall not causeor permit thepresence,use,disposal,storage,or
               releaseof any HazardousSubstanceson or in the Premises.We shall not do, nor allow anyoneelse to do,
               anythingaffecting the Premisesthat is in violation of any Enviromnentallaw. The pieceding two acatences
               shall not apply to the presence,use, or storageon the Premisesof small quantitiesof RazardousSubstances
               thataregenerallyrecognizedto be appropdateto nortnalresidentialusesandto maintenanceof the Premises.
                                                         Suhannerea"are those
               As used in this pacqgraph,"Hazardous                              substancesdefined as toxic or hazanfous
               substances by Enviranamaral  Iaw  andthe  following substances:  gasoline,keroseme,otherfi      himor roxic
               petroleum pmducts, toxic pesticides and herbicides, volatile solvents, materials enneminingasbestosor
                                                                                                 Law"
               formaldehyde,and radioactivemaksials.As usedin this paragraph,"Environmental            meansfederallaws
               and laws of the jurisdiction where the Premisesam located that relate to health, safety or "Envimnmental
               Law" meansfederal laws and
                                              laws of the jnrinrfierian where the Premisesare locatedthat relate to health,
               safetyor environmentalprotecdon.

                    (i) SALE OF PRFèii3ES: We will not sell, transferownershipof, mortgageor otherwisedisposeof our
               interestin the Premises,in whole or in part, or permit any otherlien or claim againstthe Premiseswithout
               your prior written ansent

                    (j)INSPECTION: We will permit you to inspectthePremisesat any reasonabletime.

                     (k) NEW YORK LIEN LAW: We will, in compliancewith Section13of theNew York f len Law, make
               surethat'theloans securedby this Mortgagearereceivedasa TrustPand to be appliedfirst for thepurposeof
               paying thecostof any improvements to thePremisesandwill apply thesamefirst to thepaymentof the cost
               qf theimprovementsbeforeusing any part of thetotal of thesamefor any otherpurpose.

               NO LOSSOF RIGilTS: 'Ihe Note and this Mortgagemay benegotiatedor meeienntby you without releasing
               us or thePremises.Youmay addfarreleaseany personor property obligatedundertheNoteand this Mortgage
               without losing your ñghts in the   es.

               DEFAULT: Exceptas may be              ted by applicablelaw, andsubjectto any advancenotice andcureperiod
               if required by applicable Iaw, if     eventor condition of defanItas describedin the Note occurs,you may
               forecloseupon this Mortgage.         meansthatyou may arrangefor the Premisesto be sold, as provided by
               law, in order to pay off what we      on theNote andunderthis Mortgage.If the moneyyou receivefrom the
               saleis not enoughto pay off         we owe you, we will still owe you the differencewhich you rnay seekto
               coIIcetfrom us in accordance        applicableIaw. In addition,you may, in accordancewith applicablelaw,



               • MERS
                    HELoC - NYMorigage
               2Eo2SNY
                     (as/05)                                    Page
                                                                   3ats                        Initials;




                                                                          99 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                       INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                             RECEIVED NYSCEF: 08/29/2019




                        Preparedby:SHARONDELEON
                                                                  Countrywide       Bank,N.A.



                                                                             Branch 9:
                                                                             105-10 QUEENSBOOLBVARD,STE 2
                        DATE:     07/13/2006                                 FORESTHILT.S, NY 11375
                        CASEs:                                               Phone: (718) 263-3 D95
                        DOC|DG:                                              ar Fax No. : (718) 263-3343
                        BORROWER: ALFRED DBL RIO
                        PROPERTYADDRESS:5910 TYNDALL AVENUE
                                          BRONX, NY 10471


                                                LEGALDESCRWHONitruinfrA



                    All&atcertainp1Dt,pisocorparcelofland.situde,lymgandbeing     in                 the Borough
                    and County of Bronx,          City and State       or New York,                  more
                    particularly       bounded and.described          as follows:

                    BEGINNING at a point         on the easterly  side of Tyndall    Avenue,
                    distant     125 feet   northerly   from the corner    formed by the
                    intersection      of the easterly     side of Tyndall    Avenue with  the
                    northerly     side of West 259th Street;

                    THENCE northerly      along      the    easterly         side     of   Tyndall      Avenue,      3D
                    feet;

                    THENCE easterly      parallel      with        the    northerly        side   of   West      259th,
                    Street 95 feet;

                    THENCE southerly      parallel         with     the    easterly        side   of   Tyndall            .
                    Avenue 30 feet;

                    THENCE westerly      parallel with   the northerly  side of                        West      259th
                    Street 95 feet     to the point    or place  of BEGINNING.

                    Subject    to a driveway    easement or right      of way for pedestrian       ·
                    and private    motor vehicles,       over the most southerly      four-feet    of
                    the premises    hereinabove      described.   Together    with the benefits
                    of.a  driveway   easement    for pedestrian      and private   motor vehicles
                    over the most northerly        four    feet of the premises    adjoining    on
                    the south.




                      Legal
                         Dean‡1lon
                               EkNbl1A




     T




                                                             100 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                            INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                  RECEIVED NYSCEF: 08/29/2019


                                                        ......




                                                             1-4FAMILYRIDER
                                                             Assignment  ofRents
                    RetmnTo:
                    COUNTRYWIDE           HOME LOANS,  INC.
                    MS SV-79        DOCUMENT    PROCESSING
                    P.O.Box       10423
                    Van   Nuys,      CA    91410-0423
                    PARCEL     ID    #:
                    SAME AS LEGAL           DESCRIPTION
                    PreparedBy•
                    SHARON     DELEON




                    •HELOC - 1-4FamilyRIder
                    1U443-XX(07/05)(d)                            Page1of 5




                                                          101 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                     INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                      RECEIVED NYSCEF: 08/29/2019




                                                                                                                                                   f




                                                                                                    LOAN      # :
              THIS 1-4 FAMILY RIDER is made this 13th             day of JULY,     200 6            , and is incorporated into
              and shall be deemed to amend and supplement the Mortgage, Deed of Trust or Security Deed (the "Secusty
              Instonnant") of the same date given by the nnrimigneri ("Borrower") to seeme Barower's Note to:
              Countrywide           Bank r N. A.

              1199      North      Fairfax           St.   Ste.500
              Alexandria,            VA      22314
              ("Lender") of the same date and covering thePaperty         described in the Secmity Instrurnent and located at:                 .
              5 910     TYNDALL      AVENUE
             BRONX,     NY 10471
             1-4 FAMILY    COVENANTS.       In addition to the covenants and agrmnants            made in the Security k.strai=cat,
             Borrower and Iander further covenant and agree as follows:

             A.      ADDITIONAL       PROPERTY        SUBJECT     TO THE SECURITY          INSTRUMENT.      In addition to the
                     Property described in the Securky Instrninant the following items are added to the Property description,
                     and shall also constitute the Property covered by the Security Instrument: building materials, appliances,
                     and goods of every nature whatsoever now or hereafter located in, on, or used, or intended        to be used in
                     connection   with the Property, including, but not limited to, those for the purposes of         supplying   or
                     distributing heating, cooling, electricity, gas, water, air and light, fire prevention and   eveinguishing
                     apparatus, security and access control apparatus, plumbing, hath tehs, water heaters, water closets, sinks,
                   ranges, stoves, refrigerators, dishwashers, disposals, washers, dryers, awing,       storm windows, storrn
                   doors, screens, blinds, shades, curtains and curtain zods, attached mirmrs, cabinets, paneling and attached
                   floor coverings now or hereafter attached to the Property, aff of which, including repl•mnana             and           .
                   additions thereto, shall be deemed to be and remain a part of the Property covered by the Security
                   Instrument. All of the foregoing together with the Property described in the Secmity k.::::::::::::   (or the
             .     leasehold estate if the Security Instrument is on a leasehoid) are referred to in this l-4 Family Rider and the
                                               "Property."
                   Security Instrument as the

             B.   USE OF PROPERTY;         COMPLIANCE         WITH LAW. Bonower shall not seek, agree to or make a
                  change in the use of the Property or its zoning classification, unless Leader has agreed in writing to the
                  change. .Borrower shall comply with all Iaws, optin nees, rega'ations          and -=a=i=.:::ents of any
                  governmental body applicah1a to the Property.




             •HELOC - 1-4 Family Rider                                                                                                 .
             1U443-XX (o7/c5)                                        Page 2 of s




                                                                       102 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                   INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                   RECEIVED NYSCEF: 08/29/2019




          :




                                                                                                       L OAN # t
                     C    SUBORDINATE LIENS. Except as peanitted by fe&:ral law, Borrower shall not allow any
                          to the Security L=..-"a:±-n to be perfected against the Property without Leader's prior written pennission.

                    D.    RENT LOSS INSURANCE, If Bormwer at any tinue does not occupy the Paperty, and rents the
                          Property, Borrower shall maintain insurance against rent loss in addition to the other hazards for which
                          insurance is required by the Security Instrument.

                    E.   ASSIGNMENT OF LEASES. Upon l.4nder's request, Bonower shall assign to Iander all leasesof the
                         Property and all security depesim made in connection with leasesof the Paperty. Upott the anignnent
                         Lender shall have the right to modify, extend or terminate the existing leasesand to execute new leases,
                         in 14nder's sole discretion. As used in this paragraph B, the word "lease" shall Incan "sublease" if the
                         Security Instrument is on a leasehold.

                    F.   ASSIGNMENT OF RENTS: APPOINTMENT                     OF RECEIVER; LENDER IN POSSESSION.
                         Borrower absolutely and unconditionally assigns and transfers to Lender all the rents and revenues
                         ("Rents") of the Property, regardless of to whom the Rents of the Property are payable. Borrower
                         authdrizesLeader or Lender's agents to collect the Rents, and agreesthat each tenant of the Property shall
                         pay the Rents ro Leader and Ianders agents. However, Borrower shall receive the Rents until (i) Lander
                         has given Bonower notice of default putsuant to paragraph 21 of the Security L±:==t       and Gi) Lender
                         has given notice to the tenant(s) that the Rents are to be paid to Lender or Lendets agents. This
                         assignment of Rents constitutes an absolute assignment and not an assignment for additional security
                         only.

                         If Iander gives notice of breach to Borrower; (i) all Rents received by Borrower shall be held by the
                         Bonower as trustee for the benefit of Leader only, to be applied to the sums secured by the Security
                         Instmment; Gi) Lender shall be entitled to collect and m:ceive all of the Rents of the Property; (iii)
                         Borrower agreesthat each tenant of the Property shall pay all Rents due and unpaid to Imader or Leader's
                         agents upon Leader's wñtten demand to the tenant; (iv) unless applicable law provides otherwise, all
                         Rents collected by Iander or Leader's agents shall be applied first to the costs of taking control o,f and
                                                                                                    attorneys'
                         ananagingthe Property and collecting Rents, including, but not limited to,            fees, receiver's fees,
                         premiums on receivet's bonds, repair and maintenance costs, insurance prnnhun¶ laxes, assessmentsand
                         other charges on the Property, and then go the sums secured by the Security Instrument; (v) Iander,


                    • HE.OG- 14 FamilyRider
                    1U443-XX(o7/05)                                    Page3 of 6




                                                               103 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                  INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                    RECEIVED NYSCEF: 08/29/2019




                                                                                                 LOAN     4 :
                               agents'
                    Leader's          or any judiciauy appointed receiver shall be liable to account for only those Rents
                    actually received; and (vi) Lender shall be entitled to have a receiver appointed to take posan•minn of and
                    manage the Property and collect the Rents and pmfits derived from the Property without any showing as
                    to the inadequacy of the Property as secudty.

                    Except in connection with a senior loan secured by the paperty as disclosed to Lender in writing prior to
                    the date hereof, Bonower represents and warrants that Borrower has not executed any prior annignment
                    of Rents and has not and will not perfonn any act that would prevent Iander from exercising its àghts
                    under this paragraph. Iznder, or Iander's agents or a judicially appointed receiver, shall not be required
                    to enter upon, take control of or maintain the Property before or af ter giving notice of default to Borrower.
                    However, Iander, or Lander's agents or a juP±!!y        appninrarf receiver, may do so at any time when a
                    default occurs. Any application of Rents shall not cure or waive any default or invalidate any other right
                    or remedy of Lender. This assignment of Rents of the Property shall terminate when all of the sums
                    secured by the Secudty Instrument are paid in full.

              G.    PROTEÇrION        OF LENDER'S       RIGHTS    IN THE PROPERTY.            If Borrower fails to perfona the
                    covenants and agreements contained in this Security Agreement, or there is a legal proceeding that may
                    significanGy affect Lender's rghts in the Property (such as a praeaeding in bankruptcy, probate, for
                    condemnation or forfeiture or to enforce laws or regulatiane), then lander may do and pay for whatever is
                    necessary to protect the value of the Property and Iander's rights in the Property. Lander's actions may
                    include paying any sums secured by a lien which has prioñty over this Security Inshumumi, appeañng in
                                              attomeva'
                    court, paying reasonab1c            fee and entering on the Property to make repairs. Although Lender may
                    take action under this paragraph, Lender does not have to do so. Any amounts disbursed by Iander under
                    this paragraph   shall become additional debts of Borrower secured by the Security Instrument.




             •HELOC - 1-4 Family Rider
             1U443-XX(o7/as)                                       Page 4 of 6




                                                                    104 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                            INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                             RECEIVED NYSCEF: 08/29/2019




                                                                                               LOAN    # :
              H.    CROSS-DEFAULT        FROTaiiiON.    Borrower's   default or inesch under any note or er==•*   m
                    Leader has an interest shall be a breach under the Security Instrument and Iander may 'mvoke any of the
                    mnedies permitted by the Secuàty Instrument




                                                                                                                     .




                        .   .




             •HELOG-14Family     Rkfer
             1U443-XX (O7/05)               .                  Page 5 of 6




                                                                                                                       '
                                                                                                               4   A '




                                                                 105 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                    INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                      RECEIVED NYSCEF: 08/29/2019




                                                                                         LOAN #:
                         BY SIGNNG BBLOW, Borrower accepts and agrees to the terms and provisions contained in this I -4




                                      ALFRED    DB      I0                                                     Bonower




                                      OLIVIA    DEL       0                                                    Bonower




                                                                                                               Bonower




                                                                                                              Bonower




                    e HELOG- 1-4 FamRyN der
                    1U443•XX(D7/05)                              Page6 of 8




                                                        106 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                        INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                              RECEIVED NYSCEF: 08/29/2019




                                                                                                                           .


                                                                                 DOC In 4=
                0) enter on and take possessionof the Psemises;Gi) coAestthe sentatpayment, hiehling oveMlne metal
                payments,direcdy from tennals;011)managethe Prnmi•re and Ov)alan, cancelandchangeleases.We agree
                that as inemnt age ant forth in a Noes win eand- befbre and after a dcGndt,enny of a judgment and
                foreeloame.In addidon, you shat be entided socoAcetall r,.•nn.han feesand contaaegnaQy
                                                                                                     inanmadby yeo
                impraavatine to forecicame,incInding, but not Ennhesttoggagggsh|g•mnrmysfeesand costsof
                evidence,abstractsandtitle seports.

                ASSIGNBGINTOF IENTS: APPOINTMBNT OF RBCEIVER: As •ddhan-1 accority, we anaignto you the
                sentsof the Pr-nt= You or a receiverappointedby to courtsshall be en6dedto enterupon, takepo••e••lan
                of andmanagethePremisesandcollect thesentsof the Pran1•esinehutingthosepastdue.

                WAIVERS: 16 the oxtent perndstadby applicable law, we waive and seleaseany error or defects in
                penaeernareto enfamethis Mortgageand herebywaive the benefitof any presentor fatme laws providing for
                alay of essention,ertenslan of time, a=ngelan frorn •tt•ehrnent,levy andsaleandhomesteadexeupption.

                BINDING EPPECr: Each of us shall be fuHy responsiblefor all of the promisesand agreementsin this
                Mortgage.Until the Note hasbeenpaid in futi and your obligationto makefurther advanceaunder the Note
                hasbeen•==d=M theprovisionsof is Mortgagewill be binding on us, our legal aprandvea,        our heha
                andan future ownersof thePretaiace.'lhisMortgageis ibeyour bene5randfor thebenefit of agone to whena
                you may masignit Upon paymentin inll of all amonalsowing to you anderthe Note and tids Mortgage, and
                provided any chur•d- to mate 1braer advancesunder me Nom has ferrninded els Mongage and your
                rights in thePremisesshall end.

               NOFICB: Exceptfor any notice requhedanderappBeablelaw to begiven in anotherm•=             (A)any ansinato
               us gnovidedfor in this Mostgageabat be given by delivering it or by mailing suchnotice byregular first class
               anaBaddmanedto as at the last addressappearingin yonemoonlsor at anchceer addeems      aswe ingy designate
               by notice to you asprovided berein, and (b) any notice to you shallbe given by certified mail, seturnaceipt
               requested,to your addressat
               Por MERS:
               P.O.Box 2026,Plint. MI48051-2026
               PorLeader:
               1199 North Fair f an St . Ste . 500, Alexandria,               VA 22314
               or to suchotheraddressasyou may designateby notice tous. Any noticeprovided for in tis Mortgage shall
               be deemedto havebeengiven to as or you whengiven in emannerdnlen•tad herein,

               RRr RASB: Upon psyrmentof all sumsseemedby thiaMortgageandpsovkfedyour aMig•dan to make rancher
               advancesander the Nossbus •=rnhe=t you abandischasesthis blortgagewithout chargeto no, except that
               we shaHpay any feenfor moonEngof a satisfactionof this Mortgage.

               OENERAL: You can waive or delay enforcing any of your sightsunder this Mortgage without losing them.
               Any waiver by yon of any provisionsof this Mortgage will not be a waiver of that or any otherprovision on
               any otheroccasion.

               THIS MORTGAGB hasbecoaignedby eachof us undersealon thedatefirst abovewritten.

               W1TNESS:




                                                                                                                 (SPM)
                                        Wortsugar:
                                               ALF           EL RIO



                                                                                                                 f.dtRAf§
                                        Mangager:
                                               OL2VIA DEL RIO


                                                                                                                 (81PAT)       -
                                        ×=ts-ser


                                                                                                                 faiRAT)



               • MERS
                    ldt.co - NYModgage
               2EOEANY(cBIO5)                                  Page4 of5




                                                                           107 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                          INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                RECEIVED NYSCEF: 08/29/2019




                                                                                  DOC ID f
                 STATE OFNEW YORK                                          )
                                                                           )ss.
                County of    New York                                      )

                    On the    13th          day of   July               in theyear 2006


                       re               o                          mic

                                .--,-.dem....m.,m..w.e.....
                n.=(s) is/mesubsedbod. the widda insmuncat and             .me that
                                                                                                m)C
                                                                                                  accused me
                                                                                                                  .

                samein             4t,é         cupscity0cs),andthatby        aignahut(s)  tbo instnuncat, the
                inevwn.v.x or thepemenopontenurerweich the inevidumi(s)acted,       theinsmunent.


                My namr•t•dan Bapinu:
                                                            waEFP®Ik


                Tax Map Information: SAMEAS LEGAL DESCRIPTION


                                                                                                        SEAL
                                                                                  aryPu Sansof NesWsk
                                                                                      GNEtWO$35
                                                                                       IriNewhkCounty
                                                                                        ElekesAsst21,




               • MERS
                    HELOC-NY
                           Mortgage
               MNY(090                                      Puge5of5




                                                                       108 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                                   INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                                                    RECEIVED NYSCEF: 08/29/2019




       NYC DEPARTMENT    OF FINANCE                                    magemnlm-::-:::::T--                  *-                                 """'""   " **
                                                                 mig                                              -,;;;;;;;ii        2tly
       OFFICE OF THE CITY REGISTER                                                     ¡¡¡¡--,
                                                                        hjq
      'itis pageis part of tim indnanem Tim City
      Registerwill rely on the i::i-:=Eee    provided
      by you on this pagefor purposesof indexing                                                                     n ;
      this instrument. The infonnation on this page                 HM11E2     "     - -......               1115       :::                     :
      will control for indexing purposesin the event     IlHilllllHIIHIii          Il!!EEEE                  1111111H11m•=                               •
      of any conflict with the rest of the document.
                                                                             2007031401532003001E5341
                                RECORDING                  AND ENDORSEMENT          COVER             PAGE                      PAGE      OF 13
      Document ID: 2007031401532003                        Document Date:02-13-2007                                Preparation Date: 03-14-2007
      Document Type: MORTGAGE
      Document Page Count: 11
      PRESENTER:                                                              RETURN TO:
      BELLE ABSTRACT CORPORATION/PICK-UP                                      COUNTRYWIDE   HOME LOANS INC                                                                      .
      RSR                                                                     MS SV-79 DOCUMENT PROCESSING
      CHICAGO T1TLE INS. CO.                                                  P O BOX 10423
      21 WALT WH1TMAN ROAD                                                    VAN NUYS, CA 91410
      HUNTINGTON   STATION, NY 11746
      631-424-2300

                                                         PROPERTY     DATA
      Borough                 Block     Lot             Unit    Address                                                                         ..
      BRONX                   5868      656  Entire Lot         5910 TYNDALL                     AVENUE
                   Property   Type:     DWELLING    ONLY - 2 FAMLY




                                                        CROSS REFERENCE                DATA
       CRFN___           or Document ID                  or _____ Year__                Reel ___ Page ____          or File Nurnber____.____


                                                                    PARTIES
      MORTGAGOR/BORROWER:                                                MORTGAGEE/LENDER:
      ALFRED DEL RIO                                                     MERS INC
      5910 TYNDALL AVENUE                                                P O BOX 2026
      BRONX, NY 10471                                                    FLINT, MI 48501

       x Additional    Parties Listed on Continuation    Page
                                                               FEES AND TAXES
      Mortgage                                                         Filing Fee:                                                                                        .
      Mortgage Amount:                  $               50,000.00                                  $                         0.00
      Taxable Mortgage Amount:          $               50,000.00      NYC Real Property Transfer Tax:
      Exemption:                                                                                   5                         0.00
      TAXES: County (Basic):       3                       250.00      NYS Real Estate Transfer Tax:
                City (Additional): $                       562.50                                  $                         0.00
                Spec(Additional):- $                         0.00                  RECORDED        OR FILED IN THE OFFICE
                TASF:              $                       125.00                          THE CITY REGISTER            OF THE
                                                                                                                                                                                    "
                 MTA:              $                       120,00                              CITY OF NEW YORK
                 NYCTA:            $                         0.00                             Recorded/Filed         04-25-200710:38
                 Additional MRT:   $                         0.00                             City RegisterFile No.(CRFN):
                         TOTAL•                          1,057.50                                                 2007000213375
                                   $
       Recording Fee:              $                       92.00                                                                            .
       Affidavit Fee:              $                        0.00

                                                                                                      City Register             opicial         Signature




                                                                                109 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                  INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                            RECEIVED NYSCEF: 08/29/2019




          NYC   DEPARTMENT.             OF FINANCE         ........              ......----     .   a.,......      .p...   ..n,,,,..~
                                                                                                                                        "' ,,,,,,
           OFFICE     OF THE        CITY REGISTER.    ..              ÏIl!!sE.       sas      iii     !!!!!Ub!5                                     ¿,oe




                                                                                  2007031401532003001C51C1
                                    RECORDING   AND   ENDORSEMENT       COVER     PAGE                    (CONTINUATION)                  PAGE         2 OF 13
          Document        ID:
                         2007031401532003                Document Date:02-13-2007                                     Preparation       Date:03-14-2007
          Document Type: MORTGAGE


          PARTIES
          MORTRAGOR/BORROWER:
          OLIVIA  DEL RIO
          5910 TYNDALL   AVENUE
          BRONX,     NY     10471




                                                                          110 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                  INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                        RECEIVED NYSCEF: 08/29/2019

                             .                   .                                 .




             After RecordingReturnTo:
             COUNTRYWIDEHOME LOANS, INC.
             MS SV-7 9 DOCUMENTPROCESSING
             P.O.Box 10423
             Van Nuys, CA 91410-0 423

             PreparedBy:
             MARCOORTIZ




                        I                        ISpaceaboveTbleXImeFerBeconnagDats]

                                                                                                  IDoc ID fi

             THIS MORTGAGE IS A CREDIT LINE MORTGAGE AS DEFINED Di SECTION 2S1 OF THE
             NEW YORR REAL PROPERTY LAW. IT SECURES AN INDE               UNDER THE               A
             AGREEMENT WHICH REFLECTS THE PACF THAT THE PARTIES REASONABLY
             CONTEMPLA1E ENTERING DiTO A antyrR OF ADVANCES OR ADVANCES, PAYMENTS,
             ANDREADVANCES.
                                           MORTGAGE
                                            (Line of Credit)

                 THIS MORTGAGE, dated FEBRUARY 13, 2007                  , is between
             ALFRED DEL RIO, AND OLIVIA DEL RIO




             residingat
             5910 TYNDALL AVENUE, BRONX, NY 10471                                                                    .
             thepersonor personssigning as "Mortgagor(s)" below and hereinafterseferredsoas "we," "cor," or "us" and
             MORTOAGE ELECTRONIC REGISTRAMON SYSTEMS.DIC., ("MERS") a Delawarecorporation, with
             an adthessof P.O. Box 2026, Plint, MI 48501-2026. get (888) 6794ŒRS. POR FURPOSES OF
             RECüñüsiiG THIS MORTGAGE, MERS IS THE "MORTUAGEE" OF RECORD and is acdng
             solely asnornineefor
             Countrywide      Bank, N.A.
             ("Iznder" or
                          "you") andits successors
                                                 and assigns.landes's addressis
             1199 North Fairfax          St. Ste.500,    Alexandria,      VA 22314

                  MORTGAGED PREMISES: In considenitionof the loan hereinaAerdescribed,we hereby rnorggage,
             grant and convey to AGRS (solely as nominee for Iander and Lender'ssuccessorsand assigns)and to the
             successorsandassignsof MERS, thepremiseslocatedat
                                            5910 TYNDALL AVENUE, BRONX
                                                       Sirset,MunicipaEty
                                  BRONX                        New York     104 71     (the"Premises").
                                  County                                        ZIP




             Section:                   Block:                    Lot                      Unit
             • MiiRSHELoC-WModgage
             2E02thW(0PJ08Xd)                                Paget ofS




                                                                         111 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                   INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                         RECEIVED NYSCEF: 08/29/2019




                                                                    DOCID 9:
                    andfurtherdescribed
                                     as
                    As per legal description attached hereto and madea part hereof. Being                                                      [
                    the eamepremises conveyedto the mertgagor (a) herein by deed from Diana
                    McGonnell, dated 12/11/97 recorded 2/18/ 99 in Reei 1530page 104.                                 *




                    Borrowert   S       IlegantingIbePremises(checkbosasapplicable]
                    [2] ThisSecurity  Instrumergcoverarealproperly improved,or to beimproved, by a oneor two family
                    dwelling  enly.
                       ) ThisSecudly lestament  covern rentpapertyprincipally
                                                                           inquoved,or tobeimpmved,   by oneorinost
                    agreennes  comaining,in theaggsegage,notmmeglula alarenklendaldwellingunitswitheachdwellingunit
                    having i gsown•T=•ne  cookingf aciTution.
                    ( ) ThisSequdty   Instrumentdoesnotcoverrealpmpeny  impmved asdescribedabove.
                    la =ma• thePtemises     includesallbuildings
                                                               andagherimprovemens noworinthegrease   onthePremises
                    andall siglutaandintereaswhichderiveImesourowneship,      useor posamion   of thePremisesandall
                    appmtenances  therego.
                         WEUNDERSTAND      undagreethatMIiRSisasepurate corporation    solelyasnominee
                                                                                  acting               forlander
                    andIander's                                                      ganged
                                                   andholdsonlylegaltitismgheinterests
                                         andassigns,                                       byasin gbisMortgage.
                    but,if necesary
                                  tocomplywillslawor caugom, MERS(asnominee   forlanderandfamles'ssoccemors  and
                    assigns)hastheright to exoteine
                                                  anyor all of thoseintegems,
                                                                           including,butmotlimitedto, therightm
                    forecloseandsellghePropaty,andto udge  anyactionrequindof I.enderinchmRag, butnotlimited  go,
                    releaningorcanceling
                                      thisMortgage.
                    LOAN:'1hisMortgage
                                     willsecure
                                              yourloan10vain theprincipal  of 3 5o,ooo.0o
                                                                       amoum                               orso
                    muchthereofasmaybeadvanced           famdmetotimeto
                                             andreadvanced
                    AIEREDDELRIO
                    OLIVIA DELRIO


                    AbeBormwer(s) andertheHome  FqsityCaditLineAgreementandDisclomre  Scarement(gbe"Noge") data
                    FEBRUARY   13, 2001 .plusingerest   andecsts,         andallothercharges
                                                                latecharges                 relaged
                                                                                                  totheloan,all
                    of whichamon arerepayable                 ThisMontgage
                                                     totheNoge.
                                             acconting                     willalsoaccum gheperformance ofanof
                    shepmmians andagreemana  raudeby usandeachBormwer andCo-Signer  intheNote,allofourpromises
                    andagmemenm  inthisMortgage,anyextensions,
                                                            renewals,mmendmems,supplements andothermodifications
                    ofghe Nee,andanyamouna   advanced byyceunderthetermsof diesectionofthisMortgage entitled
                                                                                                           "Our
                    AugborityTo You."LoansundertheNotemaybemade.        andsemade
                                                                   repaid          fmmtiontotimein accnagane
                    withthetemsof theNoteandsubject  sogheOeditIAnitsetfonhin theNote.TheLoanssecured    by this
                    Mongage  baveavariableintegent        anddueammal
                                                 smofoamre.            penxunge ate (correspondingtotheperiodic
                    rals)andtheminimum momhly  paymentmayincrease
                                                                ordecrease
                                                                         asageanlL
                               Wearethesoleowne'r(s)
                           SHIP:                             Wehavethelegalrighttomongage
                                                  ofthePremisca,                                go
                                                                                       thePremises

                    OURIMPORTANT
                              OBLIGAT[ONS:
                        (a)TAXES:                      taxes,•=•••=a water
                                 Wewill psyallrealestate                  chargesandsewer          gothe
                                                                                        rena:elating
                    Premises
                           whentheybecome due.Wewillnotelaimanyorediton.ormakedadansa•fam,
                                                                                         theloanumferthe
                    Notebecunne
                              wepaythenctaxes
                                            andcharges.             youwighproofofpayment
                                                        Wewillgngvids                   upongeques.

                        (b)MAINTENANCE:   Wewill mainmin thebuilding(s)           ingoodcondidon.
                                                                     onthePreraines               WewiRact
                    makemajorchangesinthebuilding(s)except
                                                        fornormal       Wewillnotteardownanyofthebuild'mg(s)
                                                                  empaim,
                    onthePremises
                                withoutfirmgeningyourcanantWewillnotmethePremises   iEegally.
                                                                                           If thisMangageis
                    onaunitinacondominhtin oraplanned                             anofouraldig••3=undershe
                                                                    wealiallperfoun
                                                     unitdevelopraent.
                             or
                    declarationcovtstants      or governing
                                        creatistg          theramlarni•i•••
                                                                          orplanned               dueby4sws
                                                                                  unltdeveloprnent.
                    andmgulations
                                ofthecondominiurn
                                                orplanned               undconstimcut
                                                          unitdevelopment           documents.



                    * MEReHELoC-
                              NYMgngmgu
                    2E SNrtoBUn)                              Page2ers




                                                                         112 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                              INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                    RECEIVED NYSCEF: 08/29/2019




                      .                        BELLEABSTRACTCORP.

                                           "
                                   Title


                                                   SCHEDULE             A

             ALL that cenain plot, piece or part:el of land, situate. lying and being in the Borough
             and County of Bronx, City and State of New York, more panicularly bounded arid
             described asfollows:

             BEGINNING at a point on the Easterly side of Tyndall Avenue, distant 125 feet
             Nonherly from the corner fonned by the intersectionof theEasterly side of Tyndall
             Street with the Northerly side of West 259th Street;

             THENCE Northerly along the Easterly side of Tyndall Avenue, 30 feet;

             THENCE Easterly parallel with the Northerly sideof West 259th Street, 95 feet;

             THENCE Southerly parallel with the Easterly sideof Tyndall Avenue, 30 feet;

             THENCE Westerl          arallel with the Nonherly sideofWest259th Street, 95 feet to the
             point or place of B     INNING.

             SUBJECT to a driveway easement or right of way for pedestrianand private motor
             vehicles over the most Southerly four feet of the premnea hereinabovedescribed.
             Together with the benefits of a driveway easementfor pedestrianand private motor
             vehicles over the most Northerly foar feet of the premisesadjoining on the South.




                   The policy to be issued under this report will Insurethe title to such buildingsand
       FOR         improvementserectedon the promiseswhich by law constitute real property.
     )NVEYANC)NG
       ONLY        TOGETHER     with all the right, title andinterestof the party of the first part, of, in and to
                   the land lying In the street In front of and adjoiningsaidpremises.




                                                                                  113 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                    INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                          RECEIVED NYSCEF: 08/29/2019




                                                                                       DOCI D B:
                         (c) INSURANCE:Wewill teep thebunding(s)on thePremises        insuredal all timesagainstlossby fire,
                    flood arid any otherhazardsyou may specify.We may choosetheinsurancecompany,but our choiceis
                    subjectto yourreasonable    approval,The policiesmustbefor asleasttheamoumsandthetimeperiodsthui
                    youspecify.Wewill deliverto youuponyourrequestthepoliciesor otherproofof theinsurance.     Thepolicies
                    anuatnarneyouas*rnortgages"     and"loss-payee" so thatyou wlil meetvepaymentunall insurance  clamL‰  to
                    theextentof yourmterestunderthis Mortgage.beforewe(kt Theinsurance       policiesmostalsoprovidethat
                    you begivennot lessthan10daysprior wriuennoticeof anycancellulionor reductionin coverage,       for any
                    reason.Uponrequest,weshalltieliverthepolicsss,certificatesor otherevidenceof insuranceto you. In the
          .         eventof lossor darnageto thePremises,    wewill immediatelynunfyyou in wrking andfile a proofof loss
                    with theinsurer.Youmayfile aproofof lossonourbchairif wefail or refusetodoso.You mayalsosignour
                    namegoanycheck,draftor otherorderfor thepaymentof insurance       proceedsinthe eventof lossor damage
                    to thePremises. If youreceivepaymentof aclaim,youwill havetherightlo choosetousethemoneycitherto
                    repairthePremises   or to reducetheamoumowingontheNote.

                        (d) CONDEMNATION:We assignto you theproceeds       of mayawanior claim for clamages.director
                                in connectionwith any condemnation
                    consequcatial.                                or othertakmgof thePremises,  or partthereof,or for
 I                  conveyance                       all of whichshall be paidto yuu.subjectto the lermsof any Prior
                              in lieu of condemnation,
                    Mortgage.

                         (c)SECURITYINTEREST:Wewill join with youin signingandfiling documents      and,atourcapense,
                    in doingwhateveryou believeis necessary  to perfectandcontinuetheperfectionof your lien andsecurity
                    interestin thePgemises.
                                          it is agreedthattheLendershallbesubrogated to theelshnaandliensof all parties
                    whoseclaimsor liensaredischarged  or paidwith theproceeds
                                                                            of theNotesecuredliereby.

                         (OOURAUTHORITYTO YOU: If wefail to performourobligationsunderthisMortgage,you may,if
                    you choose,performourobligationsandpaysuchcosaandexpenses.        Youwill addtheagnounts  youmivance
                    to thesurnsowingon theNote,onwhichyou will chargeinterestat theinterestragesetfortlI in theNote. If,
                    for example,wefail to honorourpromiscato maintaininsurance    in effect,or to payGlingfees,taxesor the
                    costsnecessary 10keepthePremisesin goodconditionandrepairor to performanyof ourotheragreements
                    with you,youmay,if you choose,odvance   anysumsto satisfyanyof ouragreements     with youandchargcus
                    intereston suchadvances at theinterestratesetforth in theNote.This Mongagesecuresall suchadvances.
                    Your paymentson our behalfwill not cureour failure to performour promisesin this Mortgage.Any
                    replacement insurancethatyouobigintocoverlossor damages    to thePremises   maybelimited10theamount
                    owingontheNoteplustheamountof anyPriorMortgages.

                         (g) PRJORMORTGAGE:If theprovisionsof thisparagraph  arecompleted,thisMortgageis subjectand
                    subordinaletoapriormortgage  dated Pebruary 13, 20u7         andgivenby usno
                    COUNTRYWI   DE HOMELOAN     S* Inc .
                    as mortgagee,in the original amoumof S 53f ,000,00           Olic"PriorMortgage").We simil not
                    increase,amendor modify thePriorMortgagewithoutyourpriorwrinenconsent andshalluponreceiptof any
                    writtennoticefromtheholderof thePriorMortgagepromptlydelivera copyof suchnoticetoyou. Weshall
                    pay and performall of our obligationsunderthe Prior Mortgageas and whenrequiredunderthe Prior
                    Mortgage.

                          (b) HAZARDOUSSUBSTANCES:           Weshallnot causeor perrnitIhepresence,  use,disposal.storage,or
                    releascof anyHazardous  Substances   on or in thePremises.  We shidinot do,nor allow anyoneelseto do.
                    anythingaffecting thePremiscs t hatis in violationof anyE±===d         Law.The precedingtwo semences
                    shallnot applyto the presence,use,or storageon the Premises   of smallquantitiesof Hazardous  Substances
                    thataregencruUy recognized to beappropriate   to normalresidentialusesandto maintenance  of thePremises.
                    As usedin this paragraph,"HazardousSubstances"        are thosesubstances delinedas toxic or hazardous
                    subsgances by EnvironmentalLawandthefollowingsubstancergasoline,kerosene.        otherllammableor ioxic
                    petroleumproducts,tosic pesticidesand herbicides,volatile solycms,materials
                                                                                                      containingasbestosor
                                                                                                    Law"
                    formaldehyde, andradioacgivematerials.As usedin thisparagraph,   "Environmental meansfederallaws
                    andlawsof thejurisdictionwhereghePrernises       a relocatedthatrelateto health.safetyor *Environmental
                    I Jtw" meansfederallawsandlawsof thejurisdictionwherethe Premises        arelocateddiat relateto health,
                    safetyor environmemal protection.

                        (1)SALEOFPREMISES:      We will notsell. transferownershipof. mortgage
                                                                                             or otherwisedisposeof our
                    imerestin the Premises.
                                          in whole.orin part.or permitany otherlien or claimagainstthePremiseswithout
                    yourprior writtenconsent.

                                      Wewill permityou10inspectthePremises
                        tj) INSPECTION:                                  at anyreasmiable
                                                                                       time.




                    • MERS
                         HELOC.
                             NYMongage
                    2EOZ0-NY
                         (                                        Page
                                                                     3cl5




                                                                 114 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                 INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                       RECEIVED NYSCEF: 08/29/2019




                                                                       DOCID f
                 CONEWYORKL1IINIAW: Wewill, in compliance    withSecdon13of theNewYorkLianLaw,snake
            mmthattheloansaccuedby thisMortgage  areaceivedasaTest Pundto beappliedIInt for thepurposeof
            payingthecentof my improvementsto thePrennaesandwill applythesameGratgothepayinent of ghecost
            of theheptovements
                             beforeusinganypesof themal of thesameformy otherpmpose.

            NOLOSSOFRIGIfTS•TheNoteandthisMortgage       maybenegotiated orassignedby youwithoutreleasing
            usor thePremises,
                            Youmayaddor releana  anyperson                  undersheNoteandthiaMortgage
                                                         er propertyobligated
            wighoutlosingyourrighrain thePremises.

            DIiPAULT:Excepta maybeprohibited       by applicablelaw,ad subjectto anyadvance      noticead careperiod
            if sequiredby applicablelaw,if anyeventor conditionof defaultasdescribed      in theNoteoccom,you rnay
            forecioseuponthisMortgage.   Thismeansthatyoumayarrange       f or thePremises  in  beacid,aspmvided  by
            faw.in onierin payoff whatweoweontheNoteandunderthisMortgage.           If themoneyyoureceivefromthe
            mic lanotenoughto payoff whatweoweyou,wewilt still oweyouthedifference              whichyoumayacekto
            cotiectfromusin accordance  withapplicable  law.In addition,youmay,in acconhmee       with applicable
                                                                                                                law,
            (i) enterca andtakepossession   of thePremises;(ii) collecttherentalpayments.     includingover-duetental
            payrness,  directlyfromgenanis;(iii) managethePremisest and(iv)sign.cancelandchange             Weagree
                                                                                                      leases.
            thattheinterentratesetforthin theNotewill continuebefornandanora default,entryof ajudgmentand
            foreclosure.In addition,youshallbeentidedmcollectall reasonable     feesandcostsactuallyincurredby yoo
            in proceeding to famelosure,
                                       including.butnotlimitedgo,reasonable    attomeys  feesandcoatsof documentary
            evidence, absuractsandtidereports.

            ASSIONMENT    OPRENTS:APPOINTMENT       OFRECEIVER:   Asadditional accurity,weassignm youde
            sentsof shePremises.                     by thecourtsshallbeentitledtocaterupon,inltepossession
                              Yaoor areceiverappointed
            ofandmanage  thePremisesandcollecttheremsof thePaminesincludingthosepeatdue,

            WAlVERS:To theextenipermittedby appilcablelaw, we waiveandreleaseany enor or defectsin
            proceedingstoenforcethis Mortgage                                   orfutatelawsprovidingfor
                                              andherebywaiveghebenefnof anypresent                                                                 .
            atayof esecution,
                           exterunon of time.enemption
                                                     homanachment, levyandale andhomesteadexemption.

            BIND910EFPECT:Eachof us shallbe fully tesponsible     for all of thepromises
                                                                                       andagreements in this
            Mortgage.  Undi theNotehasbeenpaidin full andyourobligationto makeliartheradvancesunderdieNote
            hasbecoterrainated,theprovisions
                                           of thisMortgage                                         ourheirs
                                                          will bebindingonus.carlegalrepresentadves,
            andallthtmeowncraof thePranises. ThisMortgage                                         tgiwhom
                                                          toforyourbenefitandforthebenefitof anyone
            ycemayassignit. Uponsqymentin full of all amountsowingtoyouundertheNoneandthisMortgage,     and
            gaovided  anyobligationto makefather advancesundertheNotebastermirmed,thisMortgageandyour
            rightsin thcPremisesshallend.
            N(yffCE·Exceptfor                                 lawtobegivenin another         (a)anyno6ceto
                               anynoticerequired
                                               underappilcable                      manner.
            uspmvidedfor in thisMortgage     begivenbydeliveringit or bymailingsuchnoticeby regularthatclass
                                         shat1
            maitaddressed lousatthelaraaddressappeningin yourrecordsor atsuchotheraddressm weennydesignare
            by noticetoyouaspmvidedherein,and(b)anynoticeto youshallbegivenby conifiedmail,returnreceipt
            requested,toyouraddresset
            ForMERS:
            P.O.Box2026,Flint,MI 48051.2026
            Porlander:
            1199 North Fai r fax St . Ste. 500, Alexandria, VA 22314
            of toseehotheraddressasyoumaydesignate by noticelo us.Anynoticepmvidedfor in thisMortgage  shall
            bedeemed   gohavebeengiventousoryouwhengivenin themanner             heecin.
                                                                        designated                                                             .

            RELEASE: Uponpayment   of attsumssecutedby diisMortgage andprovidedyourobligationtomakefather
            advancesundertheNotshastermin•miyoushalldischarge    thisMortgagewithoutchargero us.exceptthaI
            weshallpayanyfeesfor recordingof asadstacdonof thisMortgage.

            fiENERAL:Yaocanwaiveor delayenforcingmy of yourrightsunderthisMortgagewithoutlosingthem.                                               .
            Any waiverby youof anyprovisions
                                           of thisMortgage
                                                         will notbea waiverof thator anyotherpmvisionon
            anyotheroccasion.




            • MEIE
                 l4EWC. NYMeriga0•
            2EU2o-NY
                  ( 06)                                   Pags
                                                             4cd5




                                                                                   115 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                              INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                    RECEIVED NYSCEF: 08/29/2019




                                                                        DOC ID f :


                                                      1-4FAMILY R1DER
                                                      Amignmentof Rents

                    THIS14FAME,YREDER  ismade                                               into
                                             mis 13th dayof FEBRUARY, 2007 , andisincorponned
                    ad shalihedeemed
                                   10amendandmpplement        DeedofTnn or Seomily
                                                     theMorgage,                 Deedphs"Security
                    insomnennofmeamedniegivenbymeandemigned
                                                         cBanowsomseemeBorrows-s
                                                                               wme
                    Countrywide Bank, N, A.

                    1199 North Fairfax       St , Ste -500
                    Alexandria,    VA 22314
                            ofthesums
                     I,ander")      dateandcoveringthePropertydescribed
                                                                      intheSecurity
                                                                                 Insoument andlocated
                                                                                                    at:
                    5910 TYNDALLAVENUE
                    BRONX,   NY  10471
                    1-4PAMILYCOVENANTS,    in additiontothecovenantsandagreements
                                                                                readein theSecurity
                                                                                                  Insumment,
                    Borrower
                           andLender
                                   funhercovenantandagree asfollows:
                    A. A""™"..".L PROPERTY       SUBJECT    TO THESECURITYINFTRUMENT.            hr additionlo the
                       Pmpenydescribed  in IbeSecudly          thefollowirrg
                                                     Jastnnnent,           itemsareadded 10IbePtopertydescription,
                       andshallalso==d= thePsoperty    covered   the
                                                              by Secndly     lastrument:
                                                                                       building        sppilances,
                                                                                               materials,
                       andgoods of everynamre whatsoevernoworherenner  innatedin,on,or med,or imendedmbeasedin
                                 withthePropeny,  incinding,butnotiimitedgo,thosefor thepurposes  of supplying  or
                                 headng,
                       distribn6ng        coorms,          gas,water,air andlight,theprevention
                                                 electricity,                                    andextinguishing
                       sppman,accudty   andaccasconuolappamour,  plumbing,                      wager
                                                                          bothguts,waterheaters, einnets,   alnha
                       ranges,stoves.           dishwanbers,
                                    refrigerators,          disposals,
                                                                     washers, dryers,awnings,alonewindown,  stem
                       doors,scmem,                     andcunnintoda,anached
                                    blinds,shades,cunnins                       minors.cabinets,      andanmehed
                                                                                               penaling

                    1U443•XX
                         (12/o5)(d)                         Page
                                                               1of5




                                                                      116 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                        INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                            RECEIVED NYSCEF: 08/29/2019




              .        .




                                                                                                                                 .


                                                                            DOC ID # :
                   floor coverings now or heteater attached to the Ptoperty, all of which, including teplacementsand
                   additions theteto, shall be deemedto be and semain a part of the Property covered by the Sceurity
                   Instmment,All of the fategoing togetherwith the Propeny describedin the Security Instrurnent(or the
                   leaseholdestateif the SecurityInstrumentis on a leaschold)areteferredto in this l-4 Family Rider andthe
                                                       "
                   SecurityInstrurnentasthe "Psoperty

              B.    USE OF PROPERTY: COMPtJANCE WITH LAW. Borrower shall not seek, agree goor make a
                    changein the use of the Propertyor hs zoning elassification.unless lander hasagreedin writing to the
                    change. Borrower shall comply with all laws. ordinances, seguladonsand reagetterments        of any
                    govemmentalbody applicableto the1%operty.

              C.    SUBORDDIATE LIENS. Exceptaspermitted by federal law, Borrowershall not allow any lien htferior
                    ro the SecurityInstrumentto beperfectedagainstthe Property without Leader'sprior wrinen permission.

              D,    RElff LOSS DISURANCE, 'If Barrower at any time does not occupy the Propetty, and rents the
                    Paperty, Borrower shall rnaintain insuranesagainstrent loss in addition lo the other hazardsfor which
                    insuranceis required by the Sec.urityInstrument.

              E.   -ASSIGNMENT OF LEASES. Upon lander's request,Borsowershall assignsoLander all teasesof the
                    Paperty and all security depositsInadein connectionwith leasesof the Property.Upon the assignment,
                    tander shall havethe right to modify, extendor terminatethe existing leasesand10executenew leases,
                    in Lender'ssole discretion. As usedin this paragraphH, the word "lease" shall mean "sublease"if the
                    SecurityInstrumentis on a leasehold.

              F.   ASSIGNMFRT OF RENTSt APPOINTMENT OF RECEIVER; LENDER IN POSSESSION.
                   Bonewer absolutely and uncondidonally assignsand transfersto Eander all the rents and revenues
                   ("Rents") of the Property, regardlessof to whom the Rents of the Property are payable. Borrower
                   authorizeslaruler or Lender'sagentsto collect theRents,andagreesthateachtenantof the Propertyshall
                   pay the Rents10Landerand tander's agents.IIowever, Bormwer shall receivethe Rentsuntil (i) lander
                   hasgiven Bonower noticeof default pursuantto paragraph21 of the Security Instnrmentand (ii) lander
                   has given notice 10 the tenam01)that the Rents are to be paid to Iander or Lender's agents.'Iltis
                   assigmnentof Rents constitutesan absoluteassignmentand not an assignmentfor additional security
                   only.


              • HELOC• 1•4FarnllyRider
              1U443-XX
                     (12/05)                                   Page2 of5




                                                                           117 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                            INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                  RECEIVED NYSCEF: 08/29/2019




                                                                   DOC ID #
                if landergivesnodeoof breachto Bonower;(i) all Rentsreceived   by Barrowershallbeboldby the
                Bonowerasousteefor mebeneatof landeronly,to beappliedm thesumsaccored          by the Security
                                                                              of theRentsof theProperty:(iii)
                Insnument:  00 I.enderahallbe andtledto collectandreceiveall                 IanderorLander's
                Barroweragrees  thateachtenaracttheProperty shaRpayaRRentsdueandonpaidm
                                                                                     lawprovidea  otherwise, all
                agentupontanderswrittendemandm thetenantt(iv) unlessapplicable
                Restscollectedby Zanderor tander'sagensshallbeappliedGat to thecosts   of takingcontrolof and
                                                                                   anomeys'
                                      andcollectingRents,including,butnotlimitedgo.         fees,receiversfees,
                nmngingthePeoperty
                pmmiums               bonds,repairundmaintenance
                           onreceivet's                          cosm,insurance premiums,taxes,==¬ms and
                 otherebargeson theProperty,andthento theauens    accured by theSecurityInstrument: (v) lander,
                lander'sagentsor anyjudically appointed   receivershallbehablelo accountfor only thoseRents
                                                                               appointed
                                                                                       toake  possessica  of and
                                 and(vi) tandershallbeentitledtohaveareceiver
                 actuallyteceived:
                 manage thePropertyimdcollecttheRentsandprofitsderivedfrointheProperty  withoutanyabowingas
                 totheinadequacy of thePropertyassecurity.

                 Exceptin connectionw):haacolorloanaccuredby thepropertyasdiscionedtotanderin writingpriorin
                 thedateheseof,                  andwarranathatBorrowerhasnotexecmed
                                Borrowerrepresenta                                        anypriorasigmnent
                                                                                                    in rights
                 of Renaandhu notandwin notperformanyactthatwouldpreventLenderinnn exetelaing
                 umlerIbisparagraph.                  agentsorajudiciallyappoimed
                                     Leader,or1.cnder's                                   shallnotherequired
                                                                                  receiver,
                                                                                          noticeof defaultto
                 to enterupon,mkecontrolof or maintainthe Propertybeforeer anergiving
                 Bormwer.1lowever,  tander,ortander'sagentsor ajudiciallyappointed       maydonoatanytitne
                                                                                 receiver.
                 whena defadtoccum,Any application   of Rentsshallnotcureor waiveanydefaultor invalidage any
                 otherrightor remedyofLeader.Thisassigmnent of Rengs of thePapertyshalllennianicwhenallof the
                 sumssecured  by sheSecurityInamanentarepaidin folk
                                                                                     Borrowerfailsto performthe
             G. PROTECTIONOF LENDER'SRIGHTSIN THE PROPERTY.If                                           thatmay
                covenanisandagreements  contained  in thisSecurityAgreement. or thereisalegalproceeding                                     .
                           affectLeadet'srightsin theProperty(suchasa pmceeding        in bankruptcy,piobate,for
                signlScantly                                                                            whatever
                condemnadon  or forfelm:eor to entacelawnor regulations), thentandermaydoandpayfbr
                                                                         rightsin IbnPropeny.landeriiacdons may
                          toprotectthevalueof thePapertyandI.andet's
                is necessary                                                                                  in
                hicludepayinganysomaseeimed     by alienwhlehbaspriorityoverassSceurityInstrument,  appearing
                                                                                                          Iander
                                       miomeya'   feeandentering  on thePropaty   to make        Abbough
                                                                                          repairs.
                coun,paying reammable
                                                                              so.     amounts disbumed by Isader
                maygakeactionunderddspsagraph,landerdoesnothavemdo Any the
                underthisparagraph  ahallbecome  additionaldebtsof Borsower seemed  by SecurityInstrument
                                                                                                                                        I
                   - 14 Farnity
             • HELOC         Rider
             1U443-X
                  X(12/05)                                Page3of5




                                                                               118 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                               INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                     RECEIVED NYSCEF: 08/29/2019




                                                                       DOC ID 5 :
              It   CROSS-DEFAULT PROVISION. Bornmeta dmnk or breachunder any note or agreementin which
                   Lender hasan interestshanbe a breachunderthe Security InstrurnentandLender may invoke any of the
                   remediespermitted by the Security Instrument




               • HELOC•1-4 FamilyRider
               1U443-XX(12/cS)                               Page4 af5




                                                                     119 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                           INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                 RECEIVED NYSCEF: 08/29/2019




                                                                                                                            I



                                                        DOC ID #:
                                            andapnesto theterram
               BY SIGNINGBELOW,Bonomeraccepts                                       in this l-4
                                                               andprovisionscontained
            FamilyRider.



                          ALFRED DEL RIO                                               Bonower




                                                                                        Bonower                         I
                          OLIVIA    DET, RIO




                                                                                        Bonower




             • HELOC
                   - 1-4Family
                            Rider
             1U443-XX
                    (12/05)                          5 oI5
                                                  Page




                                                                   120 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                            INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                  RECEIVED NYSCEF: 08/29/2019




                    .      .

                                                                       DOC ID f :
                *JHISMORTGAGBhasbeensignedby eachof usmuleracalon thedatefirst above




                                            Marrgager:
                                                    ALFRED DEL RIO



                                             Mcrigager:OLIVIA DEL RIO



                                            Mongages:



                                            Mongw




                STATBOF NEW YORK                                         )

                Countyof

                    Onthe                  dayof                      in theyear       beforeme,theundersigned,

                a nocuypublicin andfor saidstate,personallyappeared


                personallyknownto meor psovedto uneon thebasisof satisfactoryevidencelo bethe individuai(p)whose
                name(s)islare        hd to thewithin instrumentandacknowl      to rnethat T1           ecogedthe
                samein                         especityGes),andthatby       .     (tignanne(s) on  nstrument,the
                individual(s),or thepersonaponbehalfof whichtheindividual(aacted,executedthe


                My ComminionExpires:



                Tax Map Information:N/ A                           , ..à _, ..._
                                                              NOTARYPiEGC. St nOfi lowYork
                                                                   No.02GL.0C69342




                                                                                   BELLE
                                                                                 ABSTRACT  CORP.
                                                                             TELEPHONE (888) 635-0200
                • utRsHs.oc-NYMonpge
                2EDBNY(G2436)                               Pane
                                                               5ofB




                                                                       121 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                                              INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                                                     RECEIVED NYSCEF: 08/29/2019




                                                                           ---·••                                                               u•o   --       -
         NYC      DEPARTMENT                 OF FINANCE


                                                                                                                              " '"
        This page is part of the i          t. The City
        Register will rely on the information provided            j
        by you on this page for purposes of indexing
        this instrument.The infoñrstian    on this page
        will control for indexing purposes in the event                                    I                   3-
                                                                       j                                                                                   g       g      ggg            ,, ,,,,,,,,,,,,
        of any conflict with the rest of the document.
                                                                                                       2013082301110001001E81B1
                                                    RECORE      (NG        AND ENDORSEMENT                             COVER          PAGE                                          PAGE        1 OF 2
        Document        ID:     2013082301110001                            Document            Date:       08-12-2013                                 Preparation                Date: 08-23-2013
        Document        Type:    ASSIGNMENT,          MORTGAGE
        D                       Count 1
        PRESENTER:                                                                                    RETURN           TO:

        BANK    OF AMERICA   N.A.                                                                     BANK    OF AMERICA   N A
        1800 TAPO CANYON      ROAD                                                                    TX2-979-01-19
        CA6-914-01-43                                                                                 4500 AMON CARTER      BLVD
        SIMI VALLEY,    CA 93063                                                                      FORT WORTH,     TX 76155
        213-345-1221
        TRACEY.SNYDER@BANKOFAMERICA.COM



        Borough                      Block      Lot                           Un t                      r s
        BRONX                        5868      656     Entire    Lot                            5910 TYNDALL                 AVENUE
                         Property     Type:    DWELLING         ONLY            - 2 FAMILY




                                                                      CROSS           REFERENCE                     DATA
        CRFN:       20070002 I3375



       ASSIGNOR/OLD       LENDER:                                                                  ASSIGN  EE/NEW    LENDER:
       MORTGAGE      ELECTRONIC     REGISTRATION                                                   BANK   OF AMERICA    N A
       SYSTEMS,INC                                                                                 1800 TAPO CYN RD
       1901 E VOORHEES      ST, STE C                                                              SIMI VALLEY,   CA 93063
       DANVILLE,    IL 61834



                                                                                    FEES       AF'D      TAXES

       Mortgage     :                                                                                 Filing    Fee:
       Mortgage     Amount:                     $                            0.00                                                                 S                                           0.00
       Taxable    Mortgage       Amount:        S                            0.00                     NYC      Real Property         Transfer     Tax:
       Exemption:                                                                                                                                 S                                           0.00
       TAXES:       County (Basic):             $                            0.00                  NYS         Real Estate     Transfer      Tax:
                    City (Additional):          $                            0.00                                                              S                                              0.00
                    Spec (Addinanalk           $                             0.00                                        RECORDED                OR FILED                 IN THE       OFFICE
                    TASF:                      $                             0.00
                                                                                                                                F THE        CITY          REGISTER                 OF THE
                    MTA                         $                            0.00
                                                                                                                                          CITY        OF NEW               YORK

                          d t   nal MRT:
                                                                                                                                         C      Regis       r File No.



                     F e:                                                       .


                                                                                                                                         City    Register              Official      Signature




                                                                                     122 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                         INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                               RECEIVED NYSCEF: 08/29/2019




              Recording re    sted by:
              BENt2GhGEELE        C
              REGISTRATION SYSTEMS, INC. AS
              NONINEE FOR  COUNTRYNIDE BANK,
              N.A.
              Nhen recorded mail to:
              BANK OF AMERICA
              DOCUNENTPROCESSING
              TX2-979-01-19
              4500 ANON CARTEDBLVD
              FORT WORTH, TX 76155-2202
              Attn:  ASSIGNMENTUNIT




                                            CORPORATIONASSIGNNENT OF NORTGRGE
                                                                      Doc. ID#
                                                                      CommitmeE
              Por value received,     NO        ELECTRONIC REGISTRATION SYSTEMS. INC. AS NONINEE
                    COUNTR,yNIDEPANA, .A.. ISU1 E WUURREESSTr STE C DANVAi,bH IL                   a sJe
                 a successors   and assi                                           to BANÅ OF            '
                                             , her     assigns  and transfers                              ,
              N.A. 1800 TAPO CANTON AD SINI                T, CA 93063 all its rights,       title    end
              interest   in and to a certain    Nortgage dated    2/13/07,     executed by: ALFRED DEL
              RIO and OLIVIA DEL RIO, Nortgagor       as    r NORTGAGErecorded as Instrument           No.
              2007000213375 on 4/25/07     in Book N/A      go N/A of official       records in the
              County Recorder's    Office  of BRONX County, NEN YORK.
                 Tax Parcel =     SEC19BLR586sICT656,
              Original   Nortgage $50,000.00
              5919 TVNDALL ÃVENUE. ERONX, NY 10471


              This     assi         t is not subject to the regniv•amants of Section         275 of the Real
              P         ty       w because it is an assignment  within  the secondary        mortgage

                              AU6 12282     C 5
              Dated:                      4NORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. AS
                                            NONINEE FOR COONTRTNIDEBANK, N.A.

                                            Ey
                                                       SANTOS, ASSISTANT SECRETARY
              State of California
              County of ventura
              On                before me,        (,     •      44tes           , Notary Public,
              personally   appeared um1MAA bANiUS, W               prove4 to me on the basis Of
              matisfactory    evidence to be the person(sJ            whose name(s) is/are   subscribed    to
              the within   instrument     and acknowledged       to me that he/she/th       executed the
              same in his/her/their       authorized     capacity(ies),     and that by     s/her/their
              signature(s)    on the instrument       the person(s),      or the entity   upon behalf   of
              which the person(s)      acted,    executed the instrument.
              I certify        under PENALTY OF PERJURY under the laws      of   the State   of California
              that the        foregoing paragraph is true and correct
      I
              Witness     iny hand and official    seal.
                                                                                         LA.LLANDS
              stem=r-ure:                                                           Nolr uHe allonis
                                                                                      LesangeleeCeenly
                                                     L.Â•                          Mr4eme.eg1çeeJan14,9H$
              Prepared           : SEVAN APIK        Exp.0tM4N5
              1s00 TAPO                RD




                                                                  123 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM         INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                               RECEIVED NYSCEF: 08/29/2019




                            EXH1BIT         D




                               124 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                       INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                      RECEIVED NYSCEF: 08/29/2019

      P.O. BOX 1410
      TROY, MI 48099-1410                                                                                         MAIL™
      RETURN SERVICE REQUESTED                                                         USPS    CERTIFIED




               iill'--'          "Ei'i• I "LI"IIIIIIIIIllllllII'
       III'l i            i i If                                                9214    8969    O070       4229      5669   O6
       S-SFRECS20       L-1100-C R-106                                    .
       P403HD00200012 - 673139044 100057
       ALFRED   DEL RIO
       5910 TYNDALL   AVENUE
       BRONX   NY 10471-1914




                                                                                                                                 002450103D0400

                                                                   125 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                                  INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                                                RECEIVED NYSCEF: 08/29/2019

               P.O. BOX 1410                                                                                                                                   Mon - Thurs: 8:00AM-6:00PM
                                                                                                                            Shellpo111t
               TROY, MI 48099-1410                                                                                                                                      Fri: 8:00AM-5:00PM
               RETURN SERVICE REQUESTED
                                                                                                                           Mortgage         Servicing


                                                                                                                                  Phone    Number:       866-825-2174
                                                                                                                                          Fax:   866-467-1187
                                                                                                                        e-Mail:     Lossmitigation@shellpointmtg.com



               S-SFRECS20   L-1100-C R-106
               P403HD00200012-673139044   100058
               ALFRED   DEL RIO
               5910 TYNDALL   AVENUE
               BRONX   NY 10471-1914




                                                                                                                                                                              07/14/2015


                                                     NOTICE         OF DEFAULT           AND     INTENT         TO ACCELERATE


      RE:          Deed of Trust/Mortgage           Dated:    02/13/2007
                   FHA#:#:
                   Loan #:
                   Property:      5910 Tyndall     Avenue
                                 Bronx,   NY     10471


      Dear Mortgagor:



      Shellpoint     Mortgage Servicing    ("Shellpoint"), acting as servicer on behalf                        of THE    BANK        OF NEW YORK               MELLON        FKA   THE
      BANK        OF NEW YORK,AS        TRUSTEE       FOR THE CERTIFICATEHOLDERS                                 OF CWALT,   INC., ALTERNATIVE       LOAN TRUST
      2007-11T1,   MORTGAGE      PASS-THROUGH       CERTIFICATES,                              SERIES      2007-11T1, the owner and holder of the above referenced
      loan (the "Loan"), and in accordance with the above referenced                          Deed of Trust/Mortgage              ("Security   Instrument")        the related
      promissory      note (the "Note"),         and applicable     state laws, provides        you with    formal      notice    of the following:


      The loan associated          with   the referenced      Deed of Trust/Mortgage           is in default    for failure       to pay amounts     due.


      To cure this default,         you must pay all amounts          due under      the terms of the Note and Security               Instrument.


      As of 07/14/2015,   the total amount necessary to bring the Loan current is $321,816.66    (the "Amount    Due").                                         For the exact amount
      you must pay to bring the Loan current after 07/14/2015,   please contact our office at 866-825-2174    as interest,                                      payments,     credits,
      fees and/or other permissible  charges can continue to cause your loan balance to vary from day to day.


      Payment       to bring    your loan current        should   be sent to
                                                                           Shellpoint     Mortgage Servicing
                                                                                      P.O. Box 19006
                                                                               Greenville,     SC 29602-9006


      You are further          informed   that despite any departure from the terms of your loan that may have occurred,                                from    this point   forward
      strict    compliance      with   the exact terms of the loan will be required.


      If you have not cured the default within Ninety Days (90) days of this notice, Shellpoint     intends to accelerate the sums evidenced by
      the Note and Security instruments     and declare same due and payable in full and to take other legally and contractually     permitted
      action to collect the same, including   foreclosure of the lien on the Property and sale of the Property.  If such date falls on a Saturday,
      Sunday or legal holiday then the Due Date shall be the next business day. Any partial payment received by our office on the Loan
      after the date of this letter may not be applied to the reduction of the Amount Due and may be returned however any such acceptance
      does not waive the right to proceed with foreclosure    and a new demand letter may not be sent


      You may have the right to reinstate the Loan and the right to bring an action to have the foreclosure                                       action dismissed, claim that
      your loan is not in default or any other defense to acceleration and sale that you may have including                                      the right in any lawsuit for


                        SEE REVERSE              SIDE     OR ATTACHED             FOR        AN IMPORTANT               STATEMENT            OF YOUR            RIGHTS.


                                                                                     126 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                              INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                              RECEIVED NYSCEF: 08/29/2019
      Foreclosure      and Sale to argue that you kept your promises            and agreements      under  the Note and Security   Instrument   and to present
      any other defenses that you may have.             This notice   remains    in effect until   the default is cured.


      Upon   acceleration      of your Note, Shellpeint    may refer the property for foreclosure.     In accordance with the terms of your Note,
      Security     Instruments    and applicable   state laws, if Shellpoint prevails in its foreclosure   action, you may incur costs related to
      foreclosure,     including   attorney's  fees as provided for in the Note and Security Instrument.


     We are hereby giving you notice that we may make or cause to be made reasonable entries upon and inspections         of the Property. We
     will attempt to contact you before we make such entry. However,     if the Property is determined to be vacant or abandoned, we will
     take steps necessary to protect it against vandalism or other types of damages, such as exposure to the elements.


      Shellpoint  offers homeownership    counseling  services to borrowers  in some areas. Counseling  is also available through a variety                      of
     nonprofit  organizations  experienced   in homeownership     counseling  and approved by the Secretary of Housing and Urban
      Development     (HUD). A listing of such organizations   may be obtained by calling HUD toll-free   at (800) 569-4287 or at
     www.hud.gov.


      This matter      is very important.       Please give it your immediate      attention.



      Si usted no entiende       el centenide     de esta carta, por favor   contacte    a uno de nuestros   representantes   que hablan   español al número
      866-825-2174.


      Sincerely,


      Shellpoint     Mortgage    Servicing




                                                                                127 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                                                    INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                                                                   RECEIVED NYSCEF: 08/29/2019


      If you have submitted            a complete          borrower       response package             and are currently  in an active loss mitigation review, you will                              not be
      referred     to foreclosure.        If your loss mitigation                 application      is denied  or you fail to meet the terms of the new loss mitigation
      agreement,        then you may be referred                to foreclosure          or continue        with     the foreclosure        process.


                                                Please read           the fellüwing          important        notices     as they       may affect        your     rights.


      This is an attempt           to collect     a debt and any information                    obtained     will    be used for that purpose.              This    communication         is from a debt
      collector.


      If you are a customer      in bankruptcy   or a customer who has received a bankruptcy                                            discharge      of this debt: please be advised that this
      notice     is to advise you of the status of your mortgage loan. This notice constitutes                                          neither     a demand        for payment      nor a notice        of
      personal   liability to any recipient hereof, who might have received a discharge of such debt in accordance with applicable bankruptcy
      laws or who might be subject to the automatic stay of Section 362 of the United States Bankruptcy        Code. However, it may be a notice
      of possible enforcement     of the lien against the collateral property, which has not been discharged in your bankruptcy.


      New York         City:


      New York         City Consumer            Affairs     license     number        1471002.


      Attention       Servicemesters              and Ecpendcats:                  The federal        Servicemembers            Civil    Relief     Act and certain          state laws provide
      important       protections      for you, including              interest     rate protections   and prohibiting                  foreclosure      under     most circumstances           during    and
      twelve     months        after the servicemember's             military         or other service. Counseling                 for covered        servicemembers            is available     from
      Military     OneSource         and the United            States Armed          Forces Legal          Assistance      or other similar           agencies.


      The following            is a Spanish      translation      of the information             previously         provided:


                                          Lea por favor            las siguientes            avisos importantes           que puedan           afectar      sus derechos.


      El objeto de la presente           notificación         es gestionar el cobro de la deuda, y toda información                                 obtenida       será utilizada     a tal fin. La
      presente       comunicación        proviene         de un agente de cobro de deudas.


      Si usted es un cliente          en situación          de bancarrota           o un cliente      que ha recibido           una eliminación           de esta deuda por bancarrota:              tenga en
      cuenta que esta notificación                tiene como fin informarle                  sobre el estado de su préstamo                  hipotecario.        Este aviso no constituye           una
      exigencia       de pago ni un aviso de responsabilidad                         civil   contra    ningno       de los destinatarios          de la presente   notificación, que pudiese
      haber recibido           un descargo       de este tipo de deuda de conformidad                        con la legislación           vigente     sobre bancarrota o que pudiera ser objeto
      de suspensión        automática         en virtud       del Artículo         362 del Código           de Bancarrota         de los Estados Unidos.     No obstante, puede ser una
      notificación       de una posible          aplicación      de gravamen             sobre la propiedad           como garantía,          que aún no ha sido descargada en su proceso
      de bancarrota.


      New York         City:


      Número       de licencia       1471002       de Asuntos          del Consumidor            de la Ciudad          de Nueva York.


      Atención        uniformados    y dependientes:    la Ley federal de Ayuda Civil para Uniformados      y algunas leyes estatales brindan
      importantes       protecciones   para usted, que incluyen protecciones  para las tasas de interés y la prohibición  de las ejecuciones
      hipotecarias       en la mayoría de las circunstancias   durante y doce meses después del servicio militar u otro tipo de servicio.     Hay
      consejerfa      para los uniformados                disponible  de Military OneSource y de United States Armed                                      Forces Legal Assistance              (Asistencia
      juridica     para las Fuerzas        Armadas           de los Estados Unidos) u otros organismos similares.




                                                                                                  128 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                              INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                             RECEIVED NYSCEF: 08/29/2019

      P.O. BOX 1410
      TROY, MI 48099-1410                                                                                                MAIL™
      RETURN SERVICE REQUESTED                                                                USPS    CERTIFIED




       --i-4   ||||!||:!=i||!|;-'-iji|||!!!i';'   !!'!!u-|;'
                                                               |"!'i|¡|                9214    8969    0070       4229      5668   45
       S-SFRECS20 L-1100-C R-106
       P403HD00200009 - 673139041 I00042
       OLIVIA DEL RIO
       5910 TYNDALL   AVE
       BRONX   NY 10471-1914




                                                                                                                                        002330103V0400

                                                                          129 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                                              INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                                                               RECEIVED NYSCEF: 08/29/2019

               P.O. BOX 1410                                                                                                                                               Mon - Thurs: 8:00AM-6:00PM
                                                                                                                                          SilellpolIlt
               TROY, Ml 48099-1410                                                                                                                                                  Fri: 8:00AM-5:00PM
               RETURN SERVICE      REQUESTED
                                                                                                                                          Mortgage         Servicing


                                                                                                                                                 Phone    Number:       866-825-2174
                                                                                                                                                         Fax:   866-467-1187
                                                                                                                                       e-Mail:     Lossmitigation@shellpointmtg.com

               ..;..I..]||:|! |:!::¡||!|p!.¡j¡|||!!:g:,!p!!!!'¡¡:|¡!.|!!!|¡|¡|
               S-SFRECS20          L-1100-C R-106
               P403HD00200009-673139041                      100043
               OLIVIA DEL RIO
               5910 TYNDALL   AVE
               BRONX   NY 10471-1914




                                                                                                                                                                                           07/14/2015


                                                                  NOTICE           OF DEFAULT           AND     INTENT         TO ACCELERATE


      RE:              Deed of Trust/Mortgage                    Dated:      02/13/2007
                       FHA#:#:
                       Loan #:
                       Property:       5910 Tyndall            Avenue
                                       Bronx,      NY      10471


      Dear Mortgagor:



      Shellpoint       Mortgage Servicing    ("Shellpoint"), acting as servicer on behalf                                     of THE    BANK        OF NEW YORK            MELLON         FKA   THE
      BANK          OF NEW YORK,AS        TRUSTEE       FOR THE CERTIFICATEHOLDERS                                              OF CWALT,   INC., ALTERNATIVE       LOAN TRUST
      2007-11T1,   MORTGAGE      PASS-THROUGH       CERTIFICATES,                                             SERIES      2007-11T1, the owner and holder of the above referenced
      loan (the "Loan"), and in accordance with the above referenced                                         Deed of Trust/Mortgage              ("Security   Instrument")      the related
      promissory           note (the "Note"),              and applicable          state laws, provides        you with    formal      notice    of the following:


      The loan associated                 with     the referenced           Deed of Trust/Mortgage            is in default    for failure       to pay emoimts     due.


      To cure this default,                you must pay all amounts                  due under     the terms of the Note and Security                Instrument.


      As of 07/14/2015,   the total amount necessary to bring the Loan current is $321,816.66    (the "Amount    Due").                                                       For the exact amount
      you must pay to bring the Loan current after 07/14/2015,   please contact our office at 866-825-2174    as interest,                                                    payments,    credits,
      fees and/or other permissible  charges can continue to cause your loan balance to vary from day to day.


      Payment          to bring       your loan current             should       be sent to
                                                                                          Shellpoint     Mortgage Servicing
                                                                                                     P.O. Box 19006
                                                                                              Greenville,     SC 29602-9006


      You are further              informed      that despite any departure from the terms of your loan that may have occurred,                                        from this point    forward
      strict     compliance           with    the exact terms of the loan will be required.


      If you have not cured the default within Ninety Days (90) days of this notice, Shellpoint     intends to accelerate the sums evidenced by
      the Note and Security instruments     and declare same due and payable in full and to take other legally and contractually     permitted
      action to collect the same, including   foreclosure of the lien on the Property and sale of the Property.  If such date falls on a Saturday,
      Sunday or legal holiday then the Due Date shall be the next business day. Any partial payment received by our office on the Loan
      after the date of this letter                may not be applied to the reduction of the Amount Due and may be returned                                        however    any such acceptance
      does not waive              the right      to proceed with foreclosure and a new demand letter may not be sent


      You may have the right to reinstate the Loan and the right to bring an action to have the foreclosure                                                      action dismissed, claim that
      your loan is not in default or any other defense to acceleration and sale that you may have including                                                     the right in any lawsuit for


                             SEE REVERSE                   SIDE       OR ATTACHED                FOR        AN IMPORTANT               STATEMENT            OF YOUR          RIGHTS.


                                                                                                    130 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                  INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                                  RECEIVED NYSCEF: 08/29/2019
     Foreclosure       and Sale to argue that you kept your promises            and agreements      under   the Note and Security     Instrument    and to present
     any other defenses that you may have.              This notice   remains    in effect until   the default  is cured.


     Upon    acceleration      of your Note, Shellpoint    may refer the property for foreclosure.     In accordance with the terms of your Note,

     Security      Instruments    and applicable state laws, if Shellpoint   prevails in its foreclosure   action, you may incur costs related to
     foreclosure,      including   attorney's  fees as provided  for in the Note  and Security   Instrument.


     We are hereby giving you notice that we may make or cause to be made reasonable entries upon and inspections       of the Property. We
     will attempt to contact you before we make such entry. However, if the Property is determined   to be vacant or abandoned, we will
     take steps necessary to protect it against vandalism or other types of damages, such as exposure to the elements.


     Shellpeint  offers homeownership    counseling  services to borrowers    in some areas. Counseling      is also available through a variety                     of
     nonprofit organizations  experienced   in homeownership     counseling    and approved  by the  Secretary of Housing and Urban
     Development     (HUD). A listing of such organizations   may  be  obtained   by calling HUD   toll-free   at (800) 569-4287 or at
     www.hud.gov.


     This matter       is very important.       Please give it your immediate      attention.




      Si usted no entiende       el contenido     de esta carta, por favor   contacte    a uno de nuestros       representantes   que hablan   español   al número
      866-825-2174.


      Sincerely,


     Shellpoint      Mortgage    Servicing




                                                                                131 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                                                      INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                                                                     RECEIVED NYSCEF: 08/29/2019


      If you have submitted           a complete          borrower       response package             and are currently  in an active loss mitigation review, you will                                 not be
      referred     to foreclosure.        If your loss mitigation                application      is denied  or you fail to meet the terms of the new loss mitigation
      agreement,       then you may be referred                to foreclosure          or continue        with     the foreclosure        process.


                                               Please      read      the following          important        notices     as they       may affect          your      rights.


      This is an attempt          to collect     a debt and any information                    obtained     will    be used for that purpose.                 This    communication         is from a debt
      collector.


      If you are a customer      in bankruptcy   or a customer who has received a bankruptcy                                           discharge       of this debt: please be advised that this
      notice     is to advise you of the status of your mortgage loan. This notice constitutes                                         neither      a demand          for payment      nor a notice        of
      personal   liability to any recipient hereof, who might have received a discharge of such debt in accordance with applicable bankruptcy
      laws or who might be subject to the automatic stay of Section 362 of the United States Bankruptcy        Code. However, it may be a notice
      of possible enforcement     of the lien against the collateral property, which has not been discharged in your bankruptcy.


      New York        City:


      New York        City Consumer            Affairs     license     number        1471002.


      Attention      Serviceiileiiibers          and Depcñdcñts:                  The federal        Servicemembers            Civil    Relief      Act and certain            state laws provide
      important      protections      for you, including              interest     rate protections   and prohibiting                  foreclosure         under most circumstances               during    and
      twelve     months       after the servicemember's             military         or other service. Counseling                 for covered         servicemembers              is available     from
      Military     OneSource        and the United            States Armed          Forces Legal          Assistance      or other similar            agencies.


      The following           is a Spanish      translation       of the information            previously         provided:


                                          Lea por favor            las siguientes           avisos iiiipartaiites        que puedan              afectar      sus derechos.


      El objeto de la presente            notificación       es gestionar el cobro de la deuda, y toda información                                  obtenida         será utilizada     a tal fin. La
      presente     comunicación         proviene         de un agente de cobro de deudas.


      Si usted es un cliente         en situación          de bancarrota           o un cliente      que ha recibido           una eliminación              de esta deuda por bancarrota:              tenga en
      cuenta que esta notificación               tiene como fin informarle                  sobre el estado de su préstamo                     hipotecario.       Este aviso no constituye            una
      exigencia      de pago ni un aviso de responsabilidad                         civil   contra    ningno       de los destinatarios            de la presente  notificación,  que pudiese
      haber recibido          un descargo       de este tipo de deuda de conformidad                        con la legislación           vigente      sobre bancarrota    o que pudiera ser objeto
      de suspensión       automática         en virtud        del Artículo        362 del Código           de Bancarrota         de los Estados Unidos.        No obstante, puede ser una
      notificación      de una posible          aplicación        de gravamen           sobre la propiedad           como garantia,             que aún no ha sido descargada en su proceso
      de bancarrota.


      New York       City:


      Número       de licencia      1471002       de Asuntos          del Consumidor             de la Ciudad         de Nueva         York.


      Atención       uniformados    y dependicñ‡cs:     la Ley federal de Ayuda Civil para Uniformados      y algunas leyes estatales brindan
      importantes      protecciones   para usted, que incluyen protecciones   para las tasas de interés y la prohibición  de las ejecuciones
      hipotecarias      en la mayorf a de las circunstancias   durante y doce meses después del servicio militar u otro tipo de servicio.     Hay
      consejerfa     para los uniformados                disponible  de Military OneSource y de United States Armed                                        Forces Legal Assistance               (Asistencia
      juridica     para las Fuerzas        Armadas          de los Estados Unidos) u otros organismos similares.




                                                                                                 132 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                            INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                           RECEIVED NYSCEF: 08/29/2019

      P.O. BOX 1410
      TROY, MI 48099-1410                                                                                              MAIL™
      RETURN SERVICE REQUESTED                                                            USPS      CERTIFIED




        Illllli•'llic=ll-l'-glilllllll""Illililili:±illl"I'"I•¹¹•"                "1214    896'-1    OO?O       4229      5668   90
       S-SFRECS20   L-1100-C R-106
       P403HD00200011 -673139043 100052
       ALFRED    DEL RIO
       5910 TYNDALL     AVE
       BRONX    NY 10471-1914




                                                                                                                                      002430103J0400

                                                                     133 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                                INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                                              RECEIVED NYSCEF: 08/29/2019
               P.O. BOX 1410                                                                                                                                 Mon - Thurs: 8:00AM-6:00PM
               TROY, MI 48099-1410                                                                                                                                    Fri: 8:00AM-5:00PM
               RETURN SERVICE REQ UESTED
                                                                                                                         Mortgage         Servicing


                                                                                                                                Phone    Number:       866-825-2174
                                                                                                                                        Fax:   866-467-1187
                                                                                                                      e-Mail:     T neemMgation@shellpointmtg.com


               11111112h1m|| |L111in n                              n inpun.
               S-SFRECS20    L-1100-C R-106
               P403HD00200011 - 673139043 100053
               ALFRED   DEL RIO
               5910 TYNDALL   AVE
               BRONX   NY 10471-1914




                                                                                                                                                                            07/14/2015


                                                    NOTICE           OF DEFAULT            AND    INTENT        TO ACCELERATE


      RE:          Deed of Trust/Mortgage           Dated:       02/13/2007
                   FHA#:#:
                   Loan
                   Property:     5910 Tyndall     Avenue
                                 Bronx,   NY    10471


      Dear Mortgagor:



      Shellpoint     Mortgage Servicing    ("Shellpoint"), acting as servicer on behalf                        of THE BANK         OF NEW YORK               MELLON        FKA   THE
      BANK        OF NEW YORK,AS        TRUSTEE       FOR THE CERTIFICATEHOLDERS                                  OF CWALT,   INC., ALTERNATIVE        LOAN TRUST
      2007-11T1,   MORTGAGE      PASS-THROUGH       CERTIFICATES,                             SERIES        2007-11T1, the owner  and holder of the above referenced
      loan (the "Loan"), and in accordance with the above referenced                          Deed of Trust/Mortgage            ("Security   Instrument")        the related
      promissory      note (the "Note"),        and applicable       state laws, provides        you with    formal   notice    of the following:


      The loan associated          with   the referenced     Deed of Trust/Mortgage            is in default    for failure     to pay amounts     due.


      To cure this default,         you must pay all amounts           due under     the terms of the Note and Security             Instrument.


      As of 07/14/2015,   the total amount necessary to bring the Loan current is $321,816.66    (the "Amount    Due").                                       For the exact amount
      you must pay to bring the Loan current after 07/14/2015,   please contact our office at 866-825-2174    as interest,                                    payments,     credits,
      fees and/or other permissible  charges can continue to cause your loan balance to vary from day to day.


      Payment       to bring    your loan current       should     be sent to
                                                                              Shellpoint   Mortgage Servicing
                                                                                       P.O. Box 19006
                                                                                Greenville,   SC 29602-9006


      You are further          informed   that despite any departure from the terms of your loan that may have occurred,                              from    this point   forward
      strict    compliance      with   the exact terms of the loan will be required.


      If you have not cured the default   within Ninety Days (90) days of this notice, Shellpoint    intends to accelerate the sums evidenced by
      the Note and Security instruments     and declare same due and payable in full and to take other legally and contractually      permitted
      action to collect the same, including    foreclosure of the lien on the Property and sale of the Property.  If such date falls on a Saturday,
      Sunday or legal holiday then the Due Date shall be the next business day. Any partial payment received by our office on the Loan
      after the date of this letter may not be applied to the reduction of the Amount Due and may be returned                                      however      any such acceptance
      does not waive the right to proceed with foreclosure    and a new demand letter may not be sent


      You may have the right to reinstate the Loan and the right to bring an action to have the foreclosure                                     action dismissed, claim that
      your loan is not in default or any other defense to acceleration and sale that you may have including                                    the right in any lawsuit for


                        SEE REVERSE             SIDE     OR ATTACHED               FOR     AN IMPORTANT               STATEMENT            OF Y


                                                                                      134 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                             INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                             RECEIVED NYSCEF: 08/29/2019
     Foreclosure      and Sale to argue that you kept your promises            and agreements      under  the Note and Security   Instrument   and to present

     any other defenses that you may have.             This notice   remains    in effect until   the default is cured.


     Upon   acceleration      of your Note, Shellpoint    may refer the property for foreclosure.     In accordance with the terms of your Note,
     Security     Instruments    and applicable   state laws, if Shellpoint prevails in its foreclosure   action, you may incur costs related to
     foreclosure,     including   attorney's  fees as provided for in the Note and Security Instrument.


     We are hereby giving you notice that we may make or cause to be made reasonable entries upon and inspections       of the Property. We
     will attempt to contact you before we make such entry. However, if the Property is determined   to be vacant or abandoned, we will
     take steps necessary to protect it against vandalism or other types of damages, such as exposure to the elements.


     Shellpoint  offers homeownership    counseling  services to borrowers in some areas. Counseling  is also available through a variety                       of
     nonprofit organizations  experienced   in homeownership     counseling and approved by the Secretary of Housing and Urban
     Development     (HUD). A listing of such organizations   may be obtained by calling HUD toll-free at (800) 569-4287 or at
     www.hud.gov.


     This matter      is very important.       Please give it your immediate      attention.



     Si usted no entiende       el contenido     de esta carta, por favor   contacte    a uno de nuestros   representantes   que hablan   español al número
     866-825-2174.


     Sincerely,


     Shellpoint     Mortgage    Servicing




                                                                               135 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                                                      INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                                                                     RECEIVED NYSCEF: 08/29/2019


      If you have submitted           a complete          borrower       response package             and are currently  in an active loss mitigation review, you will                                 not be
      referred     to foreclosure.      If your loss mitigation                  application     is denied   or you fail to meet the terms of the new loss mitigation
      agreemcat,       then you may be referred                to foreclosure          or continue        with     the foreclosure        process.


                                               Please      read      the following          liüpertant       notices     as they       may affect           your     rights.


      This is an attempt          to collect     a debt and any information                    obtained     will    be used for that purpose.                 This    communication          is from a debt
      collector.


      If you are a customer      in bankruptcy   or a customer who has received a bankruptcy                                           discharge       of this debt: please be advised that this
      notice     is to advise you of the status of your mortgage loan. This notice constitutes                                         neither      a demand          for payment      nor a notice        of
      personal   liability to any recipient hereof, who might have received a discharge of such debt in accordance with applicable bankruptcy
      laws or who might be subject to the automatic stay of Section 362 of the United States Bankruptcy        Code. However, it may be a notice
      of possible enforcement     of the lien against the collateral property, which has not been discharged in your bankruptcy.


      New York        City:


      New York        City Consumer            Affairs     license     number        1471002.


      Attention      Servicemembers              and Dependents:                  The federal        Servicemembers            Civil     Relief    Act and certain             state laws provide
      important      protections      for you, including              interest     rate protections        and prohibiting             foreclosure         under     most circumstances           during    and
      twelve     months       after the servicemember's             military         or other service.         Counseling  for covered servicemembers                             is available     from
      Military     OneSource        and the United            States Armed          Forces Legal          Assistance or other similar agencies.


      The following           is a Spanish      translation       of the information            previously         provided:


                                         Lea por favor            las sigüicñtcs            avisos impertantes           que puedan              afectar      sus derechos.


      El objeto de la presente          notificación         es gestionar el cobro de la deuda, y toda información                                  obtenida         será utilizada     a tal fin. La
      presente     comunicación         proviene         de un agente de cobro de deudas.


      Si usted es un cliente         en situación          de bancarrota           o un cliente      que ha recibido           una eliminación              de esta deuda por bancarrota:              tenga en
      cuenta que esta notificación               tiene como fin informarle                  sobre el estado de su préstamo                     hipotecario.        Este aviso no constituye           una
      exigencia      de pago ni un aviso de responsabilidad                         civil   contra    ningno       de los destinatarios            de la presente  notificación, que pudiese
      haber recibido          un descargo       de este tipo de deuda de conformidad                        con la legislación           vigente      sobre bancarrota o que pudiera ser objeto
      de suspensión       automática         en virtud        del Articulo        362 del Código           de Bancarrota         de los Estados Unidos.        No obstante, puede ser una
      notificación      de una posible          aplicación        de gravamen           sobre la propiedad           como garantfa,             que aún no ha sido descargada en su proceso
      de bancarrota.


      New York       City:


      Número       de licencia      1471002       de Asuntos          del Consumidor            de la Ciudad          de Nueva         York.


      Atención       uniformados    y dependicates:    la Ley federal de Ayuda Civil para Uniformados      y algunas leyes estatales brindan
      importantes      protecciones   para usted, que incluyen protecciones  para las tasas de interés y la prohibición  de las ejecuciones
      hipotecarias      en la mayorfa de las circunstancias   durante y doce meses después del servicio militar u otro tipo de servicio.     Hay
      consejeria     para los uniformados                disponible  de Military OneSource y de United States Armed                                         Forces Legal        Assistance       (Asistencia
      juridica     para las Fuerzas       Armadas           de los Estados Unidos) u otros organismos similares.




                                                                                                 136 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                        INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                       RECEIVED NYSCEF: 08/29/2019

      P.O. BOX 1410
      TROY, MI 48099-1410                                                                                          MAIL™
      RETURN SERVICE REQ UESTED                                                          USPS   CERTIFIED




        ||',      |ii!! , '" , ,|!|il•II |•ggllli•||••IIIgll"IllII                9214   8969    0070       4229      5668   52
       S-SFRECS20      L-1100-C R-106
       P403HD00200010 - 673139042 100047
       OLIVIA DEL RIO
       5910 TYNDALL   AVENUE
       BRONX   NY 10471-1914




                                                                                                                                  00235010370400

                                                                     137 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                                                INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                                                              RECEIVED NYSCEF: 08/29/2019

               P.O. BOX 1410                                                                                                              Silellp0111tmo--                          Thurs: 8:00AM-6:00PM
               TROY, MI 48099-1410                                                                                                                                                     Fri: 8:00AM-5:00PM
               RETURN SERVICE REQUESTED
                                                                                                                                         Mortgage         Servicing


                                                                                                                                                Phone    Number:       866-825-2174
                                                                                                                                                        Fax:   866-467-1187
                                                                                                                                      e-Mail:     Lossmitigation@shellpointmtg.com

               .p|!;!'II----!        !!:¡:!!!.     ..¡|!|,|.!!|.       !!!p||ulil;!|:.ppi
               S-SFRECS20 L-1100-C R-106
               P403HD00200010-673139042100048
               OLIVIA DEL RIO
               5910 TYNDALL   AVENUE
               BRONX   NY 10471-1914




                                                                                                                                                                                            07/14/2015


                                                                    NOTICE          OF DEFAULT           AND     INTENT         TO ACCELERATE


      RE:              Deed of Trust/Mortgage                      Dated:    02/13/2007
                       FHA#:
                       Loan #:
                       Property:      5910 Tyndall                 Avenue
                                     Bronx,        NY       10471


      Dear Mortgagor:



      Shellpoint        Mortgage Servicing    ("Shellpoint"), acting as servicer on behalf                                     of THE BANK         OF NEW YORK               MELLON        FKA   THE
      BANK           OF NEW YORK,AS        TRUSTEE       FOR THE CERTIFICATEHOLDERS                                             OF CWALT,   INC., ALTERNATIVE       LOAN TRUST
      2007-11T1,   MORTGAGE      PASS-THROUGH       CERTIFICATES,                                             SERIES      2007-11T1, the owner and holder of the above referenced
      loan (the "Loan"), and in accordance with the above referenced                                         Deed of Trust/Mortgage             ("Security   Instrument")        the related
      promissory            note (the "Note"),              and applicable           state laws, provides      you with    formal     notice    of the following:


      The loan associated                with      the referenced           Deed of Trust/Mortgage             is in default    for failure     to pay amounts     due.


      To cure this default,               you must pay all amounts                     due under the terms of the Note and Security                 Instrument.


      As of 07/14/2015,   the total amount necessary to bring the Loan current is $321,816.66    (the "Amount    Due").                                                       For the exact amount
      you must pay to bring the Loan current after 07/14/2015,   please contact our office at 866-825-2174    as interest,                                                    payments,     credits,
      fees and/or other permissible  charges can continue to cause your loan balance to vary from day to day.


      Payment           to bring    your loan current                 should    be sent to
                                                                                            Shellpoint      Mortgage   Servicing
                                                                                                     P.O. Box      19006
                                                                                              Greenville,     SC 29602-9006


      You are further              informed         that despite any departure from the terms of your loan that may have occurred,                                    from    this point   forward
      strict     compliance         with         the exact terms of the loan will be required.


      If you have not cured the default within Ninety Days (90) days of this notice, Shellpoint     intends to accelerate the sums evidenced by
      the Note and Security instruments     and declare same due and payable in full and to take other legally and contractually     permitted
      action to collect the same, including   foreclosure of the lien on the Property and sale of the Property.  If such date falls on a Saturday,
      Sunday or legal holiday then the Due Date shall be the next business day. Any partial payment received by our office on the Loan
      after the date of this letter may not be applied to the reduction of the Amount                                           Due and may be returned            however      any such acceptance
      does not waive   the right to proceed with foreclosure  and a new demand letter                                           may not be sent


      You may have the right to reinstate the Loan and the right to bring an action to have the foreclosure                                                     action dismissed, claim that
      your loan is not in default or any other defense to acceleration and sale that you may have including                                                    the right in any lawsuit for


                                SEE REVERSE                 SIDE       OR ATTACHED               FOR     AN IMPORTANT                STATEMENT             OF YOUR            RIGHTS.


                                                                                                    138 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                  INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                                  RECEIVED NYSCEF: 08/29/2019
      Foreclosure      and Sale to argue that you kept your promises            and agreements      under   the Note and Security     Instrument    and to present
      any other defenses that you may have.             This notice   remains    in effect until   the default  is cured.


     Upon    acceleration      of your Note, Shellpoint    may refer the property for foreclosure.     In accordance with the terms of your Note,
      Security     Instruments    and applicable   state laws, if Shellpoint prevails in its foreclosure   action, you may incur costs related to
     foreclosure,      including   attorney's  fees as provided for in the Note and Security Instrument.


     We are hereby giving you notice that we may make or cause to be made reasonable entries upon and inspections       of the Property. We
     will attempt to contact you before we make such entry. However, if the Property is determined   to be vacant or abandoned, we will
     take steps necessary to protect it against vandalism or other types of damages, such as exposure to the elements.


      Shellpoint offers homeownership    counseling  services to borrowers in some areas. Counseling  is also available through a variety                            of
     nonprofit  organizations experienced   in homeownership     counseling and approved by the Secretary of Housing and Urban
     Develapacñt     (HUD). A listing of such organizations   may be obtained by calling HUD toll-free at (800) 569-4287 or at
     www.hud.gov.


     This matter      is very important.        Please give it your immediate     attention.



     Si usted no entiende        el contenido     de esta carta, por favor   contacte   a uno de nuestros        representantes   que hablan   español   al número
      866-825-2174.


     Sincerely,


     Shellpoint      Mortgage    Servicing




                                                                                139 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                                                     INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                                                                   RECEIVED NYSCEF: 08/29/2019


      If you have submitted            a complete          borrower       response           package    and are currently  in an active loss mitigation review, you will                              not be
      referred     to foreclosure.       If your loss mitigation                  application      is denied   or you fail to meet the terms of the new loss mitigation
      agreement,        then you may be referred                to foreclosure          or continue        with     the foreclosure        process.


                                                Please      read      the f6llowing           important        notices    as they       may affect          your    rights.


      This is an attempt           to collect     a debt and any information                    obtained     will    be used for that purpose.                 This communication          is from     a debt
      collector.


      If you are a customer      in bankruptcy   or a customer who has received a bankruptcy                                            discharge       of this debt: please be advised that this
      notice     is to advise you of the status of your mortgage loan. This notice constitutes                                           neither     a demand        for payment      nor a notice        of
      personal   liability to any recipient hereof, who might have received a discharge of such debt in accordance with applicable bankruptcy
      laws or who might be subject to the automatic stay of Section 362 of the United States Bankruptcy        Code. However, it may be a notice
      of possible enforcement     of the lien against the collateral property, which has not been discharged in your bankruptcy.

                       City·
      New York


      New York         City Consumer            Affairs     license     number        1471002.


      Attention       Servicemcmbers              and Dependcats:                  The federal         Servicemembers           Civil     Relief    Act and certain           state laws provide
      important       protections      for you, including              interest     rate protections   and prohibiting                  foreclosure      under      most circumstances           during    and
      twelve     months        after the servicemember's            military          or other service. Counseling                 for covered         servicemembers            is available     from
      Military     OneSource         and the United           States Armed           Forces Legal          Assistance      or other       similar      agencies.


      The following            is a Spanish     translation        of the information             previously        provided:


                                         Lea por favor              las siguientes            avisos importantes          que puedan              afectar      sus derechos.


      El objeto de la presente           notificación         es gestionar el cobro de la deuda, y toda información                                  obtenida       será utilizada     a tal fin. La
      presente       comunicación        proviene         de un agente de cobro de deudas.


      Si usted es un cliente          en situación          de bancarrota           o un cliente       que ha recibido          una eliminación             de esta deuda por bancarrota:             tenga en
      cuenta que esta notificación                tiene como fin informarle                    sobre el estado de su préstamo                   hipotecario.       Este aviso no constituye          una
      exigencia       de pago ni un aviso de responsabilidad                         civil    contra    ningno      de los destinatarios            de la presente  notificación, que pudiese
      haber recibido           un descargo       de este tipo de deuda de conformidad                        con la legislación           vigente      sobre bancarrota o que pudiera ser objeto
      de suspensión        automática         en virtud       del Artículo         362 del Código           de Bancarrota         de los Estados Unidos.        No obstante, puede ser una
      notificación       de una posible         aplicación         de gravamen          sobre la propiedad            como garantia,             que aún no ha sido descargada en su proceso
      de bancarrota.


      New York         City:


      Número       de licencia       1471002       de Asuntos          del Consumidor             de la Ciudad         de Nueva         York.


      Atención        üñifõrmadüs    y dependientes:    la Ley federal de Ayuda Civil para Uniformados      y algunas leyes estatales brindan
      importantes       protecciones   para usted, que incluyen protecciones  para las tasas de interés y la prohibición  de las ejecuciones
      hipotecarias       en la mayorfa de las circunstancias   durante y doce meses después del servicio militar u otro tipo de servicio.     Hay
      consejeria      para los uniformados                disponible  de Military OneSource y de United States Armed                                        Forces Legal Assistance             (Asistencia
      jurídica     para las Fuerzas        Armadas           de los Estados Unidos) u otros organismos similares.




                                                                                                  140 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                       INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                           RECEIVED NYSCEF: 08/29/2019


      P.O. BOX 51850
      LIVONIA MI 48151-5850
                                                             USPSCERTIFIEDMAIL™
      RETURN SERVICE REQUESTED




       S-SFRECS20   L-1200-NY-C R-106                 9214    8969   0070    4249   6818   70
       P9UJSD00200011 -575065877100092
       ALFRED    DEL RIO
       OLIVIA  DEL RIO
       5910 TYNDALL     AVENUE
       BRONX    NY 10471-1914




                                         141 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                                                                                                       INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                                                                                                                   RECEIVED NYSCEF: 08/29/2019

                                                                                                                                                                                                                    Shellpoint

                                                                                                                                                                                                                   Mortgage              Servicing
                   P.O. BOX 51850
                   LIVONIA MI 48151-5850                                                                                                                                                             Phone Number: 866-825-2174
                   RETURN SERVICE REQUESTED                                                                                                                                                          Fax: 866-467-1187
                                                                                                                                                                                                     Email: Lossndiigaticn@slivilysi                                  t;.com
                   _i-uou_ ____in____u mu.._mm-murm                                                                                                                                                  Mon - Thurs: 8:00AM-6:00PM
                   n-m-rg----n-n--1--u-        mu-n-----I                                                           I                                                                                Fri:    8:00AM-5:00PM
                   S-SFRECS20 L-1200-NY-C R-106
                   P9UJSD00200011 -575065877 100093
                   ALFRED       DEL RIO                                                                                                                             Loan Number:
                   OLIVIA     DEL RIO                                                                                                                              Principal              Balance:             $491,872.46
                   5910 TYNDALL         AVENUE
                   BRONX       NY 10471-1914

                                                                                                                                                                                                                                                            03/29/2019




    RE:                         Deed           of Trust/Mortgage                        Dated:         02/13/2007



                                Property:             5910          Tyndall           Avenue
                                                      Bronx,          NY 10471


    Dear             Alfred                    Del         Rio            and          Olivia               Del         Rio:


    Shellpoint                          Mortgage                     Servicing                   ("Shellpoint"),                           on         behalf              of        BANK                OF         NEW YORK                         AS
    TRUSTEE                         FOR              CWALT                  2007-11T1,                        the         owner                 and         holder                  of     your              mortgage                    loan,             and          in

    accordance                               with      the           referenced                        Deed             of     Trust/Mortgage                                   and            applicable                     state            laws,
    provides                    you            with            formal                 notice           of     the        following:


    YOU              MAY                 BE          AT        RISK                OF           FORECLOSURE.                                      PLEASE                       READ                   THE            FOLLOWING
    NOTICE                         CAREFULLY

    As        of     03/29/2019,                               your               home            loan        is        2005           days           and          $288,321.24                                in     default.              Under                 New
    York            State               Law,           we           are         required                 to       send          you         this        notice                 to        inform               you           that         you         are         at      risk

    of     losing               your                home.


    Attached                       to        this      notice               is     a     list     of        government                          approved                       housing                      counseling                    agencies                     in

    your            area            which              provide                    free          counseling.                         You         can      also           call             the         NYS           Office           of     the        Attorney
    General's                       Homeowner                              Protection                       Program                   (HOPP)                toll-free                     Consumer                      hotline                to     be

    connected                           to      the        free           housing                 counseling                        services                in     your              area             at      1-855-HOM-3456

    (1-855-466-3456),                                           or        visit         their          website                 at     http://www.aghomehelp.com/.                                                                    A statewide

    listing              by        county                 is    also            available                at

    http://www.dfs.ny.gov/consumer/mortg_nys_np_counseling_agencies.htm.                                                                                                                                                                  Qualified                     free

    help            is   available;                       watch                 out       for         companies                       or    people                who               charge                   a fee          for     these             services.



    Housing                     counselors                          from              New         York-based                         agencies                    listed             on         the          website                above             are

    trained                to       help              homeowners                                who         are         having             problems                       making                     their          mortgage                     payments

    and            can        help             you         find           the          best       option                for         your         situation.                     If        you          wish,           you          may             also

    contact                   us        directly               at      866-825-2174                                and         ask         to      discuss                possible                      options.




                                   SEE REVERSE                         SIDE           OR ATTACHED                       FOR         AN IMPORTANT                          STATEME



                                                                                                                               142 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                                                                                                          INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                                                                                                                      RECEIVED NYSCEF: 08/29/2019


      While              we          cannot                    assure               that       a     mutua!!y                       agreeable                            resolution                    is    possible,                  we             encourage

      you           to     take              immediate                         steps           to      try         to        achieve                       a     resolution.                     The          longer              you        wait,               the         fewer

      options                  you           may               have.



      If      you          have              not          taken               any          actions                to        resolve                this                matter           within               90        days        from                the       date          this

      notice               was             mailed,                we           may           commence                            legal             action                  against              you           (or       sooner               if        you        cease            to

      live          in    the          dwelling                   as          your          primary                    residence.)


      If      you          need              further                  information,                         please                  call       the               New             York         State            Department                           of         Financial

      Services                   toll-free                     helpline                at     (800)269-0990                                       or           visit       the         Department's                           website                    at

      www.dfs.ny.qov.



      IMPORTANT:                                   You           have            the         right           to         remain                in       your               home               until          you         receive           a            court           order

      telling             you           to        leave               the       property.                    If        a foreclosure                                   action           is    filed          against              you             in     court,              you

      still         have             the          right          to         remain             in     th          home               until             a       court             orders              you          to    leave.           You              leagally
      remain                   the         owner                 of      and          are          responsible                        for          the             property                   until         the         property                   is     sold          by     you

      or      by         the         order                of     the          court           at     the           conclusion                          of         any           foreclosure                       proceddings.                            This          Notice

      is      not        an          eviction                  note,            and          a foreclosure                                action                  has           not     yet           been             commenced                             against

      you.



      This           matter                  is    very               important.                      Please                  give           it    your                 immediate                      attention.



      Should                you            have                questions,                     please                   contact               our               office            at    866-825-2174                               or    visit             our          website

      at      www.shellpointmtg.com.



      Si      usted              no        entiende                      el     contenido                         de        esta          carta,                  por       favor             contacte                   a    uno        de             nuestros

      representantes                                   que             hablan               español                    al     número                       866-825-2174.



      Sincerely,
      Shellpoint                       Mortgage                         Servicing




                                                                                                                              143 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                              INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                                               RECEIVED NYSCEF: 08/29/2019

   If you have submitted a complete borrower response package and are currently          in an active loss mitigation review,                               you will    not be referred
   to foreclosure. If your loss mitigation    appliention is denied or you fail to meet the terms of the new loss mitigation                                 agrccment,     then you
   may be referred to foreclosure    or continue with the foreclosure process.


                                          Please    read   the following        important      notices     as they   may affect    your     rights.

   NewRez LLC dba Shellpoint     Mortgage             Servicing   is a debt collector.  This is an attempt to collect               a debt and any information             obtained     will
   be used for that purpose. NewRez LLC               dba Shellpoint   Mortgage     Servicing's NMLS ID is 3013.

   If you are a customer in bankruptcy      or a customer who has received a bankruptcy  discharge of this debt: please be advised that this notice
   is to advise you of the status of your mortgage loan. This notice canstitutes neither a demand for payment nor a notice of personal liability
   to any recipient hereof, who might have received a discharge of such debt in accordance with applicable       bâñkrüptcy  laws or who might be
   subject to the aütematic   stay of Section 362 of the United States Bankruptcy   Code. However, it may be a notice of possible enforcement      of
   the lien against the collateral property,   which has not been discharged  in your bankruptcy.

   Attention    Servicemembers        and De;-c:de:‡s:        The federal Serviccmcmbers       Civil Relief Act and certain state laws provide important
   protections    for you, including     interest rate protections  and prohibiting    foreclosure   under most circumstances    during and twelve months
   after the servicemember's       military    or other service. Counseling     for covered servicemembcis      is available from Military OneSource
   (800-342-9647)      and the United States Armed Forces Legal Assistance or other similar agencies. For more information,                 please visit the
   Military    OneSource website www.militaryonesource.mil/.

   Notice of Error    or Inf0rmat'on      Request Address:   You have certain rights under Federal law related to resolving errors in the servicing
   of your loan and requesting     information   about your loan. If you want to request information    about your loan or if you believe an error has
   occurred in the servicing    of your loan and would like to submit an Error Resolution     or Informational   Request, please write to us at the
   following  address: Shellpoint     Mortgage   Servicing P.O. Box 10826 Greenville,    SC 29603-0826

   In accordance   with the Fair Debt Collection  Practices Act, 15 U.S.C. § 1692 et seq., debt collectors                                are prohibited    from   engaging     in
   abusive, deceptive, and unfair debt collection  efforts, including but not limited to:
   (i) the use or threat of violence;
   (ii) the use of obscene or profane language; and
   (iii) repeated phone calls made with the intent to annoy, abuse, or harass.

   If a creditor or debt collector receives a money judgment      against you in court, state and federal                         laws may prevent         the following      types of
   income from being taken to pay the debt:
    1. Supplemental    security income, (SSI);
   2. Social security;
   3. Public assistance (welfare);
   4. Spousal support, maintenance         (alimony) or child support;
   5. Unemployment       benefits;
   6. Disability  benefits;
       Workers'
   7.             compensation     benefits;
   8. Public or private pensions;
       Veterans'
   9.             benefits;
   10. Federal student loans, federal student grants, and federal work study funds; and
    11. Ninety percent of your wages or salary earned in the last 60 days

   A successor in interest   is someone who acquires an ownership      interest in a property secured by a mortgage loan by transfer upon the death of a
   relative, as a result of a divorce or legal separation, through certain trusts, between spouses, from a parent to a child, or when a borrower who
   is a joint tenant or tenant by the entirety dies. If you are a successor in interest, or you think you might be, please contact by phone, mail or
   email to start the confirmation    process.

   Our   system     of record      has your   preferred     language       as English.
   If you prefer to receive c:rs::!:ation                in a 1âagüage other than English,   please contact                    us at 866-825-2174          to speak with       a translator
   in your preferred   language    about           the servicing  of your loan or a document   you received.

   Si prefiere    recibir  las comunicaciones   en otro idioma que no sea el inglés, por favor,                            contáctenos       en el 866-825-2174        para    hablar     con un
   traductor     en el idioma de su preferencis    sobre la gestión de su préstamo  o cualquier                            documento        que haya recibido.

   M2MsW#                                          MM5ME,                                   WRiti         866-82s-2174,       RMERM                                 MM8
   a       iR             422RRMWR$$FrMMWWWit.
   Please note that we operate          as NewRez     Mortgage       LLC    dba Shellpoint          Mortgage   Servicing    in Arkansas       and Texas.

   New York       City:   New York     City Consumer       Affairs    license    number       1471002.

   New York       City:   Número     de licencia    1471002    de Asuntos       del Cansumidor           de la Ciudad   de Nueva    York.




                                                                                         144 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                           INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                               RECEIVED NYSCEF: 08/29/2019

                                                  New      York     City      Housing          Counselin    g Agencies

      COUNTY                 AGENCY                                            ADDRESS                           CONTACT    INFO                  NOTES

     Bronx     Neighberhood   Housing                             848 Concourse          Village            718-992-5979              HOPP
               Services- South Bronx                              West,Bronx,      NY 10451                                           Spanish       speaking     staff
                                                                                                                                      available

               West Bronx          Housing and                    3176 Bainbridge,            Bronx,   NY   718-798-0929              HOPP
               Neighborhood          Resource Center              10467                                                               Spanish       speaking staff
                                                                                                                                      available,      Russian
                                                                                                                                      interpreter      available

               Neighborhood   Housing                             1451 East Gun Hill            Rd.         718-881-1180              HOPP
               Services- North Bronx                              Bronx,   NY 10469                                                   Spanish       speaking     staff
                                                                                                                                      available

               Parodneck        Foundation                        121 6th Ave., Suite 501                   212-431-9700   ext 391    HOPP
                                                                  New York, NY 10013                                                  Spanish       speaking     staff
                                                                                                                                      available

               MHANY        Management,             Inc.          2-4 Nevins     St.                        718-246-8080   ext 203    HOPP
                                                                  Brooklyn,     NY 11217                                              Spanish       speaking     staff
                                                                                                                                      available

               Grow     Brooklyn,       Inc.                      1474 Myrtle     Ave.                      718-418-8232   ext. 206   HOPP
                                                                  Brooklyn,     NY 11237                                              Spanish       and Bengali
                                                                                                                                      speaking       staff available

               NYC      Commission          on Human              1932 Arthur     Avenue,          Room     718-579-6728              Spanish       speaking     staff
               Rights                                             203A                                      OR                        available
                                                                  Bronx,   NY 10457                         718-579-6900

     Kings     Cypress     Hills    Local      Dev. Corp.         3214 Fulton     St.                       718-647-8100              HOPP
                                                                  Brooklyn,     NY 11208                                              Spanish       speaking     staff
                                                                                                                                      available

               Pratt Area       Community          Council        1224 Bedford         Ave.                 718-783-3549   ext.315    HOPP
                                                                  Brooklyn,     NY 11216

               Grow     Brooklyn,       Inc.                      1474 Myrtle     Ave.                      718-418-8232   ext. 206   HOPP
                                                                  Brooklyn,     NY 11237                                              Spanish       and Bengali
                                                                                                                                      speaking       staff available

               Bridge     Street Dev. Corp.                       460 Nostrand         Ave.                 718-636-7596   ext. 11    HOPP
                                                                  Brooklyn,     NY 11216                                              Spanish       Speaking       staff
                                                                                                                                      available

               MHANY         Management,            Inc.          2-4 Nevins     St. Brooklyn,         NY   718-246-8080   ext 203    HOPP
                                                                  11217                                                               Spanish       speaking     staff
                                                                                                                                      available

               Neighbors        Helping        Neighbors          621 Degraw       St.                      718-237-2017   ext.159    HOPP

               (NHN)                                              Brooklyn,     NY 11217                                              Spanish       speaking     staff
                                                                                                                                      available

               Brooklyn     Housing         and Family            415 Albemarle          Rd.                718-435-7585              HOPP
               Services,    Inc.                                  Brooklyn,     NY 11218                                              Spanish       and French
                                                                                                                                      Creole      speaking     staff
                                                                                                                                      available

               Parodneck        Foundation                        121 6th Ave., Suite 501                   212-431-9700   ext 391    HOPP
                                                                  New York, NY 10013                                                  Spanish       speaking     staff
                                                                                                                                      available

               Neighborhood           Housing                     1012 Gates Ave., 2nd Floor                718-919-2100              HOPP
               Services    of      edford-Stuyvesant              Brooklyn, NY 11221




                                                                                145 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                             INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                                 RECEIVED NYSCEF: 08/29/2019

              CAMBA                                          1720 Church         Ave.,       2nd Floor   718-287-0010                HOPP
                                                             Brooklyn,     NY 11226

              Neighborhood   Housing                         2806 Church         Ave.                    718-469-4679                HOPP
              Services- East Flatbush                        Brooklyn,     NY 11226                                                  Spanish      speaking    staff
                                                                                                                                     available

              Greater     Sherchead               Bay Dev.   2105 East 22nd St.                          718-332-0582                HOPP
              Corp.                                          Brooklyn,     NY 11229                                                  Russian      speaking    staff
                                                                                                                                     available

              Grow      Brooklyn,         Inc.               1474 Myrtle        Ave.Brooklyn,            718-418-8232   ext. 206     HOPP
                                                             NY 11237                                                                Spanish      and Bengali
                                                                                                                                     speaking      staff available

              Southern         Brooklyn          C--'-hy     4006    18th Ave.                           718-435-1300
              Organization                                   Brooklyn,     NY 11218

              GreenPath         Debt Solutions               175 Remsen          St., Suite              866-285-4033
                                                             1102, Brooklyn,            NY 11201

              NY Commission                of Human          275 Livingston            St.               718-722-3130                Spanish      speaking    staff
              Rights-     Brooklyn                           Brooklyn,     NY 11217                                                  available

   New York   AAFE   Community                               111 Division        St.                     212-964-2288                HOPP
              Development                                    New York,         NY 10002                                              Chinese      and Korean
              Fund,     Inc.                                                                                                         speaking      staff available

              MHANY            Management,            Inc.   2-4 Nevins        St.                       718-246-8080   ext 203      HOPP
                                                             Brooklyn,     NY 11217                                                  Spanish      speaking    staff
                                                                                                                                     available

              Grow      Brooklyn,         Inc.               1474 Myrtle        Ave.                     718-418-8232   ext. 206     HOPP
                                                             Brooklyn,     NY 11237                                                  Spanish      and Bengali
                                                                                                                                     speaking      staff available

              Parodneck         Fóüñdatiõn                   121 6th Ave., Suite 501                     212-431-9700   ext 391      HOPP
                                                             New York, NY 10013                                                      Spanish      speaking    staff
                                                                                                                                     available

              GreenPath         Debt Solutions               One Penn Plaza,            Suite 2108       866-285-4059
                                                             New York,         NY 10119


   Queens     Neighborhood        Housing                    60-20 Woodside             Ave.             718-457-1017                HOPP      Spanish    and
              Services     of Northern   Queens              Flushing,     NY 11377                                                  French      Creole   speaking
                                                                                                                                     staff available



              Neighbürhsed   Housing                         89-70      162nd St. Jamaic%          NY    718-291-7400                HOPP      Spanish    speaking
              Services- Jamaica                              11432                                                                   staff available



              CHHAYA                                         37-43   77th St. Jackson                    718-478-3848                HOPP Southeast          Asian
                                                             Heights,     NY     11372                                               speaking     Counselors      on
                                                                                                                                     staff

              Grow      Brooklyn,         Inc.               1474 Myrtle        Ave. Brooldyn,           718-418-8232   ext. 206     HOPP      Spanish    and
                                                             NY 11237                                                                Bengali     speaking    staff
                                                                                                                                     available

              Rockaway Development                     and   1920 Mott Ave., Second Floor                718-327-5300                HOPP
              Revitilization Corp                            Far Rockaway, NY 11691



              Parodneck         Foundation                   121 6th Ave., Suite 501 New                 212-431-9700   ext 391     HOPP       Spanish    speaking
                                                             York, NY 10013                                                          staff available




                                                                                146 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                              INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                 RECEIVED NYSCEF: 08/29/2019
                MHANY         Mañagonicnt,      Inc.   2-4 Nevins      St. Brooklyn,      NY   718-246-8080   ext 203    HOPP      Spanish   epaking
                                                       11217                                                             staff available



                NY Commission         of Human         153-01      Jamaica    Ave. Jamaica,    718-657-2465              Spanish     speaking   staff
                Rights-      Queens                    NY 11432                                                          available



                GreeñPath      Debt Solutions          80-02 Kew Gardens          Road,        866-285-4036
                                                       Suite 710 Kew         Gardens,     NY
                                                       11415-3607

                Queens Community             House     108-25      62nd Drive    Forest        718-592-5757
                                                       Hills,    NY 11375


     Richmond   Northfield     Ce=éñity      Local     160 Heberton      Ave.    Staten        718-442-7351   ext 227    HOPP
                Dev. Corp.     of Staten Island        Island,    NY 10302


                MHANY         Mar.aganent,      Inc.   2-4 Nevins      St. Brooklyn,      NY   718-246-8080   ext 203    HOPP      Spanish   speaking
                                                       11217                                                             staff available



                Parodneck      Foundation              21 6th Ave., Suite 501 New              212-431-9700   ext 391    HOPP      Spanish   spe   ing
                                                       York, NY 10013                                                    staff available



                Neighborhood        Housing            NeighbGrhood        Housing             718-442-8080              HOPP      Spanish   speaking
                Services,     Staten Island            Services,     Staten Island                                       staff available



                Grow      Brooklyn,   Inc.             1474 Myrtle      Ave.    Brooklyn,      718-418-8232   ext. 206   HOPP      Spanish   and
                                                       NY 11237                                                          Bengali     speaking   staff
                                                                                                                         available

                NYC Commission      on Human           60 Bay St. 7th Floor,         Staten    718-390-8506              Spanish     speaking   staff
                Rights- Staten Island                  Island, NY 10301                                                  available




                                                                     147 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                          INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                         RECEIVED NYSCEF: 08/29/2019

      P.O. BOX 51850
      LIVONIA MI 48151-5850
                                                                                                                     MAIL™
      RETURN SERVICE REQUESTED                                                             USPS   CERTIFIED




                            •    l'
       Illil!l-'iilili lii    I     :':·'"Ili iill!id'!:!;|   i3iill
       S-SFRECS20        L-1200-NY-C R-106                                          9214   8969    0070       4249      6818   63
       P9UJSD00200010 - 575065876 100083
       ALFRED   DEL RIO
       OLIVIA DEL RIO
       5910 TYNDALL   AVE
       BRONX   NY 10471-1914




                                                                       148 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                                                                                                 INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                                                                                                              RECEIVED NYSCEF: 08/29/2019

                                                                                                                                                                                                              Shellpoint

                                                                                                                                                                                                              Mortgage             Servicing
                P.O. BOX 51850
                LIVONIA MI 48151-5850                                                                                                                                                        Phone Number:                   866-825-2174
                RETURN SERVICE REQ UESTED                                                                                                                                                    Fax: 866-467-1187
                                                                                                                                                                                             Email: lossmitigation@shel!peinemts.com

              g|•[|gljupul[pgglipl[llipil||||i!|"""g jg[||ig|ull|||I||g                                                                                                                      pMr 8:00              -5        OP
              S-SFRECS20 L-1200-NY-C R-106
              P9UJSD00200011 - 575065877 100093
                                                                                                                                                              Loan Number:
              ALFRED         DEL RIO
              OLIVIA       DEL RIO                                                                                                                            Principal              Balance:            $491,872.46
              5910 TYNDALL               AVENUE
              BRONX         NY 10471-1914

                                                                                                                                                                                                                                                      03/29/2019




    RE:                      Deed          of Trust/Mortgage                        Dated:          02/13/2007




                             Property:             5910          Tyndall           Avenue
                                                   Bronx,          NY 10471


    Dear         Alfred                    Del         Rio             and          Olivia               Dei      Rio:


    Shellpoint                       Mortgage                     Servicing                   ("Shelipcint"),                        on         behalf               of        BANK               OF          NEW YORK                         AS
    TRUSTEE                      FOR             CWALT                   2007-11T1,                        the         owner              and          holder                  of     your              mortgage                      loan,         and        in

    accordance                         with         the           referenced                        Deed          of      Trust/Mortgage                                    and            applicable                    state           laws,
    provides                 you            with           formal               notice              of     the        following:


    YOU          MAY                  BE         AT        RISK                 OF           FORECLOSURE.                                   PLEASE                        READ                   THE            FOLLOWING
    NOTICE                      CAREFULLY

    As     of     03/29/2019,                              your                home            loan        is    2005             days           and          $288,321.24                                in     default.                Under             New
    York         State               Law,           we           are         required                 to       send         you       this        notice                  to        inform               you       that            you         are        at    risk

    of     losing            your                home.


    Attached                    to        this      notice               is     a     list     of        government                       approved                        housing                     counseling                      agencies                 in

    your         area            which              provide                    free          counseling.                      You         can      also              call           the         NYS           Office          of       the      Attorney

    General's                   Homeowner                               Protection                       Program                (HOPP)                 toll-free                    Consumer                       hotline               to     be

    connected                        to      the       free            housing                 counseling                     sen         ices         in     your               area            at      1-855-HOM-3456

    (1-855-466-3456),                                        or        visit        their           website              at     http://www.aghomehelp.com/.                                                                       A     statewide

    listing           by        county                is    also             available                at

    http://www.dfs.ny.gov/consumer/mortg_nys_np_counseling_agencies.htm.                                                                                                                                                               Qualified               free

    help        is    available;                      watch                  out       for         companies                    or    people                 who               charge                   a fee          for     these             services.




    Housing                  counselors                          from              New         York-based                      agencies                     listed             on         the         website                above              are

    trained             to       help              homeowners                                who         are      having             problems                        making                     their          mortgage                       payments

    and         can        help             you        find            the          best        option            for         your         situation.                       If       you          wish,           you         may             also

    contact                us        directly               at     866-825-2174                                 and       ask        to      discuss                  possible                    options.




                                SEE REVERSE                        SIDE            OR ATTACHED                        FOR      AN IMPORTANT                           STATEME



                                                                                                                         149 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                                                                                                         INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                                                                                                                     RECEIVED NYSCEF: 08/29/2019


      While              we           cannot                   assure              that       a     mutually                       agreeable                            resolution                    is    possible,                  we             encourage

      you           to     take              immediate                        steps           to      try         to        achieve                       a     resolution.                     The          longer              you        wait,               the        fewer

      options                  you           may               have.



      If      you          have              not          taken              any          actions                to        resolve                this                matter           within               90        days        from                the       date         this

      notice               was             mailed,                we          may           commence                              legal           action                  against               you          (or       sooner               if        you        cease           to

      live          in    the          dwelling                   as         your          primary                     residence.)


      If      you          need              further                  information,                        please                  call       the               New             York         State            Department                           of         Financial

      Services                   toll-free                     helpline               at     (800)269-0990                                       or           visit       the         Department's                           website                    at
      www.dfs.ny.gov.



      IMPORTANT:                                   You           have           the         right         to           remain                in       your               home               until          you         receive           a            court        order

      telling             you           to        leave               the      property.                    If        a foreclosure                                   action           is    filed          against              you             in     court,             you

      still         have             the          right          to         remain            in     th          home               until             a       court             orders              you          to    leave.          You               leagally
      remain                   the         owner                 of     and          are          responsible                        for          the             property                   until         the         property                   is     sold         by     you
      or      by         the         order                of     the         court           at     the           conclusion                          of         any           foreclosure                       proceddings.                            This         Notice

      is      not        an          eviction                  note,           and          a foreclosure                                action                  has           not     yet           been             commenced                             against
      you.



      This           matter                  is    very           important.                         Please                  give           it    your                 immediate                      attention.



      Should                you            have                questions,                    please                   contact               our               office            at    866-825-2174                               or    visit             our       website

      at      www.shellpointmtg.com.



      Si      usted              no        entiende                     el     contenido                     de            esta           carta,                 por       favor             contacte                   a    uno       de              nuestros

      representantes                                   que             hablan              español                    al     número                       866-825-2174.



      Sincerely,
      Shellpoint                       Mortgage                        Servicing




                                                                                                                             150 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                            INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                                            RECEIVED NYSCEF: 08/29/2019


   If you have submitted a complete borrower response package and are currently         in an active loss mitigation review,                             you will    not be referred
   to foreclosure. If your loss mitigation   application is denied or you fail to meet the terms of the new loss mingxion                                 agreement,     then you
   may be referred to foreclosure   or continue with the foreclosure   process.


                                           Please read    the feHe=L=g         important    notices     as they   may affect    your     rights.

  NewRez LLC dba Shellpoint     Mortgage              Servicing   is a debt collector. This is an attempt to collect             a debt and any information             obtained     will
  be used for that purpose. NewRez LLC                dba Shellpoint    Mortgage    Servicing's NMLS ID is 3013.

   If you are a customer in bankruptcy     or a customer who has received a bankruptcy   discharge of this debt: please be advised that this notice
   is to advise you of the status of your mortgage loan. This notice constitutes neither a demand for payment nor a notice of personal liability
   to any recipient  hereof, who might have received a discharge of such debt in accordance with epplicable bankruptcy       laws or who might be
   subject to the automatic stay of Section 362 of the United States Bankruptcy     Code. However, it may be a notice of possible enforcement      of
   the lien against the collateral property, which has not been discharged    in your bankruptcy.

   Attention    Servicemembers        and Dcinsdc:‡a:         The federal Servicemembers       Civil Relief Act and certain state laws provide important
   protections    for you,               interest rate protections  and prohibiting    foreclosure   under most circumstances    during and twelve months
                           including
   after the servicescat-f       s military    or other service. Counseling     for covered servicemembers      is available from Military OneSource
   (800-342-9647)      and the United States Armed Forces Legal Assistance or other similar agencies. For more information,                 please visit the
   Military    OneSource website www.militaryonesource.mil/.

   Notice of Error    or Information      Request Address:   You have certain rights under Federal law related to resolving errors in the servicing
   of your loan and requesting     informatma    about your loan. If you want to request information    about your loan or if you believe an error has
   occurred in the servicing of your loan and would like to submit an Error Resolution         or Informaticñal  Request, please write to us at the
   following  address: Shellpoint     Mortgage   Servicing P.O. Box 10826 Greenville,    SC 29603-0826

  In accordance   with the Fair Debt Collection  Practices Act, 15 U.S.C. § 1692 et seq., debt collectors                              are prohibited    from   engaging     in
  abusive, deceptive, and unfair debt collection  efforts, including but not limited to:
  (i) the use or threat of violence;
  (ii) the use of obscene or profane language; and
  (iii) repeated phone calls made with the intent to annoy, abuse, or harass.

  If a creditor or debt collector receives a money judgment      against you in court, state and federal                       laws may prevent         the following      types of
  income from being taken to pay the debt:
   1. Supplemental    security income, (SSI);
  2. Social security;
  3. Public assistance (welfare);
  4. Spousal support, maintenance         (alimony) or child support;
  5. Unemployment       benefits;
  6. Disability  benefits;
      Workers'
  7.             compensation     benefits;
  8. Public or private pensions;
      Veterans'
  9.             benefits;
  10. Federal student loans, federal student grants, and federal work study funds; and
   11. Ninety percent of your wages or salary earned in the last 60 days

  A successor in interest   is someone who acquires an ownership      interest in a property secured by a mortgage loan by transfer upon the death of a
  relative, as a result of a divorce or legal separation, through certain trusts, between spouses, from a parent to a child, or when a borrower who
  is a joint tenant or tenant by the entirety dies. If you are a successor in interest, or you think you might be, please contact by phone, mail or
  email to start the confirmation    process.

  Our   system     of record     has your     preferred    language       as English.
  If you prefer   to receive
                                   cr-              tica in a language   other than English, please contact                 us at 866-825-2174          to speak    with    a translator
  in your preferred     language          about   the servicing   of your loan or a document   you received.

  Si prefiere     recibir  las c0müñicacicñcs   en otro idioma que no sea el inglés, por favor,                         contáctenos       en el 866-825-2174        para    hablar     con un
  traductor      en el idioma de su preferencia    sobre la gestión de su préstamo  o cüalquier                         documento        que haya recibido.




  Please note that we operate            as NewRez    Mortgage      LLC    dba Shclipsint     Mortgage      Servicing    in Arkansas       and Texas.

  New York       City   New York         City Consumer    Affairs    license    number     1471002.
  New York       City   Número     de licencia    1471002    de Asuntos        del Consumidor         de la Ciudad   de Nueva    York.




                                                                                        151 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                         INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                             RECEIVED NYSCEF: 08/29/2019

                                                                                             Cr-ansdi-    a Amciicies
                                                New      York     City      Housing

      COUNTY                  AGENCY                                         ADDRESS                           CONTACT    INFO                  NOTES

     Bronx     Neighborhood   Housing                           848 Concourse         Village             718-992-5979              HOPP
               Services- South Bronx                            West,Bronx,        NY 10451                                         Spanish                    staff
                                                                                                                                                  speaking
                                                                                                                                    available

               West Bronx       Housing and                     3176 Bainbridge,            Bronx,   NY   718-798-0929              HOPP
               Neighborhood       Resource Center               10467                                                               Spanish       speaMng staff
                                                                                                                                    available,      Russian
                                                                                                                                    interpreter      available

               Neighborhood   Housing                           1451 East Gun Hill            Rd.         718-881-1180              HOPP
               Services- North Bronx                            Bronx,      NY 10469                                                Spanish                    staff
                                                                                                                                                  speaking
                                                                                                                                    available

               Pareducek      Foundation                        121 6th Ave., Suite 501                   212-431-9700   ext 391    HOPP
                                                                New York, NY 10013                                                  Spanish       speaking     staff
                                                                                                                                    available

               MHANY         Management,          Inc.          2-4 Nevins     St.                        718-246-8080   ext 203    HOPP
                                                                Brooklyn,     NY 11217                                              Spanish       speaking     staff
                                                                                                                                    available

               Grow     Brooklyn,      Inc.                     1474 Myrtle        Ave.                   718-418-8232   ext. 206   HOPP
                                                                Brooklyn,     NY 11237                                              Spanish       and Bengali
                                                                                                                                    speaking       staff available

               NYC      Commission          on Human            1932 Arthur        Avenue,      Room      718-579-6728              Spanish       speaking     staff
               Rights                                           203A                                      OR                        available
                                                                Bronx,      NY 10457                      718-579-6900

     Kings     Cypress Hills        Local     Dev. Corp.        3214 Fulton     St.                       718-647-8100              HOPP
                                                                Brooklyn,     NY 11208                                              Spanish       speaking     staff
                                                                                                                                    available

               Pratt Area Community              Council        1224 Bedford         Ave.                 718-783-3549   ext.315    HOPP
                                                                Brooklyn,     NY 11216

               Grow     Brooklyn,      Inc.                     1474 Myrtle        Ave.                   718-418-8232   ext. 206   HOPP
                                                                Brooklyn,     NY     I1237                                          Spanish       and Bengali
                                                                                                                                    speaking       staff available

               Bridge      Street Dev. Corp.                    460 Nostrand         Ave.                 718-636-7596   ext. 11    HOPP
                                                                Brooklyn,     NY     11216                                          Spanish       Speaking       staff
                                                                                                                                    available

               MHANY         Mañagêiñcñt,         Inc.          2-4 Nevins     St. Brooklyn,         NY   718-246-8080   ext 203    HOPP
                                                                11217                                                               Spanish       speaking     staff
                                                                                                                                    available

               Neighbors      Helping       Neighbors           621 Degraw      St.                       718-237-2017   ext.159    HOPP
               (NHN)                                            Brooklyn,     NY     11217                                          Spanish       speaking     staff
                                                                                                                                    available

               Brooklyn      Housing        and Family          415 Albemarle         Rd.                 718-435-7585              HOPP
               Services,     Inc.                               Brooklyn,     NY     11218                                          Spanish       and French
                                                                                                                                    Creole      speaking     staff
                                                                                                                                    available

               Parodneck      Foundation                        121 6th Ave., Suite 501                   212-431-9700   ext 391    HOPP
                                                                New York, NY 10013                                                  Spanish       speaking     staff
                                                                                                                                    available

               Neighborhood       Housing                       1012 Gates Ave., 2nd Floor                718-919-2100              HOPP
               Services     of edford-Stuyvesant                Brooklyn, NY 11221




                                                                              152 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                     INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                         RECEIVED NYSCEF: 08/29/2019

              CAMBA                                      1720 Church       Ave.,     2nd Floor   718-287-0010                HOPP
                                                         Brooklyn,      NY 11226

              Neighborhood   Housing                     2806 Church       Ave.                  718-469-4679                HOPP
              Services- East Flatbush                    Brooklyn,      NY 11226                                             Spanish                  staff
                                                                                                                                          speaking
                                                                                                                             available

              Greater     Sheepshead         Bay Dev.    2105 East 22nd St.                      718-332-0582                HOPP
              Corp.                                      Brooklyn,      NY 11229                                             Russian      speaking    staff
                                                                                                                             available

              Grow      Brooklyn,     Inc.               1474 Myrtle      Ave.Brooklyn,          718-418-8232   ext. 206     HOPP
                                                         NY 11237                                                            Spanish      and Bengali
                                                                                                                             speaking      staff available

              Southern         Brooklyn      Community   4006    18th Ave.                       718-435-1300
              Organization                               Brooklyn,      NY 11218

              GreenPath         Debt Solutions           175 Remsen       St., Suite             866-285-4033
                                                         1102, Brooklyn,         NY 11201

              NY C mmiccion               of Human       275 Livingston        St.               718-722-3130                Spanish      speaking    staff
              Rights-     Brooklyn                       Brooklyn,     NY 11217                                              available

   New York   AAFE Comm-unity                            111 Division      St.                   212-964-2288                HOPP
              Development                                New York,       NY 10002                                            Chinese      and Korean
              Fund,     Inc.                                                                                                 speaking      staff available

              MHANY            Management,       Inc.    2-4 Nevins      St.                     718-246-8080   ext 203      HOPP
                                                         Brooklyn,     NY 11217                                              Spanish      speaking    staff
                                                                                                                             available

              Grow      Brooklyn,     Inc.               1474 Myrtle      Ave.                   718-418-8232   ext. 206     HOPP
                                                         Brooklyn,      NY 11237                                             Spanish      and Bengali
                                                                                                                             speaking      staff available

              Parodneck         Foundation               121 6th Ave., Suite 501                 212-431-9700   ext 391      HOPP
                                                         New York, NY 10013                                                  Spanish      speaking    staff
                                                                                                                             available

              GreenPath         Debt Solutions           One Penn Plaza, Suite 2108              866-285-4059
                                                         New York, NY 10119


   Queens     Neighborhead        Housing                60-20   Woodside        Ave.            718-457-1017                HOPP      Spanish     and
              Services     of Northern   Queens          Flushing,     NY 11377                                              French      Creole   speaking
                                                                                                                             staff available



              Neighborhood   Housing                     89-70      162nd St. Jamaica,     NY    718-291-7400                HOPP      Spanish     speaking
              Services- Jamaica                          11432                                                               staff available



              CHHAYA                                     37-43   77th St. Jackson                718-478-3848                HOPP      Southeast     Asian
                                                         Heights,     NY 11372                                               speaking      Counselors     on
                                                                                                                             staff

              Grow      Brooklyn,     Inc.               1474 Myrtle      Ave. Brooklyn,         718-418-8232   ext. 206     HOPP      Spanish     and
                                                         NY 11237                                                            Bengali     speaking    staff
                                                                                                                             available

              Rockaway Development               and     1920 Mott Ave., Second Floor            718-327-5300                HOPP
              Revitilization Corp                        Far Rockaway, NY 11691



              Parodneck         Foundation               121 6th Ave., Suite 501 New             212-431-9700   ext 391      HOPP      Spanish     speaking
                                                         York, NY 10013                                                      staff available




                                                                          153 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                               INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                  RECEIVED NYSCEF: 08/29/2019
                MHANY         Management,         Inc.   2-4 Nevins      St. Brooklyn,     NY   718-246-8080   ext 203    HOPP      Spanish     speaking
                                                         11217                                                            staff available



                NY Cam=icc½n             of Human        153-01      Jamaica   Ave. Jamaica,    718-657-2465              Spanish     spe     ing   staff
                Rights-      Queens                      NY 11432                                                         available



                GreenPath       Debt Solutions           80-02 Kew Gardens Road,                866-285-4036
                                                         Suite 710 Kew Gardens, NY
                                                         11415-3607

                Queens       Commimity       House       108-25      62nd Drive   Forest        718-592-5757
                                                         Hills,    NY 11375


     Richmond   Northfield     CctrrrW       Local       160 Heberton      Ave.   Staten        718-442-7351   ext 227    HOPP
                Dev. Corp.     of Staten Island          Island,    NY 10302


                MHANY         Mar.a      .:cat,   Inc.   2-4 Nevins      St. Brooklyn,     NY   718-246-8080   ext 203    HOPP      Spanish     speaking
                                                         11217                                                            staff available



                Parodneck      Foundation                21 6th Ave., Suite 501 New             212-431-9700   ext 391    HOPP      Spanish     speaking
                                                         York, NY 10013                                                   staff available



                Neighterhood        Housing              Neighborhood       Housing             718-442-8080              HOPP      Spanish     spet½g
                Services,     Staten Island              Services,    Staten Island                                       staff available



                Grow      Brooklyn,   Inc.               1474 Myrtle      Ave. Brooklyn,        718-418-8232   ext. 206   HOPP      Spanish     and
                                                         NY 11237                                                         Bengali     speaking      staff
                                                                                                                          available

                NYC Commissian      on Human             60 Bay St. 7th Floor,        Staten    718-390-8506              Spanish     speaking      staff
                Rights- Staten Island                    Island,NY 10301                                                  available




                                                                       154 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                                                                                                        INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                                                                                                                    RECEIVED NYSCEF: 08/29/2019

                                                                                                                                                                                                                     Shellpoint

                                                                                                                                                                                                                     Mortgage             Servicing
                P.O. BOX 51850
                LIVONIA MI 48151-5850                                                                                                                                                            Phone Number:                      866-825-2174
                RETURN SERVICE REQUESTED                                                                                                                                                         Fax: 866-467-1187
                                                                                                                                                                                                 Email: Lossmitigation@shc1lpeir±stg                                      com
               u n su_____us....u ••g:...u mnu-mmu-u                                                                                                                                             Mon - Thurs: 8:00AM-6:00PM
              n-m---e-u-u--i••i      --i---mu-u-----nIlll                                      , II" ,ggIll gIII
                                                                                                                                                                                                 Fri:       8:00AM-5:00PM
              S-SFRECS20 L-1200-NY-C R-106
              P9UJSD00200011 - 575065877 100093                                                                                                                                                                                                 -     -        -
              ALFRED       DEL RIO                                                                                                                                Loan Number:
              OLIVIA    DEL RIO                                                                                                                                   Principal              Balance:               $491,872.46
              5910 TYNDALL        AVENUE
              BRONX      NY 10471-1914

                                                                                                                                                                                                                                                                   03/29/2019




    RE:                      Deed          of Trust/Mortgage                         Dated:          02/13/2007




                             Property:             5910           Tyndall           Avenue
                                                   Bronx,           NY 10471


    Dear         Alfred                     Del         Rio             and          Olivia               Del          Rio:


    Shellpoint                       Mortgage                      Servicing                   ("Shellpoint"),                            on         behalf              of        BANK               OF             NEW            YORK              AS
    TRUSTEE                      FOR              CWALT                   2007-11T1,                           the         owner               and         holder                  of     your              mortgage                      loan,            and           in

    accordance                            with      the            referenced                        Deed              of      Trust/Mortgage                                  and            applicable                        state           laws,
    provides                 you            with            formal               notice              of        the         following:


    YOU          MAY                  BE          AT        RISK                OF            FORECLOSURE.                                       PLEASE                       READ                   THE               FOLLOWING
    NOTICE                      CAREFULLY

    As     of     03/29/2019,                               your               home            loan             is    2005            days           and         $288,321.24                                    in     default.             Under                    New
    York         State               Law,           we            are         required                to         send          you         this        notice                 to        inform                  you       that            you         are           at    risk

    of     losing            your                home.


    Attached                    to        this      notice                is     a     list     of        government                           approved                       housing                     counseling                       agencies                      in

    your         area            which              provide                     free          counseling.                          You         can      also           call             the         NYS              Office          of     the           Attorney

    General's                    Homeowner                               Protection                       Program                    (HOPP)                toll-free                    Consumer                          hotline               to        be

    connected                        to      the        free            housing                 counseling                         services                in     your              area             at         1-855-HOM-3456

    (1-855-466-3456),                                         or        visit        their           website                  at     http://www.aghomehelp.com/.                                                                      A statewide

    listing           by        county                 is    also             available                   at

    http://www.dfs.ny.gov/consumer/mortg_nys_np_counseling_agencies.htm.                                                                                                                                                                   Qualified                     free

    help        is    available;                       watch                  out       for       companies                          or    people                who               charge                   a    fee          for     these               services.




    Housing                  counselors                           from              New         York-based                          agencies                    listed             on         the         website                   above              are

    trained             to       help              homeowners                                 who          are         having             problems                       making                     their             mortgage                       payments

    and         can        help             you         find            the          best        option                for         your         situation.                     If        you          wish,              you         may             also

    contact                us                                at     866-825-2174                                     and       ask        to      discuss                possible                     options.
                                     directly




                                SEE REVERSE                         SIDE            OR ATTACHED                        FOR          AN IMPORTANT                         STATE



                                                                                                                              155 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                                                                                                     INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                                                                                                                 RECEIVED NYSCEF: 08/29/2019


      While              we           cannot                   assure           that         a     mutually                       agreeable                         resolution                    is    possible,                  we             encourage

      you           to     take              immediate                        steps          to      try         to        achieve                    a     resolution.                     The          longer              you        wait,               the         fewer

      options                  you           may               have.



      If      you          have              not          taken              any       actions                  to        resolve                this             matter           within               90        days         from               the       date          this

      notice               was             mailed,                we          may          commence                            legal             action               against               you         (or        sooner               if        you        cease            to

      live          in    the          dwelling                   as         your          primary                    residence.)


      If      you          need              further                  information,                       please                  call       the            New             York         State            Department                           of         Financial

      Services                   toll-free                     helpline               at    (800)269-0990                                       or        visit       the         Department's                           website                    at
      www.dfs.ny.cov.



      IMPORTANT:                                  You            have           the        right           to         remain                in       your            home               until          you         receive            a           court           order

      telling             you           to        leave               the      property.                   If        a foreclosure                                action           is    filed          against              you             in     court,              you

      still         have             the          right          to         remain           in     th          home               until             a court                orders              you          to    leave.          You               leagally
      remain                   the         owner                 of     and          are         responsible                        for          the          property                   until         the         property                   is     sold          by     you

      or      by         the         order                of     the         court          at     the           conclusion                          of      any           foreclosure                       proceddings.                            This          Notice

      is      not        an          eviction                  note,           and         a foreclosure                                action               has           not     yet           been             commenced                             against

      you.



      This           matter                  is    very           important.                        Please                  give           it    your              immediate                      attention.



      Should                you            have                questions,                   please                   contact               our            office            at    866-825-2174                               or    visit             our          website

      at      www.shellpointmtg.com.



      Si      usted              no        entiende                     el     contenido                        de        esta          carta,               por       favor             contacte                   a    uno       de              nuestros

      representantes                                  que              hablan              español                   al     número                     866-825-2174.



      Sincerely,
      Shellpoint                       Mortgage                        Servicing




                                                                                                                            156 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                            INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                                            RECEIVED NYSCEF: 08/29/2019

   If you have submitted a complete borrower response package and are currently        in an active loss mitigation review,                              you will   not be referred
   to foreclosure. If your loss mitigation   spplicanon is denied or you fail to meet the terms of the new loss mitigation                                agreement,    then you
   may be referred to foreclosure   or continue with the foreclosure process.


                                          Please read     the feHe-i=g         important    notices     as they   may affect    your     rights.

   NewRez LLC dba Shellpoint     Mortgage             Servicing   is a debt coll~•ter.  This is an attempt to collect            a debt and any information             obtained    will
   be used for that purpose. NewRez LLC               dba Shellpoint    Mortgage    Servicing's  NMLS ID is 3013.

   If you are a customer in bâñkruptcy     or a customer who has received a bankruptcy  discharge of this debt: please be advised that this notice
   is to advise you of the status of your mortgage loan. This notice constitutes neither a demand for payment nor a notice of personal liability
   to any recipient  hereof, who might have received a discharge of such debt in accordance with apphcable bankruptcy       laws or who might be
   subject to the automatic stay of Section 362 of the United States Bankruptcy    Code. However, it may be a notice of possible enforcement      of
   the lien against the collateral property, which has not been discharged in your bankruptcy.

   Attention    Servicemembers        and Dependents:         The federal Servicememhcrs       Civil Relief Act and certain state laws provide important
   protections    for you, including     interest rate protections  and prohibiting    foreclosure under most circumstances      during and twelve months
   after the servicemember's       military    or other service. Counseling     for covered servicemembers      is available from Military OneSource
   (800-342-9647)      and the United States Armed Forces Legal Assistance or other similar agencies. For more information,                 please visit the
   Military    OneSource website www.militaryonesource.mil/.

   Notice of Error    or Information      Request Address:   You have certain rights under Federal law related to resolving errors in the servicing
   of your loan and requesting     information   about your loan. If you want to request information   about your loan or if you believe an error has
   occurred in the servicing of your loan and would like to submit an Error Resolution        or Informational  Request, please write to us at the
   following  address: Shellpoint     Mortgage   Servicing P.O. Box 10826 Greenville,    SC 29603-0826

   In accordance   with the Fair Debt Collection  Practices Act, 15 U.S.C. § 1692 et seq., debt collectors                             are prohibited    from   engaging     in
   abusive, deceptive, and unfair debt collection  efforts, including but not limited to:
   (i) the use or threat of violence;
   (ii) the use of obscene or profane language; and
   (iii) repeated phone calls made with the mtent to annoy, abuse, or harass.

   If a creditor or debt collector receives a money judgment      against you in court, state and federal                      laws may prevent         the following     types of
   income from being taken to pay the debt:
    1. Supplemental    security income, (SSI);
   2. Social security;
   3. Public assistance (welfare);
   4. Spousal support, maintenance         (alimony) or child support;
   5. Unemployment       benefits;
   6. Disability  benefits;
       Workers'
   7.             compensation     benefits;
   8. Public or private pensions;
       Veterans'
   9.             benefits;
   10. Federal student loans, federal student grants, and federal work study funds; and
   11. Ninety percent of your wages or salary earned in the last 60 days

  A successor in interest is someone who acquires an ownership interest in a property secured by a mortgage loan by transfer upon the death of a
  relative, as a result of a divorce or legal separation, through certain trusts, between spouses, from a parent to a child, or when a borrower who
  is a joint tenant or tenant by the entirety dies. If you are a successor in interest, or you think you might be, please contact by phone, mail or
  email to start the confirmation    process.

   Our   system     of record      has your   preferred    language       as English.
  If you prefer to receive          cers::Mane-'in a language    other than English,  please contact us at 866-825-2174    to speak with                                   a translator
  in your preferred     language    about the servicing  of your loan or a deenment     you received.
                             c====°
  Si prefiere  recibir   las          -acisñes en otro idioma que no sea el inglés, por favor, contáctenos     en el 866-825-2174   para                                   hablar     con un
  traductor   en el idioma de su preferencia      sobre la gestión de su préstamo    o en±lqñict   documento  que haya recibido.

                                                                                                       866-825-2174,
   mft                    422RRR453Jia$FrW&                                                               WM.
  Please note that we operate as NewRez               Mortgage      LLC    dba Shellpoint     Mortgage      Servicing   in Arkansas        and Texas.

  New York        City: New York       City Consumer      Affairs    license    number     1471002.
  New York        City:   Número     de licencia   1471002   de Asuntos        del Consumider         de la Ciudad   de Nueva    York.




                                                                                        157 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                          INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                              RECEIVED NYSCEF: 08/29/2019

                                                 New      York      City     Housing           Counselix   P Agencies

      COUNTY                  AGENCY                                           ADDRESS                          CONTACT    INFO                   NOTES

     Bronx     Neighborhood   Housing                            848 Concourse         Village             718-992-5979              HOPP
               Services- South Bronx                                              NY 10451                                           Spanish                    staff
                                                                 West,Bronx,                                                                       speaking
                                                                                                                                     available

               West Bronx       Housing and                      3176 Bainbridge,            Bronx,   NY   718-798-0929              HOPP
               Neighborhood       Resource Center                10467                                                               Spanish       speaking staff
                                                                                                                                     available,      Russian
                                                                                                                                     interpreter      available

               Neighb0thood   Housing                            1451 East Gun Hill            Rd.         718-881-1180              HOPP
               Services- North Bronx                             Bronx,      NY 10469                                                Spanish                    staff
                                                                                                                                                   speaking
                                                                                                                                     available

               Paradñcck       Foundation                        121 6th Ave., Suite 501                   212-431-9700   ext 391    HOPP
                                                                 New York, NY 10013                                                  Spanish       speaking     staff
                                                                                                                                     available

               MHANY         Management,           Inc.          2-4 Nevins     St.                        718-246-8080   ext 203    HOPP
                                                                 Brooklyn,     NY 11217                                              Spanish       speaking     staff
                                                                                                                                     available

               Grow     Brooklyn,       Inc.                     1474 Myrtle     Ave.                      718-418-8232   ext. 206   HOPP
                                                                 Brooklyn,     NY 11237                                              Spanish       and Bengali
                                                                                                                                     speaking       staff available

               NYC      Commission          on Human             1932 Arthur     Avenue,         Room      718-579-6728              Spanish       speaking     staff
               Rights                                            203A                                      OR                        available
                                                                 Bronx,      NY 10457                      718-579-6900

     Kings     Cypress Hills        Local      Dev. Corp.        3214 Fulton     St.                       718-647-8100              HOPP
                                                                 Brooklyn,     NY 11208                                              Spanish       speaking     staff
                                                                                                                                     available

               Pratt Area     Community           Council        1224 Bedford         Ave.                 718-783-3549   ext.315    HOPP
                                                                 Brooklyn,     NY 11216

               Grow     Brooklyn,       Inc.                     1474 Myrtle     Ave.                      718-418-8232   ext. 206   HOPP
                                                                 Brooklyn,     NY 11237                                              Spanish       and Bengali
                                                                                                                                     speaking       staff available

               Bridge      Street Dev. Corp.                     460 Nostrand         Ave.                 718-636-7596   ext. 11    HOPP
                                                                 Brooklyn,     NY 11216                                              Spanish       Speaking     staff
                                                                                                                                     available

               MHANY         Management,           Inc.          2-4 Nevins     St. Brooklyn,         NY   718-246-8080   ext 203    HOPP
                                                                 11217                                                               Spanish       speaking     staff
                                                                                                                                     available

               Neighbors      Helping       Neighbors            621 Degraw      St.                       718-237-2017   ext.159    HOPP
               (NHN)                                             Brooklyn,     NY 11217                                              Spanish      speaking      staff
                                                                                                                                     available

               Brooklyn       Housing       and Family           415 Albemarle         Rd.                 718-435-7585              HOPP
               Services,     Inc.                                Brooklyn,     NY 11218                                              Spanish      and French
                                                                                                                                     Creole      speaking     staff
                                                                                                                                     available

               Parodneck      Foundation                         121 6th Ave., Suite 501                   212-431-9700   ext 391    HOPP
                                                                 New York, NY 10013                                                  Spanish      speaking      staff
                                                                                                                                     available

               Neighborhood       Housing                        1012 Gates Ave., 2nd Floor                718-919-2100              HOPP
               Services     of edford-Stuyvesant                 Brooklyn, NY 11221




                                                                               158 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                           INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                               RECEIVED NYSCEF: 08/29/2019
              CAMBA                                          1720 Church       Ave.,       2nd Floor   718-287-0010                HOPP
                                                             Brooklyn,     NY 11226

              Neighborhood   Housing                         2806 Church       Ave.                    718-469-4679                HOPP
              Services- East Flatbush                        Brooklyn,     NY 11226                                                Spanish     speaking     staff
                                                                                                                                   available

              Greater     Sheepshcad             Bay Dev.    2105 East 22nd St.                        718-332-0582                HOPP
              Corp.                                          Brooklyn,     NY 11229                                                Russian     speaking    staff
                                                                                                                                   available

              Grow      Brooklyn,         Inc.               1474 Myrtle      Ave.Brooklyn,            718-418-8232   ext. 206     HOPP
                                                             NY 11237                                                              Spanish     and Bengali
                                                                                                                                   speaking     staff available

              Southern         Brooklyn          Community   4006 18th Ave.                            718-435-1300
              Organization                                   Brooklyn,     NY 11218

              GreenPath         Debt Solutions               175 Remsen       St., Suite               866-285-4033
                                                             1102, Brooklyn,          NY 11201

              NY Commiccinn               of Human           275 Livingston          St.               718-722-3130                Spanish     speaking     staff
              Rights-     Brooklyn                           Brooklyn,     NY 11217                                                available

   New York   AAFE   Conmranity                              111 Division      St.                     212-964-2288                HOPP
              Development                                    New York,       NY 10002                                              Chinese     and Korean
              Fund,     Inc.                                                                                                       speaking     staff available

              MHANY            Management,           Inc.    2-4 Nevins      St.                       718-246-8080   ext 203      HOPP
                                                             Brooklyn,     NY 11217                                                Spanish     speaking     staff
                                                                                                                                   available

              Grow      Brooklyn,         Inc.               1474 Myrtle      Ave.                     718-418-8232   ext. 206     HOPP
                                                             Brooklyn,     NY 11237                                                Spanish     and Bengali
                                                                                                                                   speaking     staff available

              Parodneck         Foundation                   121 6th Ave., Suite 501                   212-431-9700   ext 391      HOPP
                                                             New York, NY 10013                                                    Spanish     speaking    staff
                                                                                                                                   available

              GreenPath         Debt Solutions               One Penn Plaza,           Suite 2108      866-285-4059
                                                             New York,       NY 10119


   Queens     Neighborhood        Housing                    60-20 Woodside           Ave.             718-457-1017                HOPP      Spanish     and
              Services     of Northern   Queens              Flushing,     NY 11377                                                French   Creole speaking
                                                                                                                                   staff available



              Neighborhood   Housing                         89-70      162nd St. Jamaica,       NY    718-291-7400                HOPP      Spanish     speaking
              Services- Jamaica                              11432                                                                 staff available



              CHHAYA                                         37-43   77th St. Jackson                  718-478-3848                HOPP      Southeast    Asian
                                                             Heights,     NY 11372                                                 speaking     Counselors      on
                                                                                                                                   staff

              Grow      Brooklyn,         Inc.               1474 Myrtle      Ave. Brooklyn,           718-418-8232   ext. 206     HOPP      Spanish     and
                                                             NY 11237                                                              Bengali     speaking    staff
                                                                                                                                   available

              Rockaway Development                    and    1920 Mott Ave., Second Floor              718-327-5300                HOPP
              Revitilization Corp                            Far Rockaway, NY 11691



              Parodneck         Foundation                   121 6th Ave., Suite 501 New               212-431-9700   ext 391      HOPP      Spanish     speaking
                                                             York, NY 10013                                                        staff available




                                                                              159 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                              INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                  RECEIVED NYSCEF: 08/29/2019
                MHANY         Managemcñt,        Inc.   2-4 Nevins      St. Brooklyn,     NY   718-246-8080   ext 203    HOPP      Spanish   speaking
                                                        11217                                                            staff available



                NY Co-incian            of Human        153-01      Jamaica   Ave. Jamaica,    718-657-2465              Spanish     speaking   staff
                Rights-      Queens                     NY 11432                                                         available



                GreenPath       Debt Solutions          80-02  Kew Gardens Road,               866-285-4036
                                                        Suite 710 Kew Gardens, NY
                                                        11415-3607

                Queens Cr-            =ity    House     108-25      62nd Drive   Forest        718-592-5757
                                                        Hills,    NY 11375


     Rich   d   Northfield     Community     Local      160 Heberton      Ave.   Staten        718-442-7351   ext 227    HOPP
                Dev. Corp.     of Staten Island         Island,    NY 10302


                MHANY         Management,        Inc.   2-4 Nevins      St. Brooklyn,     NY   718-246-8080   ext 203    HOPP      Spanish   speaking
                                                        11217                                                            staff available



                Paredüêck      F=nriati=                21 6th Ave., Suite 501 New             212-431-9700   ext 391    HOPP      Spanish   speaking
                                                        York, NY 10013                                                   staff available



                Neighbórheed        Housing             Neighborhood        Housing            718-442-8080              HOPP      Spanish   speaking
                Services,     Staten Island             Services,     Staten Island                                      staff available



                Grow      Brooklyn,    Inc.             1474 Myrtle      Ave. Brooklyn,        718-418-8232   ext. 206   HOPP      Spanish   and
                                                        NY 11237                                                         Bengali     speaking   staff
                                                                                                                         available

                NYC Commission      on Human            60 Bay St. 7th Floor,         Staten   718-390-8506              Spanish     speaking   staff
                Rights- Staten Island                   Island, NY 10301                                                 available




                                                                      160 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                                                                                                        INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                                                                                                                   RECEIVED NYSCEF: 08/29/2019

                                                                                                                                                                                                                     Shellpoint

                                                                                                                                                                                                                    Mortgage             Servicing
                P.O. BOX 51850
                LIVONIA MI 48151-5850                                                                                                                                                              Phone Number: 866-825-2174
                RETURN SERVICE REQUESTED                                                                                                                                                           Fax: 866-467-1187
                                                                                                                                                                                                   Email: Lossmitigation@shellpointmtg.com
                                                                                                                                                                                                   Mon - Thurs: 8:00AM-6:00PM
                g|.||gi|.p..I|pggi.pi|II.pli||||gi|p!!!!                                         |-
                                                                                       ||||            "jjjijji                                                                                    Fri:       8:00AM-5:00PM
                S-SFRECS20 L-1200-NY-C R-106
                P9UJSD00200011 - 575065877 100093
                ALFRED                                                                                                                                               Loan Number:
                          DEL RIO
                OLIVIA  DEL RIO                                                                                                                                     Principal              Balance:            $491,872.46
                5910 TYNDALL     AVENUE
                BRONX    NY 10471-1914

                                                                                                                                                                                                                                                            03/29/2019




    RE:                       Deed         of Trust/Mortgage                         Dated:           02/13/2007




                              Property:            5910          Tyndall           Avenue
                                                   Bronx,          NY 10471


    Dear          Alfred                    Del         Rio            and          Olivia                 Del           Rio:


    Shellpoint                       Mortgage                     Servicing                    ("Shellpoint"),                              on         behalf              of        BANK               OF          NEW YORK                        AS
    TRUSTEE                      FOR              CWALT                  2007-11T1,                               the        owner               and         holder                  of     your              mortgage                   loan,             and        in

    accordance                            with      the           referenced                          Deed               of      Trust/Mortgage                                   and           applicable                      state          laws,
    provides                  you           with            formal                 notice             of      the            following:


    YOU            MAY                BE          AT        RISK                OF FORECLOSURE.                                                    PLEASE                       READ                   THE            FOLLOWING
    NOTICE                      CAREFULLY

    As     of      03/29/2019,                              your               home            loan               is    2005            days           and          $288,321.24                                in     default.              Under                New
    York          State              Law,           we           are         required                  to         send           you         this        notice                 to        inform               you           that        you         are         at    risk

    of     losing             your               home.


    Attached                    to        this      notice               is     a     list      of         government                            approved                       housing                     counseling                    agencies                    in

    your          area           which              provide                    free           counseling.                            You         can      also             call           the         NYS           Office          of     the        Attorney
    General's                    Homeowner                              Protection                         Program                     (HOPP)                toll-free                     Consumer                      hotline               to     be

    connected                        to      the        free           housing                  counseling                           services                in     your               area            at      1-855-HOM-3456

    (1-855-466-3456),                                        or        visit         their           website                    at     http://www.aghomehelp.com/.                                                                   A     statewide

    listing           by        county                 is    also            available                  at

    http://www.dfs.ny.gov/consumer/mortg_nys_np_counseling_agencies.htm.                                                                                                                                                                  Qualified                   free

    help         is    available;                      watch                 out       for         companies                           or    people                who               charge                   a fee          for     these             services.



    Housing                   counselors                         from              New         York-based                             agencies                    listed             on         the         website                 above            are

    trained              to      help              homeowners                                who           are           having             problems                       making                     their          mortgage                    payments

    and         can           help          you         find           the          best        option                   for         your         situation.                      If       you          wish,           you          may            also

    contact                us        directly               at      866-825-2174                                       and      ask         to      discuss                 possible                    options.




                                SEE REVERSE                         SIDE           OR ATTACHED                           FOR         AN IMPORTANT                           STATE



                                                                                                                               161 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                                                                                                           INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                                                                                                                       RECEIVED NYSCEF: 08/29/2019


      While              we          cannot                    assure               that       a     mutually                       agreeable                            resolution                     is    possible,                  we             encourage

      you           to     take              immediate                         steps           to      try         to        achieve                       a     resolution.                     The           longer              you        wait,               the         fewer

      options                  you           may               have.



      If      you          have              not          taken               any          actions                to        resolve                this                matter            within               90        days        from                the       date          this

      notice               was             mailed,                we           may           commence                            legal             action                  against               you          (or        sooner               if        you        cease            to

      live          in    the          dwelling                   as          your          primary                    residence.)


      If      you          need              further                  information,                         please                  call       the               New             York          State            Department                           of         Financial

      Services                   toll-free                     helpline               at      (800)269-0990                                       or           visit       the          Department's                           website                    at

      www.dfs.ny.gov.



      IMPORTANT:                                   You           have           the          right           to         remain                in       your               home                until          you         receive           a            court           order

                          you           to         leave              the       property.                    If        a foreclosure                                   action            is    filed          against              you             in     court,              you
      telling
      still         have             the          right          to         remain             in     th          home               until             a       court             orders               you          to    leave.           You              leagally
      remain                   the         owner                 of      and          are          responsible                        for          the             property                    until         the         property                   is     sold          by     you

      or      by         the         order                of     the          court           at     the           conclusion                          of         any           foreclosure                        proceddings.                            This          Notice

      is      not        an          eviction                  note,            and          a foreclosure                                action                  has           not      yet           been             commenced                             against

      you.



      This           matter                  is    very               important.                      Please                  give           it    your                 immediate                       attention.



      Should                you            have                questions,                     please                   contact               our               office            at     866-825-2174                               or    visit             our          website

      at      www.shellpointmtg.com.



      Si      usted              no        entiende                      el     contenido                         de        esta           carta,                  por          favor          contacte                   a    uno         de            nuestros

      representantes                                   que             hablan               español                    al     número                       866-825-2174.



      Sincerely,
      Shellpoint                       Mortgage                         Servicing




                                                                                                                              162 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                             INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                                             RECEIVED NYSCEF: 08/29/2019


  If you have submitted a complete borrower response package and are currently         in an active loss mitigation review,                               you will not be referred
  to foreclosure. If your loss mitigation   application is denied or you fail to meet the terms of the new loss mitigation                                 agreement, then you
  may be referred to foreclosure   or continue with the foreclosure   process.


                                        Please read     the following        important       notices    as they   may affect     your     rights.

  NewRez LLC dba Shellpeint     Mortgage            Servicing   is a debt collector. This is an attempt to collect                a debt and any information             obtained    will
  be used for that purpose. NewRez LLC              dba Shellpoint    Mortgage    Servicing's NMLS ID is 3013.

  If you are a customer in bankruptcy     or a customer who has received a bankruptcy   discharge of this debt: please be advised that this notice
  is to advise you of the status of your mortgage loan. This notice constitutes neither a demand for payment nor a notice of personal liability
  to any recipient hereof, who might have received a discharge of such debt in accordance with applicable bankruptcy        laws or who might be
  subject to the sutoma+ic stay of Section 362 of the United States Bankruptcy     Code. However, it may be a notice of possible enforcement      of
  the lien against the collateral property, which has not been discharged    in your bankruptcy.

  Attenden     Servicemembers        and Depeñdéñts:         The federal Servicemembers       Civil Relief Act and certain state laws provide important
  protections    for you, including     interest rate protections  and prohibiting    foreclosure   under most circumstances    during and twelve months
  after the servicemember's       military    or other service. Counseling     for covered servicemembers      is available from Military OneSource
  (800-342-9647)      and the United States Armed Forces Legal Assistance             or other similar agencies. For more information,     please visit the
  Military    OneSource website www.militaryonesource-mil/.

   Notice of Error    or Information      Request Address:   You have certain rights under Federal law related to resolving errors in the servicing
   of your loan and requesting     information   about your loan. If you want to request information    about your loan or if you believe an error has
   occurred in the servicing of your loan and would like to submit an Error Resolution         or Informatimal   Request, please write to us at the
   following  address: Shellpoint     Mortgage   Servicing P.O. Box 10826 Greenville,    SC 29603-0826

  In accordance with the Fair Debt Collection    Practices Act, 15 U.S.C. § 1692 et seq., debt collectors                               are prohibited    from   engaging     in
  abusive, deceptive, and unfair debt collection  efforts, including but not limited to:
  (i) the use or threat of violence;
  (ii) the use of obscene or profane language; and
  (iii) repeated phone calls made with the mtent to annoy, abuse, or harass.

  If a creditor or debt collector receives a money judgment      against you in court, state and federal                       laws may prevent          the felle=ing     types of
  income from being taken to pay the debt:
   1. Supplemental    security income, (SSI);
  2. Social security;
  3. Public assistance (welfare);
  4. Spousal support, maintenance         (alimony) or child support;
  5. Unemployment       benefits;
  6.             benefits;
      Disability
  7. Workers     compensation     benefits;
  8. Public or private pensions;
      Veterans'
  9.             benefits;
   10. Federal student loans, federal student grants, and federal work study funds; and
   11. Ninety percent of your wages or salary earned in the last 60 days

  A successor in interest is someone who acquires an ownership        interest in a property secured by a mortgage loan by transfer upon the death of a
  relative, as a result of a divorce or legal separation, through certain trusts, between spouses, from a parent to a child, or when a borrower who
  is a joint tenant or tenant by the entirety dies. If you are a successor in interest, or you think you might be, please contact by phone, mail or
  email to start the confirmation    process.

   Our   system     of record    has your   preferred    lañguage       as English.
  If you prefer to receive crn      3-tien in a langñage   other than English, please contact                                us at 866-825-2174          to speak   with    a trañslatGr
  in your preferred   lañguage about the servicing  of your loan or a document   you received.

  Si prefiere      recibir  las comuñicaciGñcs     en otro idioma que no sea el inglés, por favor,                       cGatáctessa       en el 866-825-2174       para    hablar     con un
  traductor       en el idioma   de su preferencia    sobre la gestión de su préstamo  o ca    ds                        documento        que haya recibido.

   M2MMMWN#                                      AMW5#M,                                 1itR¹t1866-825-2174,               RMW@2W                                  WWM3
   R       M,             42RRRh$382FrM                                                  MR#Wit
  Please note that we operate as NewRez             Mortgage      LLC    dba Shellpoint        Mortgage      Servicing    in Arkansas       and Texas.

  New York        City:   New York   City Consumer      Affairs    license    number       1471002.

  New York        City: Número     de licencia   1471002    de Asuntos        del Consumidor           de la Ciudad   de Nueva    York.




                                                                                      163 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                         INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                             RECEIVED NYSCEF: 08/29/2019

                                                New      York     City      Housing          Counselir    g Ageñcies

      COUNTY                  AGENCY                                         ADDRESS                           CONTACT    INFO                  NOTES

     Bronx     Neighborhood   Housing                           848 Concourse         Village             718-992-5979              HOPP
               Services- South Bronx                            West,Bronx,     NY 10451                                            Spanish      speaking     staff
                                                                                                                                    available

               West Bronx          Housing and                  3176 Bainbridge,            Bronx,   NY   718-798-0929              HOPP
               Neighborhood          Resource Center            10467                                                               Spanish     speaking staff
                                                                                                                                    available, Russian
                                                                                                                                    interpreter    available

               Neighborhood   Housing                           1451 East Gun Hill            Rd.         718-881-1180              HOPP
               Services- North Bronx                            Bronx,   NY 10469                                                   Spanish                   staff
                                                                                                                                                 speaking
                                                                                                                                    available

               Parodneck      Foundation                        121 6th Ave., Suite 501                   212-431-9700   ext 391    HOPP
                                                                New York, NY 10013                                                  Spanish      speaking     staff
                                                                                                                                    available

               MHANY         Management,          Inc.          2-4 Nevins     St.                        718-246-8080   ext 203    HOPP
                                                                Brooklyn,     NY 11217                                              Spanish      speaking     staff
                                                                                                                                    available

               Grow     Brooklyn,      Inc.                     1474 Myrtle     Ave.                      718-418-8232   ext. 206   HOPP
                                                                Brooklyn,     NY 11237                                              Spanish      and Bengali
                                                                                                                                    speaking      staff available

               NYC      Commission          on Human            1932 Arthur     Avenue,         Room      718-579-6728              Spanish      speaking     staff
               Rights                                           203A                                      OR                        available
                                                                Bronx,   NY 10457                         718-579-6900

     Kings     Cypress     Hills    Local     Dev. Corp.        3214 Fulton     St.                       718-647-8100              HOPP
                                                                Brooklyn,     NY 11208                                              Spanish      speaking     staff
                                                                                                                                    available

               Pratt Area Community              Council        1224 Bedford         Ave.                 718-783-3549   ext.315    HOPP
                                                                Brooklyn,     NY 11216

               Grow     Brooklyn,      Inc.                     1474 Myrtle     Ave.                      718-418-8232   ext. 206   HOPP
                                                                Brooklyn,     NY 11237                                              Spanish      and Bengali
                                                                                                                                    speaking      staff available

               Bridge     Street Dev. Corp.                     460 Nostrand         Ave.                 718-636-7596   ext. 11    HOPP
                                                                Brooklyn,     NY 11216                                              Spanish      Speaking     staff
                                                                                                                                    available

               MHANY         Managemcat,          Inc.          2-4 Nevins     St. Brooklyn,         NY   718-246-8080   ext 203    HOPP
                                                                11217                                                               Spanish      speaking     staff
                                                                                                                                    available

               Neighbors      Helping       Neighbors           621 Degraw      St.                       718-237-2017   ext.159    HOPP
               (NHN)                                            Brooklyn,     NY 11217                                              Spanish      speaking     staff
                                                                                                                                    available

               Brooklyn      Housing        and Family          415 Albemarle         Rd.                 718-435-7585              HOPP
               Services,    Inc.                                Brooklyn,     NY 11218                                              Spanish      and French
                                                                                                                                    Creole      speaking    staff
                                                                                                                                    available

               Parodneck      Foundation                        121 6th Ave., Suite 501                   212-431-9700   ext 391    HOPP
                                                                New York, NY 10013                                                  Spanish      speaking     staff
                                                                                                                                    available

               Neighborhood      Housing                        1012 Gates Ave., 2nd Floor                718-919-2100              HOPP
               Services    of edford-Stuyvesant                 Brooklyn, NY 11221




                                                                              164 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                       INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                           RECEIVED NYSCEF: 08/29/2019

              CAMBA                                      1720 Church       Ave.,       2nd Floor   718-287-0010                HOPP
                                                         Brooklyn,      NY 11226

              Neighborhood   Housing                     2806 Church       Ave.                    718-469-4679                HOPP
              Services- East Flatbush                    Brooklyn,      NY 11226                                               Spanish                  staff
                                                                                                                                            speaking
                                                                                                                               available

              Greater     Sheepshead         Bay Dev.    2105 East 22nd St.                        718-332-0582                HOPP
              Corp.                                      Brooklyn,      NY 11229                                               Russian      speaking    staff
                                                                                                                               available

              Grow      Brooklyn,     Inc.               1474 Myrtle      Ave.Brooklyn,            718-418-8232   ext. 206     HOPP
                                                         NY 11237                                                              Spanish      and Bengali
                                                                                                                               speaking      staff available

              Southern         Brooklyn      Community   4006    18th Ave.                         718-435-1300
              Organization                               Brooklyn,      NY 11218

              GreenPath         Debt Solutions           175 Remsen       St., Suite               866-285-4033
                                                         1102, Brooklyn,          NY 11201

              NY Commission               of Human       275 Livingston          St.               718-722-3130                Spanish      speaking    staff
              Rights-     Brooklyn                       Brooklyn,      NY 11217                                               available

   New York   AAFE   Carrsmity                           111 Division      St.                     212-964-2288                HOPP
              Development                                New York,       NY 10002                                              Chinese      and Korean
              Fund,     Inc.                                                                                                   speaking      staff available

              MHANY            Management,       Inc.    2-4 Nevins      St.                       718-246-8080   ext 203      HOPP
                                                         Brooklyn,     NY 11217                                                Spanish      speaking    staff
                                                                                                                               available

              Grow      Brooklyn,     Inc.               1474 Myrtle      Ave.                     718-418-8232   ext. 206     HOPP
                                                         Brooklyn,      NY 11237                                               Spanish      and Bengali
                                                                                                                               speaking      staff available

              Parodneck         Fetmdation               121 6th Ave., Suite 501                   212-431-9700   ext 391      HOPP
                                                         New York, NY 10013                                                    Spanish      speaking    staff
                                                                                                                               available

              GreenPath         Debt Solutions           One Penn Plaza,          Suite 2108       866-285-4059
                                                         New York,       NY 10119


   Queens     Neighborhood        Housing                60-20 Woodside           Ave.             718-457-1017                HOPP      Spanish     and
              Services     of Northern   Queens          Flushing,     NY 11377                                                French      Creole   speaking
                                                                                                                               staff available



              Neighborhood   Housing                     89-70      162nd St. Jamaica,       NY    718-291-7400                HOPP      Spanish     speaking
              Services- Jamaica                          11432                                                                 staff available



              CHHAYA                                     37-43 77th St. Jackson                    718-478-3848                HOPP      Southeast     Asian
                                                         Heights,     NY 11372                                                 speaking      Counselors     on
                                                                                                                               staff

              Grow      Brooklyn,     Inc.               1474 Myrtle      Ave. Brooklyn,           718-418-8232   ext. 206     HOPP      Spanish     and
                                                         NY 11237                                                              Bengali     speaking    staff
                                                                                                                               available

              Rockaway Development               and     1920 Mott Ave., Second Floor              718-327-5300                HOPP
              Revitilization Corp                        Far Rockaway, NY 11691



              Parodneck         Foundation               121 6th Ave., Suite 501 New               212-431-9700   ext 391      HOPP      Spanish     speaking
                                                         York, NY 10013                                                        staff available




                                                                          165 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                              INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                 RECEIVED NYSCEF: 08/29/2019
                MHANY         Mañagemcñt,        Inc.   2-4 Nevins      St. Brooklyn,     NY   718-246-8080   ext 203    HOPP      Spanish   speaking
                                                        11217                                                            staff available



                NY Commission          of Human         153-01      Jamaica   Ave. Jamaica,    718-657-2465              Spanish                staff
                                                                                                                                     speakiñg
                Rights-      Queens                     NY 11432                                                         available



                GreenPath       Debt Solutions          80-02 Kew Gardens  Road,               866-285-4036
                                                        Suite 710 Kew Gardens, NY
                                                        11415-3607

                Queens Community             House      108-25      62nd Drive   Forest        718-592-5757
                                                        Hills,    NY 11375


     Richmõñd   Northfield     Commimity     Local      160 Heberton      Ave.   Staten        718-442-7351   ext 227    HOPP
                Dev. Corp.     of Staten Island         Island,     NY 10302


                MHANY         Managemcat,        Inc.   2-4 Nevins     St. Brooklyn,      NY   718-246-8080   ext 203    HOPP      Spanish   spealing
                                                        11217                                                            staff available



                Paredñcck      Fernda+4=                21 6th Ave., Suite 501 New             212-431-9700   ext 391    HOPP      Spanish   speaking
                                                        York, NY 10013                                                   staff available



                Neighborhood        Housing             Neighborhood       Housing             718-442-8080              HOPP      Spanish   speaking
                Services,     Staten Island             Services,    Staten Island                                       staff available



                Grow      Brooklyn,   Inc.              1474 Myrtle      Ave. Brooklyn,        718-418-8232   ext. 206   HOPP      Spanish   and
                                                        NY 11237                                                         Bengali     speaking   staff
                                                                                                                         available

                NYC Commission      on Human            60 Bay St. 7th Floor,        Staten    718-390-8506              Spanish     speaking   staff
                Rights- Staten Island                   Island, NY 10301                                                 available




                                                                      166 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                               INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                 RECEIVED NYSCEF: 08/29/2019




                                                                          O
                                                     New York State Department of Financial Services
                                                        One State Street Plaza, New York, NY 10004

                                                                 Proof of Filing Statement
            To Whom It May Concern:

            Section 1306 of the Real Property Actions and Procccdiñgs Law (RPAPL) requires lenders, assignees or mortgage loan servicers
            servicing loans on 1-to-4 family residential properties in New York State to file certain infoññatiañ with the Superintendent of
            the Depstmcñ‡ Financial Services within three days after the mailing of a 90-Day Pre-Foreclosure Notice.

            The lufunnation below pertains to a filing submitted to the Dap       ..a..t of Financial Services as required in Section 1306 of
            RPAPL. The infevrnation is presented as filed by the lender, assignee or mortgage loan servicer.

            Filer Information:
            Name                        : New Penn Financial
            Address                     : 75 Beattie Place, Suite 300
                                          Greenville SC 29601
            Filing Information:

            Tracking Number             : NYS4933044
            Mailing Date Step 1         :   29-MAR-19    12.00.00.000 AM
            Mailing Date Step 2         :
            Judgment Date Step 3        :
            Filing Date Step 1          :   29-MAR-19    12.00.00.000 AM
            Filing Date Step 1 Orig     :   29-MAR-19    12.00.00.000 AM
            Filing Date Step 2          :
            Filing Date Step 3          :
            Owner Occupd at Jdgmnt      :
            Property Type               : 1 to 4 Family Home
            Property Address            : 5910 Tyndall Avenue     Bronx
                                          NY 10471
            County                      : Bronx
            Date of Original Loan       : 13-FEB-07     12.00.00.000 AM
            Amt of Original Loan        : 536000
            Loan Number Step 1
            Loan Number Step 2
            Loan Reset Frequency        :
            Loan Type                   : 1st Lien
            Loan Details                : Fixed Rate
            Loan Term                   : 30 Year
            Loan Modification           : other
            Days Delinquent             : Other
            Borrower's Name             : Olivia Del Rio
            Address                     : 5910 Tyndall Ave
                                          Bronx 10471
            Borrower's Phone No
            Filing Status               : Step 1 Completed


            Sincerely,

            New York State Depa_±ent     of Financial Services




                                                                    167 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                              INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                RECEIVED NYSCEF: 08/29/2019




                                                                           O
                                                     New York StateDepartment      of Financial Services
                                                        One State Street Plaza, New York, NY 10004

                                                                  Proof of Filing Statement
            To Whom It May Concern:

            Section 1306 of the Real Property Actions and Proceedings Law (RPAPL) requires lenders, assignees or ruó1tgâge loan servicers
            servicing loans on 1-to-4 family residential prGpeities in New York State to file certain ifestier.   with the Superintendent of
            the Department Financial Services within three days after the mailing of a 90-Day Pre-Foreclosure Notice.

            The Ef:s:±r.   below pertains to a filing submitted to the Department of Financial Services as required in Section 1306 of
            RPAPL. The information is pesented as filed by the lender, assignee or mortgage loan servicer.

            Filer Information:
            Name                        : New Penn Financial
            Address                     : 75 Beattie Place, Suite 300
                                          Greenville SC 29601
            Filing Information:

            Tracking Number             : NYS4933044
            Mailing Date Step 1         : 29-MAR-19       12.00.00.000 AM
            Mailing Date Step 2         :
            Judgment Date Step 3        :
            Filing Date Step 1          : 29-MAR-19       12.00.00.000 AM
            Filing Date Step 1 Orig     : 29-MAR-19       12.00.00.000 AM
            Filing Date Step 2          :
            Filing Date Step 3          :
            Owner Occupd at Jdgmnt      :
            Property Type               : 1 to 4 Family    Home
            Property Address            : 5910 Tyndall Avenue      Bronx
                                          NY 10471
            County                      : Bronx
            Date of Original Loan       : 13-FEB-07      12.00.00.000 AM
            Amt of Original Loan        : 536000
            Loan Number Step 1
            Loan Number Step 2
            Loan Reset Frequency        :
            Loan Type                   : 1st Lien
            Loan Details                : Fixed Rate
            Loan Term                   : 30 Year
            Loan Modification           : other
            Days Delinquent             : Other
            Borrower's Name             : Alfred     Del Rio
            Address                     : 5910 Tyndall Ave

            Borrower's Phone No
            Filing Status               : Step 1 CGmpleted


            Sincerely,

            New York State Department of Financial Services




                                                                     168 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                                                                                                 INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                                                                                                            RECEIVED NYSCEF: 08/29/2019


                                                      HELP                FORHOMEOWNERS                                                                        IN          FORECLOSURE


          NEW          YORK             STATE             LAW          REQUIRES                    THAT               WE SEND                      YOU           THIS            NOTICE             ABOUT                  THE        FORECLOSURE

                                                                                     PROCESS.                   PLEASE                   READ            IT CAREFULLY.



                                                                                                SUMMONS                            AND             COMPLAINT



   YOU          ARE          IN         DANGER                 OF      LOSING                YOUR              HOME.                    IF YOU               FAIL          TO         RESPOND                    TO     THE          SUMMONS                        AND
   COMPLAINT                             IN      THIS           FORECLOSURE                             ACTION,                        YOU          MAY                LOSE            YOUR               HOME.                  PLEASE           READ               THE

   SUMMONS                         AND              COMPLAINT                         CAREFULLY.                            YOU           SHOULD                      IMMEDIATELY                              CONTACT                   AN      ATTORNEY

   OR YOUR                   LOCAL                  LEGAL         AID          OFFICE             TO         OBTAIN                    ADVICE                ON HOW TO PROTECT                                               YOURSELF.



                                                                          SOURCES                  OF INFORMATION                                            AND            ASSISTANCE



   The         State           encourages                        you         to      become                  informed                     about              your            options               in     foreclosure.                    In     addition                   to

                           assistance                   from           an                               or         legal          aid                           there              are       government                          agencies              and          non-
   seeking                                                                        attorney                                                    office,

    profit        organizations                           that         you          may         contact                   for     information                         about              possible                options,             including                   trying
   to     work             with          your          lender           during             this        process.



   To        locate          an         entity          near         you,           you      may            call          the      toll-free                 helpline                 maintained                      by      the        New      York             State

    Department                           of         Financial                Services                  at          1-800-342-3736                                    or       visit          the          Department's                           website                    at

   www.dfs.ny.gov



                                                                                                   RIGHTS                   AND           OBLIGATIONS



   YOU          ARE          NOT              REQUIRED                    TO        LEAVE              YOUR               HOME                AT    THIS              TIME.           You          have          the         right       to     stay         in     your

    home              during             the          foreclosure                    process.                You            are         not        required                   to      leave             your         home            unless            and          until

   your         property                     is sold        at    auction                  pursuant                  to         a judgment                      of        foreclosure                    and         sale.



    Regardless                    of         whether             you         choose               to    remain                   in     your            home,              YOU           ARE        REQUIRED                      TO TAKE               CARE               OF

   YOUR           PROPERTY                          and        pay        property                taxes              in     accordance                         with          state        and           local         law.



                                                                                              FORECLOSURE                                 RESCUE                 SCAMS


                                                                                                                                                                 "save"
    Be       careful              of         people         who             approach                   you           with              offers           to                            your         home.               There             are     individuals

   who          watch                  for       notices             of       foreclosure                      actions                   in      order               to      unfairly               profit             from          a    homeowner's

   distress.                You          should            be        extremely                    careful                 about           any           such              promises              and            any      suggestions                     that         you

   pay         them            a fee             or     sign         over           your          deed.              State              law        requires                  anyone                 offering                   such            services                for

   profit             to       enter             into       a contract                     which             fully          describes                    the         services             they            will        perform             and          fees         they
   will        charge,                   and           which                prohibits                   them                    from             taking                    any        money               from             you        until       they              have

   completed                      all        such       promised                    services.



                                                                                                                                                                                                                  1s-12-2o*
   § 1303              NOTICE



                                                                                                                           169 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                                                                                           INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                                                                                                    RECEIVED NYSCEF: 08/29/2019




            NOTICE                        TO          TENANTS                                      OF            BUILDINGS                                          IN         FORECLOSURE


            New                York                State                   Law                      requires                                   that                we              provide                           you             this


            notice                  about                     the            foreclosure                                              process


           WE,         THE           BANK                OF        NEW                 YORK                 MELLON                             FKA           THE          BANK                OF          NEW              YORK,             AS

           TRUSTEE                   FOR           THE        CERTIFICATEHOLDERS                                                       OF            CWALT,                INC.,           ALTERNATIVE                               LOAN

                                                                  MORTGAGE                                  PASS-THROUGH                                                                                                             2007-
           TRUST               2007-11T1,                                                                                                                          CERTIFICATES,                             SERIES


            11T1,         ARE            THE         FORECLOSING                                    PARTY                  AND                 ARE           LOCATED                   AT       C/O              NEW            REZ        LLC

            D/B/A              SHELLPOINT                           MORTGAGE                                 SERVICING,                                 55         BEATTIE                    PLACE,                  SUITE             110,

            GREENVILLE,                       SOUTH                CAROLINA                           29601.                WE             CAN           BE        REACHED                    AT 866-825-2174.


           The        dwelling                    where             your              apartment                            is        located                 is     the        subject                of         a    foreclosure

            proceeding.                     If     you         have            a           lease,           are            not            the          owner              of       the         residence,                      and         the

            lease        requires                  payment                     of           rent           that            at        the          time             it     was          entered                   into          was         not


            substantially                     less       than         the             fair         market                  rent            for         the        property,                   you         may           be      entitled

           to       remain            in     occupancy                     for             the       remainder                            of     your             lease        term.            If you               do      not        have

            a   lease,          you         will         be       entitled                   to       remain                    in    your              home              until          ninety             days             after         any

            person             or    entity           who            acquires                      title         to    the            property                     provides                you            with          a notice             as

            required                by      section             1305             of         the        Real           Property                       Actions               and           Proceedings                         Law.          The

            notice           shall           provide                information                              regarding                           the         name              and         address                    of       the      new

            owner            and           your          rights         to            remain                 in       your             home.                  These               rights            are      in       addition               to


            any       others               you       may           have               if     you           are        a subsidized                             tenant               under             federal,                  state        or

            local        law         or      if    you         are         a     tenant                    subject                   to         rent          control,                 rent          stabilization                      or       a

           federal             statutory                 scheme.



           ALL           RENT-STABILIZED                                       TENANTS                                AND                  RENT-CONTROLLED                                                TENANTS                        ARE

            PROTECTED                       UNDER                 THE          RENT                  REGULATIONS                                     WITH               RESPECT                 TO         EVICTION                     AND

            LEASE            RENEWALS.                        THESE                   RIGHTS                  ARE               UNAFFECTED                                BY       A       BUJLDING                        ENTERING

            FORECLOSURE                               STATUS.                         THE                  TENANTS                              IN           RENT-STABILIZED                                         AND             RENT-


            CONTROLLED                             BUILDINGS                          CONTINUE                             TO             BE           AFFORDED                        THE           SAME                  LEVEL             OF

            PROTECTION                            EVEN         THOUGH                            THE         BUILDING                             IS     THE            SUBJECT                 OF         FORECLOSURE.

            EVICTIONS                      CAN           ONLY              OCCUR                      IN         NEW                 YORK                STATE              PURSUANT                             TO        A       COURT

            ORDER              AND          AFTER             A FULL                  HEARING                         IN        COURT.




                                                                                                             170 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                          INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                          RECEIVED NYSCEF: 08/29/2019




            If   you    need     further       information,              please     call   the     New   York      State         Department      of
                           Services'
            Financial                       toll-free         helpline       at   1-800-269-0990          or    visit      the    Department's

            website       at   http://www.dfs.ny.gov.




                                                                          171 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                                     INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                                                   RECEIVED NYSCEF: 08/29/2019




            Index         No.


            SUPREME                   COURT        OF THE         STATE          OF     NEW YORK
            COUNTY                    OF BRONX


            THE          BANK          OF NEW       YORK        MELLON             FKA         THE        BANK        OF NEW              YORK,         AS    TRUSTEE
            FOR          THE      CERTIFICATEHOLDERS                OF CWALT,    INC.,  ALTERNATIVE                                                  LOAN         TRUST
            2007-11T1,                MORTGAGE            PASS-THROUGH    CERTIFICATES,       SERIES                                              2007-11T1




                                                   PLAINTIFF,




                                                                                       -AGAINST-




            ALFRED               DEL      RIO    A/K/A        ALFREDO          DEL       RIO
            OLIVIA              DEL      RIO
            MORTGAGE                     ELECTRONIC             REGISTRATION                       SYSTEMS,               INC.         ("MERS")        ACTING
            SOLELY               AS NOMINEE              FOR     COUNTRYWIDE                         BANK,         N.A.,         ITS     SUCCESSORS                   AND
            ASSIGNS
            BANK           OF AMERICA,     N.A.
                                #1"                                   #10,"
            "JOHN          DOE      to "JOHN    DOE                            the    last     10 names           being     fictitious        and     unknown          to

            plaintiff,          the    persons    or parties    intended       being         the    persons       or parties,           if any,     having       or

            claiming            an interest      in or lien    upon    the    mortgaged              premises        described            in the    complaint,
                                                   DEFENDANTS.




                                                                  SUMMONS                    & COMPLAINT



                                                         McCABE,         WEISBERG                     & CONWAY,                   LLC
                                                                       Attorneys         for       PLAINTIFF
                                                                      145     Huguenot             St.,   Suite    210
                                                                       New      Rochelle,            NY      10801
                                                                                   914.636.8900
                                                                         914.636.8901                 facsimile




                                                                                 172 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                                                                                 INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                                                                                             RECEIVED NYSCEF: 08/29/2019




            SUPREME                      COURT                    OF     THE          STATE             OF NEW               YORK:
            COUNTY                     OF BRONX
            -------------------------------------------------------------X
            THE        BANK                OF NEW                   YORK              MELLON                  FKA
            THE        BANK                OF NEW
                                       YORK,                                           AS TRUSTEE                         FOR                Index            No:
            THE        CERTIFICATEHOLDERS                                                OF CWALT,
            INC.,       ALTERNATIVE                                    LOAN            TRUST  2007-11T1,
            MORTGAGE                             PASS-THROUGH
            CERTIFICATES,                                   SERIES            2007-11T1


                                                                                                     Plaintiff.


                                                                  -against-

                                                                                                                                             NOTICE                 OF    COMMENCEMENT                                     OF
            ALFRED                 DEL            RIO         A/K/A             ALFREDO                   DEL         RIO,                   ACTION                  SUBJECT              TO ELECTRONIC
            OLIVIA                DEL           RIO,                                                                                         FILING
            MORTGAGE                             ELECTRONIC                           REGISTRATION
            SYSTEMS,                      INC.             ("MERS")              ACTING                 SOLELY
            AS NOMINEE                            FOR             COUNTRYWIDE                             BANK,
            N.A.,       ITS        SUCCESSORS                              AND          ASSIGNS,
            BANK             OF AMERICA,     N.A.,
                                  #1"                                                        #10,"
            "JOHN            DOE      to "JOHN     DOE                                                    the      last     10
            names            being         fictitious              and      unknown                to plaintiff,             the
            persons           or parties                   intended           being      the       persons           or

            parties,          if any,            having           or claiming                an interest             in or
            lien     upon          the      mortgaged                    premises            described              in the

            complaint,


                                                                                                     Defendants.
            ----------------------------------------------------------X
                             PLEASE                    TAKE             NOTICE                that      the       matter          captioned                   above,        which         has       been         commenced

            by      filing         of       the            accompanying                      documents                with             the        County             Clerk,       is     subject            to     mandatory
            electronic                 filing          pursuant            to    Section             202.5-bb               of     the        Uniform               Rules       for      the     Trial           Courts.         This
            notice       is being                served           as required                by    Subdivision                   (b)     (3)       of that          Section.


                             The         New               York        State      Courts             Electronic              Filing            System               ("NYSCEF")                  is designed                for     the
            electronic             filing             of     documents                with        the    County             Clerk            and        the    court      and     for     the       electronic             service
            of     those           documents,                      court         documents,                   and         court         notices               upon       counsel            and          self-represented
            parties.          Counsel                 and/or           parties        who         do not        notify           the     court            of a claimed           exemption                 (see      below)           as
            required              by      Section             202.5-bb(e)                must           immediately                    record             their      representation                 within          the     e-filed
            matter           on    the          Consent                page      in    NYSCEF.                    Failure          to        do      so may           result     in      an     inability           to     receive
            electronic             notice              of document                filings.


                             Exemptions                      from        mandatory                 e-filing         are      limited              to:      1) attorneys           who          certify        in good            faith
           that      they         lack          the     computer               equipment                and       (along          with         all        employees)            the     requisite            knowledge                to

            comply;               and      2)         self-represented                   parties          who        choose              not         to    participate           in     e-filing.          For      additional




                                                                                                              173 of 174
FILED: BRONX COUNTY CLERK 08/29/2019 03:31 PM                                                                                                                     INDEX NO. 36469/2019E
NYSCEF DOC. NO. 1                                                                                                                                      RECEIVED NYSCEF: 08/29/2019




            information            about      electronic         filing,     including       access         to   Section         202.5-bb,         consult        the    NYSCEF
            website       at www.nycourts.gov/efile                         or contact      the     NYSCEF             Resource           Center         at 646-386-3033           or
            efile@courts.state.ny.us.


            Date:                                  O


                                                                                                         McCABE,            WEISBERG                   & CONWAY,            LLC



                                                                                                         By:
                                                                                                                 JES       ICA     HILL,        ESQ.
                                                                                                                 Att        eys     for    Plaintiff
                                                                                                                 145    Huguenot             Street,      Suite    210
                                                                                                                 New       Rochelle,         NY        10801
                                                                                                                 914-636-8900
                                                                                                                 914-636-8901                facsimile




             To:          Alfred       Del     Rio      a/k/a    Alfredo        Del   Rio
                          5910      Tyndall          Avenue

                          Bronx,       New        York        10471


                          Olivia       Del     Rio
                          5910      Tyndall          Avenue

                          Bronx,       New        York        10471


                          Mortgage            Electronic         Registration           Systems,         Inc.    ("MERS")           acting       solely      as nominee      for
                          Countrywide                Bank,      N.A.,      its successors          and    assigns
                          1901      E. Voorhees               Street

                          Danville,          Illinois        61834


                          Bank        of America,            N.A.
                          1800      Tapo       Canyon           Road
                          Simi      Valley,        California           93063


                                                     NO.1"                                                       10"
                          "JOHN            DOE                   through        "JOHN       DOE          NO.
                          5910      Tyndall          Avenue

                          Bronx,       New        York        10471-0000




                                                                                      174 of 174
